Exhibit 10.1

EXECUTION VERSION

AMENDMENT TO

TERM LOAN CREDIT AGREEMENT

AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) dated as of
January 29, 2018 (the “Amendment Effective Date”), among

SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),

SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation, and KMART CORPORATION, a
Michigan corporation (the “Borrowers”),

the Guarantors listed on the signature page hereto (the “Guarantors”).

JPP, LLC and JPP II, LLC, as lenders party to the Existing Term Loan Credit
Agreement (as defined below) (the “Term Increase Lenders”), as lenders party to
the Existing Term Loan Credit Agreement and the Amended Term Loan Credit
Agreement (the “Lenders”) and as holders of rights pursuant to Section 9.16 of
the Amended Term Loan Credit Agreement (the “Buy-Out Parties”),

JPP, LLC, as Administrative Agent and collateral administrator (the “Agent”),
and

Cyrus Opportunities Master Fund II, Ltd., CRS Master Fund, L.P., Crescent 1,
L.P., Canary SC Master Fund, L.P., Cyrus Select Opportunities Master Fund, Ltd.,
Cyrus Special Strategies Master Fund, LP and Cyrus 1740 Master Fund, LP (each, a
“Cyrus Entity” and collectively, the “Cyrus Entities”), as initial Tranche A
Term Loan Lenders,

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrowers, the Lenders party thereto, Guarantors party
thereto and the Agent are party to that certain Term Loan Credit Agreement,
dated as of January 4, 2018 (as amended by that certain Term Increase Amendment
No. 1 to the Term Loan Credit Agreement, dated as of January 19, 2018, the
“Existing Term Loan Credit Agreement”; the Existing Term Loan Credit Agreement
as amended hereby, the “Amended Term Loan Credit Agreement”);

WHEREAS, pursuant to the Existing Term Loan Credit Agreement, the Lenders have
agreed to make, and have made, certain loans and other extensions of credit to
the Borrowers;

WHEREAS, pursuant to Section 2.18 of the Existing Term Loan Credit Agreement,
the Borrowers may obtain additional term loans by, among other things, entering
into a Term Increase Amendment in accordance with the terms and conditions of
the Existing Term Loan Credit Agreement;

WHEREAS, the Borrowers have hereby notified the Agent that they are requesting
the establishment of a Term Increase in an aggregate principal amount of
$20,000,000 (the



--------------------------------------------------------------------------------

“Additional Term Increase” and the commitments related thereto, the “Additional
Term Increase Commitments”) pursuant to Section 2.18(a) of the Existing Term
Loan Credit Agreement;

WHEREAS, the Borrowers have requested that the Required Lenders (immediately
prior to giving effect to the amendments in Section 4 below) agree to waive
certain condition precedents to the effectiveness of the Term Increase that is
required pursuant to the terms of the Existing Term Loan Credit Agreement;

WHEREAS, the Term Increase Lenders have indicated their willingness to lend such
Additional Term Increase on the terms and subject to the conditions herein and
the Required Lenders (immediately prior to giving effect to the amendments in
Section 4 below) have agreed to make certain waivers as hereinafter set forth;

WHEREAS, immediately after the Additional Term Increase is effective, the
Borrowers have requested the Existing Term Loan Credit Agreement be amended to,
among other things, (a) provide for Tranche A Term Loans in an aggregate
principal amount equal to $60,000,000 and (b) treat the Term Loans under the
Existing Term Loan Credit Agreement as separate Classes (namely, the Tranche A
Term Loans and Tranche B Term Loans);

WHEREAS, each party that executes this Amendment has agreed to the terms of this
Amendment; and

WHEREAS, upon the satisfaction of the terms and conditions set forth herein,
Holdings, the Borrowers, the Guarantors, the Lenders, the Buy-Out Parties, the
Cyrus Entities and the Agent have agreed to amend the Existing Term Loan Credit
Agreement as set forth in this Amendment.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Term Increase and Waiver.

 

  a. Defined Terms; References. Capitalized terms used in this Section 1 but not
defined have the meaning provided in the Existing Term Loan Credit Agreement.
Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Existing Term Loan Credit Agreement shall, after
giving effect to this Amendment (without giving effect to the amendments in
Section 4 below), refer to the Existing Term Loan Credit Agreement as amended
hereby.

 

  b.

Additional Term Increase. Subject to the terms and conditions set forth herein,
each Term Increase Lender severally agrees to make available its portion of the
Additional Term Increase to the Borrowers on the Amendment Effective Date (as
defined below) (immediately prior to the effectiveness of the amendments
pursuant to Section 4 of this Amendment) in the amount of such Term Increase
Lender’s Additional Term Increase Commitment as set forth on Schedule A hereto.
Pursuant

 

-2-



--------------------------------------------------------------------------------

  to Section 2.18(b) of the Existing Term Loan Credit Agreement, the Additional
Term Increase shall be “Loans” and “Term Loans” for all purposes under the
Existing Term Loan Credit Agreement and each of the other Loan Documents and
shall have terms identical to the Term Loans outstanding under the Existing Term
Loan Credit Agreement immediately prior to the date hereof (the “Existing Term
Loans”). Each Term Increase Lender acknowledges and agrees that upon the
Amendment Effective Date, such Term Increase Lender shall be a “Lender” and
“Term Lender” under, and for all purposes, of the Existing Term Loan Credit
Agreement and the other Loan Documents, and shall be subject to and bound by the
terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.

 

  c. Existing Term Loan Credit Agreement Governs. Except as set forth in
Section 1 of this Amendment, the Additional Term Increase shall have identical
terms as the Existing Term Loans and shall otherwise be subject to the
provisions, including any provisions restricting the rights, or regarding the
obligations, of the Loan Parties or any provisions regarding the rights of the
Term Lenders, of the Existing Term Loan Credit Agreement and the other Loan
Documents, each reference to a “Loan”, “Loans”, “Term Loan” or “Term Loans” in
the Existing Term Loan Credit Agreement shall be deemed to include the
Additional Term Increase and other related terms will have the correlative
meanings mutatis mutandis.

 

  d. Effectiveness. The Additional Term Increase shall become effective as of
the Amendment Effective Date (immediately prior to the effectiveness of the
amendments in Section 4 hereof), subject to satisfaction of the conditions in
Section 6 hereof.

 

  e. Waiver. The undersigned Lenders, constituting the Required Lenders, hereby
waive the Term Increase Conditions described in clauses (d) and (e) of the
definition thereof and waive the requirement in Section 2.18 that each Term
Increase request shall be in a minimum amount of $25,000,000, in each case,
solely with respect to the Additional Term Increase. Except as provided in the
prior sentence, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Lender or the
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents.

 

  f. Use of Proceeds. The Borrowers may use the proceeds of the Additional Term
Increase for any purpose permitted by the Existing Term Loan Credit Agreement.

 

  g. Request for Term Increase. By their execution of this Amendment, the
Borrowers hereby deliver and the Agent hereby acknowledges receipt of this
Amendment as the satisfaction of the requirement to give notice required to the
Agent pursuant to Section 2.18(a) of the Existing Term Loan Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

2. Incorporation of Terms. Except as indicated in Section 1 above, all
capitalized terms not otherwise defined herein shall have the same meaning as in
the Amended Term Loan Credit Agreement.

 

3. Release by Loan Parties. Each Loan Party hereby acknowledges and agrees that
it has no actual knowledge of any defenses or claims against any Lender, any
Term Increase Lender, the Agent, any Cyrus Entity, the Buy-Out Parties, any of
their respective Affiliates or any of their respective officers, directors,
employees, attorneys, representatives, predecessors, successors, or assigns with
respect to the Obligations, and that if such Loan Party now has, or ever did
have, any defenses or claims with respect to the Obligations against any Lender,
any Term Increase Lender, the Agent, any Cyrus Entity, any Buy-Out Party, any of
their respective Affiliates or any of their respective officers, directors,
employees, attorneys, representatives, predecessors, successors, or assigns,
whether known or unknown, at law or in equity, from the beginning of the world
through this date and through the time of effectiveness of this Amendment, all
of them are hereby expressly WAIVED, and each Loan Party hereby RELEASES each
Lender, each Term Increase Lender, the Agent, each Cyrus Entity, each Buy-Out
Party, each of their respective Affiliates and their respective officers,
directors, employees, attorneys, representatives, predecessors, successors, and
assigns from any liability therefor.

 

4. Amendments to Existing Term Loan Credit Agreement. The Existing Term Loan
Credit Agreement (immediately after giving effect to the incurrence of the
Additional Term Increase) is hereby amended to delete the red stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the blue double-underlined text (indicated textually in the same
manner as the following example: double-underlined) as set forth in the pages of
the Amended Term Loan Credit Agreement attached as Annex A hereto. In addition,
notwithstanding anything to the contrary herein or in the Amended Term Loan
Agreement, the parties hereto agree that accrued and unpaid interest on the Term
Loans outstanding immediately prior to the effectiveness of this Amendment
(which, for the avoidance of doubt, shall exclude the Additional Term Increase)
shall be capitalized on the Amendment Effective Date as PIK Interest as if the
Amendment Effective Date were an Interest Payment Date with respect to such Term
Loans (with the result that the principal amount of Tranche B Term Loans
outstanding immediately following the Amendment Effective Date is
$151,093,691.67). Except as provided herein and in the Amended Term Loan Credit
Agreement, all of the terms and conditions of the Existing Term Loan Credit
Agreement shall remain in full force and effect.

 

5.

Joinder of Tranche A Term Loan Lenders. Effective as of the Amendment Effective
Date, each Cyrus Entity acknowledges and agrees (a) that it is hereby joined as
a party to the Amended Term Loan Credit Agreement and the other Loan Documents
as a Tranche A Term Loan Lender, as indicated with its signature below, (b) that
it is bound by all representations, warranties, covenants, agreements,
liabilities and acknowledgments of a Tranche A Term Loan Lender under the
Amended Term Loan Credit Agreement and the other Loan Documents, in each case,
with the same force and effect as if it was a signatory to the Amended Term Loan
Credit Agreement and the other Loan Documents, (c) that it

 

-4-



--------------------------------------------------------------------------------

  has all rights and obligations of a Tranche A Term Loan Lender under the
Amended Term Loan Credit Agreement and the other Loan Documents and (d) that its
Tranche A Term Commitment is as set forth on Schedule 2.01, as amended by this
Amendment. The parties party hereto other than the Cyrus Entities hereby
acknowledge and agree that, effective as of the Amendment Effective Date, each
Cyrus Entity has all rights and obligations of a Tranche A Term Loan Lender
under the Amended Term Loan Credit Agreement and the other Loan Documents.

 

6. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) that each of the following conditions
precedent has been fulfilled as determined by the Term Increase Lenders,
Required Tranche A Lenders and the Required Tranche B Lenders, such date being
January 29, 2018:

 

  a. This Amendment shall have been duly executed and delivered by Holdings, the
Borrowers, the Guarantors, each of the Term Increase Lenders, each of the
Lenders, each of the Buy-Out Parties, the Agent, and each Cyrus Entity and the
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto.

 

  b. The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
as of the Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Amendment Effective Date) and
each in form and substance satisfactory to the Term Increase Lenders, Required
Tranche A Lenders and the Required Tranche B Lenders:

 

  i. such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Loan Party as the
Increase Term Lenders, Required Tranche A Lenders and the Required Tranche B
Lenders may reasonably require evidencing (A) the authority of each Loan Party
to enter into this Amendment and the other documents or instruments executed or
to be executed in connection with this Amendment to which such Loan Party is a
party or is to be a party and (B) the identity, authority and capacity of each
Authorized Officer thereof authorized to act as an Authorized Officer in
connection with this Amendment and such other documents to which such Loan Party
is a party or is to be a party (or, in the case of this clause (B), in the
Increase Term Lender’s, Required Tranche A Lender’s and Required Tranche B
Lender’s discretion “no change” certifications);

 

  ii.

copies of each Loan Party’s organization or other governing documents and such
other documents and certifications as the Increase Term Lenders, Required
Tranche A Lenders and the Required Tranche B Lenders may reasonably require to
evidence that each Loan Party is duly organized or

 

-5-



--------------------------------------------------------------------------------

  formed, and that each Loan Party is validly existing and in good standing in
its jurisdiction of organization and, with respect to each Loan Party granting a
Mortgage, in good standing in each jurisdiction other than California where any
Property owned by such Loan Party is located;

 

  iii. an opinion of counsel from each of (a) Wachtell, Lipton, Rosen & Katz, as
special New York counsel, (b) Morris, Nichols, Arsht & Tunnel LLP, as Delaware
local counsel and (c) Dykema Gossett PLLC, as Illinois, Michigan and Texas local
counsel, to Holdings, the Borrowers, and the other Loan Parties, or such other
firms as may be reasonably acceptable to the Term Increase Lenders, Required
Tranche A Lenders and the Required Tranche B Lenders, addressed to the Agent,
each Term Increase Lender (as defined in the Existing Term Loan Credit
Agreement) and each Lender (as defined in the Amended Term Loan Credit
Agreement) as to such matters as the Term Increase Lenders, Required Tranche A
Lenders and the Required Tranche B Lenders may reasonably request;

 

  iv. a certificate signed by an Authorized Officer of Holdings and the
Borrowers certifying (A) for the benefit of the Term Increase Lenders only, that
the conditions specified in Section 4.02 of the Existing Term Loan Credit
Agreement have been satisfied and that the Loan Parties, taken as a whole, are,
and after giving effect to the Additional Term Increase will be, Solvent,
(B) that the conditions specified in Section 4.02 of the Amended Term Loan
Credit Agreement have been satisfied and (C) that the execution and delivery of
this Amendment and the incurrence of the Loans, when incurred, will not conflict
with, and the Liens on the Collateral granted pursuant to any Loan Document to
secure the Loans are permitted by, the Material Documents;

 

  v. results of searches or other evidence reasonably satisfactory to the Term
Increase Lenders, Required Tranche A Lenders and the Required Tranche B Lenders
(in each case dated as of a date reasonably satisfactory to the Term Increase
Lenders, Required Tranche A Lenders and the Required Tranche B Lenders)
indicating the absence of Liens on the Collateral, except for Liens permitted by
Section 6.02(a) of the Amended Term Loan Credit Agreement; and

 

  vi. such other customary certificates, documents or consents as the Term
Increase Lenders, Required Tranche A Lenders and the Required Tranche B Lenders
reasonably may require.

 

  c. With respect to the effectiveness of the Additional Term Increase pursuant
to Section 1 hereof, the conditions set forth in Section 4.02 of the Existing
Term Loan Credit Agreement shall be satisfied, and, the Loan Parties, taken as a
whole, are, and after giving effect to the Additional Term Increase will be,
Solvent;

 

-6-



--------------------------------------------------------------------------------

  d. The conditions set forth in Section 4.02 of the Amended Term Loan Credit
Agreement shall be satisfied.

 

  e. Since January 30, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 

  f. The Borrowers shall have paid all reasonable, documented, out-of-pocket
fees and expenses of the Agent, the Term Increase Lenders, the Lenders and the
Cyrus Entities that have executed this Amendment.

 

7. Representations and Warranties. By execution of this Amendment, each Loan
Party certifies that:

 

  a. no Default or Event of Default exists under the Existing Term Loan Credit
Agreement or under any other Loan Document as of the date hereof;

 

  b. all representations and warranties contained in the Existing Term Loan
Credit Agreement, after the effectiveness of the Additional Term Increase
pursuant to Section 1 hereof, and the Amended Term Loan Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof, immediately prior and immediately after giving effect the
amendments pursuant to Section 4 hereof, except to the extent that (i) such
representations or warranties are qualified by a materiality standard, in which
case they are true and correct in all respects, and (ii) such representations or
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date, except to the extent that such representations or
warranties are qualified by a materiality standard, in which case they are true
and correct in all respects as of such earlier date);

 

  c. The Loan Parties, taken as a whole, are, and after giving effect to the
Additional Term Increase will be, Solvent;

 

  d. the execution, delivery and performance by each Loan Party of this
Amendment and the other documents executed in connection herewith, and the
consummation of the transactions contemplated hereby or thereby, are within such
Loan Party’s powers, have been duly authorized by all necessary organizational
action, and (i) will not result in a breach of any of the terms and provisions
of, or constitute a default under the Material Documents, and (ii) do not
contravene (A) the charter or by-laws or other organizational or governing
documents of such Loan Party or (B) law or any contractual restriction binding
on or affecting any Loan Party, except, for purposes of this clause (ii)(B), to
the extent such contravention would not reasonably be expected to have a
Material Adverse Effect;

 

-7-



--------------------------------------------------------------------------------

  e. no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance of this Amendment and
the other documents executed in connection herewith, and the consummation of the
transactions contemplated hereby or thereby that has not already been obtained
if the failure to obtain such authorization, approval or other action could
reasonably be expected to result in a Material Adverse Effect or as contemplated
by the Post-Closing Undertakings schedule to the Amended Term Loan Credit
Agreement or Schedule – Exhibit E – Section 1.14(ii) of the Amendment Effective
Date Certificate; and

 

  f. this Amendment has been duly executed and delivered by each Loan Party
party hereto, constitutes the legal, valid and binding obligation of each Loan
Party party hereto enforceable against such Loan Party in accordance with its
terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

8.

Acknowledgement and Reaffirmation. This Amendment shall amend the Existing Term
Loan Credit Agreement, but is not intended to, and shall not, constitute a
novation thereof or in any way impair or otherwise affect the rights or
obligations of the parties thereunder (including with respect to loans and
representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The Existing Term Loan Credit
Agreement as amended hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered, as well as
all Liens created, pursuant to or in connection with the Existing Term Loan
Credit Agreement (as amended) shall remain in full force and effect, each in
accordance with its terms (as amended). Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms as of
the date hereof the covenants and agreements contained in this Amendment and
each Loan Document to which it is a party, including in each case such covenants
and agreements as in effect immediately after giving effect to this Amendment
and the transactions contemplated hereby, (c) agrees that this Amendment and all
documents executed in connection herewith do no operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents, (d) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and secure the
Secured Obligations (as defined under the Security Agreement), including those
Obligations arising under the Amended Term Loan Credit Agreement and (e) agrees
that neither this Amendment nor any other document executed in connection
herewith shall in no manner impair or otherwise adversely affect any of the
Liens granted in or pursuant to the Loan Documents. Each Guarantor hereby
confirms that its guarantee under the Amended Term Loan Credit Agreement remains
unaltered and in full force and effect and hereby reaffirms, ratifies and
confirms the terms and conditions of such guarantee. Agent hereby acknowledges
and agrees that its obligations under each of (a) the Acknowledgement of License
Agreement, dated as of the Effective Date, between the Agent the ABL Agent and

 

-8-



--------------------------------------------------------------------------------

  (b) the Acknowledgement of License Agreement, dated as of the Effective Date,
between the Agent and the administrative and collateral agent under the Existing
Second Lien Credit Agreement (the “2L Agent”) remain in full force and effect.

 

9. Liens Unimpaired. Neither the modification of the Existing Term Loan Credit
Agreement effected pursuant to this Amendment nor the execution, delivery,
performance or effectiveness of this Amendment: (a) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Obligations, whether heretofore or hereafter incurred; or (b) requires that
any new filings be made or other action taken to perfect or to maintain the
perfection of such Liens other than as contemplated by the Post-Closing
Undertakings schedule to the Amended Term Loan Credit Agreement.

 

10. Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

11. Expenses. The Borrowers shall reimburse each of the Agent, the Lenders party
hereto and the Cyrus Entities for all reasonable and documented out-of-pocket
expenses incurred in connection herewith, including, without limitation,
reasonable attorneys’ fees.

 

12. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

13. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

14.

Entire Agreement. This Amendment, the Amended Term Loan Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Amended Term Loan Credit Agreement, nor alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Term Loan Credit Agreement, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. It is understood and agreed that each reference in each Loan Document to
the Existing Term Loan Credit Agreement, whether direct or indirect, shall
hereafter be deemed to be a

 

-9-



--------------------------------------------------------------------------------

  reference to the Amended Term Loan Credit Agreement and that this Amendment is
a Loan Document.

 

15. Lender Consent. Upon the satisfaction of the Conditions to Effectiveness set
forth in Section 6 above, the Lenders hereby consent to the amendment of the
Existing Term Loan Credit Agreement in form and substance as set forth in the
Amended Term Loan Credit Agreement attached hereto as Annex A.

 

16. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

[Remainder of page intentionally left blank; Signature pages follow.]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer KMART CORPORATION By:
 

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer SEARS ROEBUCK
ACCEPTANCE CORP. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Finance SEARS, ROEBUCK AND
CO. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer STI MERCHANDISING,
INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   President SEARS BRANDS, L.L.C. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

[Signature page to Second Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

A&E FACTORY SERVICE, LLC A&E HOME DELIVERY, LLC A&E LAWN & GARDEN, LLC A&E
SIGNATURE SERVICE, LLC CALIFORNIA BUILDER APPLIANCES, INC. FLORIDA BUILDER
APPLIANCES, INC. KMART OF MICHIGAN, INC. KLC, INC. PRIVATE BRANDS, LTD.

SEARS BRANDS MANAGEMENT CORPORATION

SEARS PROTECTION COMPANY

SEARS PROTECTION COMPANY (FLORIDA), L.L.C. SEARS, ROEBUCK DE PUERTO RICO, INC.
SOE, INC. STARWEST, LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President SEARS HOME IMPROVEMENT
PRODUCTS, INC. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   President KMART HOLDING CORPORATION KMART
OPERATIONS LLC SEARS OPERATIONS LLC By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer

[Signature page to Second Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

KMART OF WASHINGTON LLC KMART STORES OF ILLINOIS LLC KMART STORES OF TEXAS LLC
MYGOFER LLC By: Kmart Corporation, as Sole Member By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer SEARS DEVELOPMENT CO.
By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President KMART.COM LLC By:
BlueLight.com, Inc., as Sole Member By:  

/s/ Lawrence J. Meerschaert

Name:   Lawrence J. Meerschaert Title:   Vice President of BlueLight.com, Inc.,
the Sole Member of Kmart.com LLC SEARS HOLDINGS MANAGEMENT CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   President SEARS BRANDS BUSINESS UNIT
CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President

[Signature page to Second Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPP, LLC, as Agent, as a Term Increase Lender, as a Lender, and as a holder of
rights under Section 9.16 of the Amended Term Loan Credit Agreement By:  

/s/ Edward S. Lampert

  Name: Edward S. Lampert   Title: Member JPP II, LLC, as a Term Increase
Lender, as a Lender and as a holder of rights under Section 9.16 of the Amended
Term Loan Credit Agreement By: RBS Partners, L.P., as Manager By: ESL
Investments, Inc., as General Partner By:  

/s/ Edward S. Lampert

  Name: Edward S. Lampert   Title: Chairman and Chief Executive Officer

[Signature page to Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Acknowledged and agreed:

 

CRS MASTER FUND, L.P.

CYRUS SPECIAL STRATEGIES MASTER FUND, LP

CYRUS SELECT OPPORTUNITIES MASTER FUND, LTD.

CYRUS OPPORTUNITIES MASTER FUND II, LTD.

CANARY SC MASTER FUND, L.P.

CRESCENT 1, L.P.

CYRUS 1740 MASTER FUND, LP

By:   Cyrus Capital Partners, L.P., as Investment Manager By:  

/s/ Jennifer M. Pulick

  Name: Jennifer M. Pulick   Title: Authorized Signatory

[Signature page to Second Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

     

SCHEDULE A TO TERM

INCREASE AMENDMENT

 

Name of Term Increase Lender

   Additional Term Increase Commitment  

JPP, LLC

   $ 14,465,000  

JPP II, LLC

   $ 5,535,000     

 

 

 

Total

   $ 20,000,000     

 

 

 



--------------------------------------------------------------------------------

Annex A

Conformed Term Loan Credit Agreement

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

Execution Version

TERM LOAN CREDIT AGREEMENT

Dated as of January 4, 2018

as amended January 19, 2018

as further amended January 29, 2018

among

SEARS HOLDINGS CORPORATION,

as Holdings,

and

SEARS ROEBUCK ACCEPTANCE CORP.

and

KMART CORPORATION,

as Borrowers

and

THE OTHER GUARANTORS PARTY HERETO,

and

THE LENDERS NAMED HEREIN,

and

JPP, LLC,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS        Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01. Certain Defined Terms

     1  

SECTION 1.02. Computation of Time Periods

     2735  

SECTION 1.03. Accounting Terms

     2736  

SECTION 1.04. Other Interpretive Provisions

     2836  

ARTICLE II AMOUNTS AND TERMS OF THE LOANSLOANs

     28 36  

SECTION 2.01. The Term Loan

     2836  

SECTION 2.02. [Reserved 28]Loans

     37  

SECTION 2.03. Termination Date Reduction

     2837  

SECTION 2.04. Notes

     2937  

SECTION 2.05. Fees { [Reserved }]

     2937  

SECTION 2.06. { [Reserved } ].

     2938  

SECTION 2.07. Repayment of Loans

     2938  

SECTION 2.08. Interest

     2938  

SECTION 2.09. Interest Rate Determination

     3039  

SECTION 2.10. Optional Conversion of Term Loan Borrowings

     3040  

SECTION 2.11. Optional Prepayments of Term LoanLoans

     34 40  

SECTION 2.12. Increased Costs

     3140  

SECTION 2.13. Illegality

     3241  

SECTION 2.14. Payments and Computations

     3242  

SECTION 2.15. Taxes

     3343  

SECTION 2.16. Sharing of Payments, Etc.

     3546  

SECTION 2.17. Use of Proceeds of the Loans

     3647  

SECTION 2.18. Term Increases.

     3647  

ARTICLE III [RESERVED 37]

     49  

ARTICLE IV CONDITIONS TO EFFECTIVENESS

     3749  

SECTION 4.01. Conditions Precedent to Effectiveness

     3749  

SECTION 4.02. Conditions Precedent to Each Extension of Credit

     3850  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     3951  

SECTION 5.01. Representations and Warranties of the Borrowers

     3951  

ARTICLE VI COVENANTS

     4355  

SECTION 6.01. Affirmative Covenants

     4355  

SECTION 6.02. Negative Covenants

     4760  

SECTION 6.03. Financial Covenant

     5064  

ARTICLE VII EVENTS OF DEFAULT

     5064  



--------------------------------------------------------------------------------

SECTION 7.01. Events of Default

     50 64  

SECTION 7.02. Additional Remedies

     5267  

ARTICLE VIII THE AGENT

     5369  

SECTION 8.01. Appointment

     5369  

SECTION 8.02. Delegation of Duties

     5369  

SECTION 8.03. Exculpatory Provisions

     5369  

SECTION 8.04. Reliance by Agent

     5469  

SECTION 8.05. Notice of Default

     5470  

SECTION 8.06. Non-Reliance on Agents and Other Lenders

     5470  

SECTION 8.07. Reports and Financial Statements

     5570  

SECTION 8.08. Indemnification

     5571  

SECTION 8.09. Agent in Its Individual Capacity

     5571  

SECTION 8.10. Successor Agent

     5671  

SECTION 8.11. [Reserved 56]

     72  

SECTION 8.12. Defaulting Lenders

     5672  

ARTICLE IX MISCELLANEOUS

     5773  

SECTION 9.01. Amendments, Etc.

     5773  

SECTION 9.02. Notices, Etc.

     5774  

SECTION 9.03. No Waiver; Remedies

     5875  

SECTION 9.04. Costs and Expenses

     5875  

SECTION 9.05. Right of Set-off

     5976  

SECTION 9.06. Binding Effect; Effectiveness

     6077  

SECTION 9.07. Assignments and Participations

     6077  

SECTION 9.08. Confidentiality

     6279  

SECTION 9.09. Governing Law

     6280  

SECTION 9.10. Execution in Counterparts

     6280  

SECTION 9.11. Jurisdiction, Etc.

     6280  

SECTION 9.12. WAIVER OF JURY TRIAL

     6380  

SECTION 9.13. Release of Collateral or Guarantee Obligation

     6380  

SECTION 9.14. PATRIOT Act Notice

     6381  

SECTION 9.15. Integration

     6381  

SECTION 9.16. Replacement of Lenders

     6381  

SECTION 9.17. No Advisory or Fiduciary Capacity

     6483  

SECTION 9.18. Reinstatement

     6583  

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     6583  

ARTICLE X GUARANTEE

     6584  

SECTION 10.01. Guarantee

     6584  

SECTION 10.02. Right of Contribution

     6685  

SECTION 10.03. No Subrogation

     6685  

SECTION 10.04. Amendments, etc. with Respect to Obligations

     6785  

SECTION 10.05. Guarantee Absolute and Unconditional

     6786  

SECTION 10.06. Reinstatement

     6887  

SECTION 10.07. Payments

     6887  

SECTION 10.08. Additional Guarantors

     6887  

SECTION 10.09. Releases

     6887  



--------------------------------------------------------------------------------

SCHEDULES

     Schedule 2.01    Lenders; Commitments Schedule 5.01(n)    Pension Plan
Issues Schedule 5.01(s)    Existing Rights to Purchase Equity Interests
Schedule 5.01(t)    Labor Matters Schedule 6.01(j)    Financial and Collateral
Reports Schedule 6.01(r)    Post-Closing Undertakings Schedule 6.02(d)   
Restricted Payments Schedule 6.02(k)(ii)    Investment Policy

 

EXHIBITS

     Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of
Compliance Certificate Exhibit C    Form of Joinder Agreement Exhibit D    Real
Estate Definitions Exhibit E    Real Estate Representations Exhibit F    Real
Estate Covenants



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of January 4, 2018, as
amended on January 19, 2018 and as further amended on January 29, 2018 (the
“Amendment Effective Date”), among SEARS HOLDINGS CORPORATION, a Delaware
corporation (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation
(“SRAC”), KMART CORPORATION, a Michigan corporation (“Kmart Corp”), the
guarantors listed on the signature pages hereto or pursuant to any joinder
hereto as provided in Sections 6.01(i) and 10.08, JPP II, LLC, as a Lender and
as a holder of rights under Section 9.16, the banks, financial institutions and
other institutional lenders listed on the signature pages hereof or through an
assignment as provided in Section 9.07 hereof or otherwise as Lenders, and JPP,
LLC, a Delaware limited liability company, as administrative agent and
collateral administrator (together with any successor thereto, the “Agent”).,
and as a holder of rights under Section 9.16.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Term Lenders make term loans to
the Borrowers in an aggregate principal amount of $100,000,000as of the
Amendment Effective Date of $210,000,000 on the terms and subject to the
conditions set forth in this Agreement., as such amount may be increased
pursuant to Section 2.18.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings and the meanings specified in Exhibit D
hereto (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“ABL Agent” means Bank of America, N.A., in its capacity as administrative agent
and as a co-collateral agent under the ABL Credit Agreement Documents, or any
successor administrative agent and co-collateral agent.

“ABL Collateral Agreement” means the Third Amended and Restated Collateral
Agreement, dated as of July 21, 2015 (as amended April 8, 2016) by and among
Holdings and the other grantors party thereto and the Co-Collateral Agents (as
such term is defined therein).

“ABL Credit Agreement” means the Third Amended and Restated Credit Agreement,
dated as of July 21, 2015 (as amended April 8, 2016, as further amended
February 10, 2017, as further amended December 12, 2017) by and among Holdings,
the Borrowers, the lenders party thereto in their capacities as lenders
thereunder, the ABL Agent, as agent and the other agents party thereto, as the
same may be amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced from time to time in one or more agreements (in
each case with the same or new lenders, guarantors, institutional investors or
agents), including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof, in each
case as and to the extent not prohibited by this Agreement.



--------------------------------------------------------------------------------

“ABL Credit Agreement Documents” means the “Loan Documents” as defined in the
ABL Credit Agreement.

“ABL Limited License” means the limited license of Related Intellectual Property
(as such term is defined in the ABL Collateral Agreement as of the Effective
Date) granted to the Co-Collateral Agents (as such term is defined in the ABL
Collateral Agreement as of the Effective Date) pursuant to Section 6.7 in the
ABL Collateral Agreement as of the Effective Date, for the sole purpose of
enabling the Co-Collateral Agents to exercise their rights and remedies under
Section 6 of the ABL Collateral Agreement as of the Effective Date at such time
as the Co-Collateral Agents shall be lawfully entitled to exercise such rights
and remedies.

“2L Security Agreement” means the “Security Agreement” as defined in the
Existing Second Lien Credit Agreement as of the Effective Date.

“2L Collateral Agent” means the “Collateral Agent” as defined in the 2L Security
Agreement as of the Effective Date.

“2L Limited License” means the limited license of Related Intellectual Property
(as such term is defined in the Existing Second Lien Credit Agreement as of the
Effective Date) granted to the 2L Collateral Agent pursuant to Section 5.7 in
the 2L Security Agreement as of the Effective Date, for the sole purpose of
enabling the 2L Collateral Agent to exercise its rights and remedies under
Section 5 of the 2L Security Agreement as of the Effective Date at such time as
the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies.

“Acquisition” means, with respect to any Person (a) a purchase of a controlling
interest in, the equity interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, or (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a controlling interest in the equity interests, of any Person,
in each case in any transaction or group of transactions which are part of a
common plan.

“Additional Term Increase Lender” has the meaning set forth in Section 2.18(c).

“Adjusted Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense for such period, (ii) income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization expense for such
period, (iv) any items of loss resulting from the sale of assets other than in
the ordinary course of business for such period, (v) any non-cash charges for
tangible or intangible impairments or asset write downs for such period
(excluding any write downs or write-offs of Inventory other than write-downs or
write-offs of Inventory related to up to 100 store closings in any four
consecutive fiscal quarters), and (vi) any other non-cash charges for such
period (including non-cash charges arising from share-based payments to
employees or directors, but excluding (1) any non-cash charge already added back
to Consolidated Net Income in the calculation of Adjusted Consolidated EBITDA in
a prior period, (2) any non-cash charge that relates to the write-down or
write-off of Inventory other than write-downs or write-offs of Inventory related
to up to 100 store closings in any four consecutive fiscal quarters, and
(3) non-cash charges for which a cash payment is required to be made in that or
any other period), minus (b) without duplication and to the extent included in
Consolidated Net Income for such period, (i) any items of gain resulting from
the sale of assets other than in the ordinary course of

 

 

2



--------------------------------------------------------------------------------

business for such period, (ii) any cash payments made during such period in
respect of non-cash charges described in clause (a)(vi) taken in a prior period
and, (iii) any non-cash items of income for such period, all calculated on a
Consolidated basis in accordance with GAAP (excluding any non-cash income
already deducted from Consolidated Net Income in the calculation of Adjusted
Consolidated EBITDA in a prior period) and (iv) any cancellation of debt income
for such period. For the purposes of calculating Adjusted Consolidated EBITDA in
connection with any determination of the Consolidated Leverage Ratio or Fixed
Charge Ratio, (i) if at any time during the applicable four-quarter period,
Holdings or any of its Subsidiaries shall have made any Material Disposition,
the Adjusted Consolidated EBITDA for such fiscal quarter shall be reduced by an
amount equal to the Adjusted Consolidated EBITDA (if positive) attributable to
the property that is the subject of such Material Disposition for such period or
increased by an amount equal to the Adjusted Consolidated EBITDA (if negative)
attributable thereto for such fiscal period and (ii) if at any time during the
applicable four-quarter period, Holdings or any of its Subsidiaries shall have
made a Material Acquisition, Adjusted Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Holdings and its Subsidiaries in excess of $100,000,000; and
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to Holdings or any of its
Subsidiaries in excess of $100,000,000.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person by contract or otherwise.

“Agent” has the meaning provided in the Preamble, or any successor thereto.

“Amendment Effective Date” has the meaning provided in the Preamble.

“Amendment Effective Date Certificate” means that certain officer’s certificate
of the Borrowers delivered to the Amendment Effective Date Term Lenders on the
Amendment Effective Date.

“Amendment Effective Date Term Lender” means any Person that makes a portion of
the Term Loans on the Amendment Effective Date.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Application of Disposition Proceeds” means, with respect to any applicable
Disposition, the application of the Net Proceeds thereof by Holdings and its
Subsidiaries in the order set forth in the ABL Credit Agreement.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“April 2016 Mortgage Debt” means the Debt owing by Sears and certain other
Subsidiaries of Holdings to JPP, LLC, JPP II, LLC and Cascade Investment,
L.L.C., as lenders, pursuant to that certain $500,000,000 secured short-term
loan facility dated as of April 8, 2016, as amended and restated on May 22,
2017, and as may be further amended, restated, modified, supplemented, extended,
renewed, refunded, replaced or refinanced from time to time.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit A hereto or such other form as may be reasonably acceptable to
the Borrowers and the Agent.

“Authorized Officer” means, as to Holdings, any Borrower or any other Loan
Party, its president, chief executive officer, chief financial officer, vice
president and controller, vice president and treasurer, vice president, finance,
executive vice president, finance or any other person designated by it and
acceptable to the Agent. Any document delivered hereunder that is signed by an
Authorized Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Authorized Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the Eurodollar Rate (calculated utilizing a one-month Interest Period) plus
one percent (1.00%), or (c) the rate of interest in effect for such day as
publicly announced from time to time by the ABL Agent as its “prime rate.” Any
change in such rate announced by the ABL Agent shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Advance” means a Term Loan Borrowing that bears interest as provided
in Section 2.08(a)(i).

“Base Rate Advance Interest Payment Date” has the meaning specified in
Section 2.08(a)(i).

“Borrower Information” has the meaning specified in Section 9.08.

“Borrowers” means, collectively, SRAC and Kmart Corp.; provided that in the
event SRAC is dissolved, merged with and into Holdings or any Subsidiary of
Holdings or otherwise ceases to exist in accordance with Section 6.01(d), then
Holdings shall designate that Holdings or a direct wholly owned Domestic
Subsidiary of Holdings become a Borrower for all purposes of the Loan Documents.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type made by each of the applicable Term Lenders pursuant to Section 2.01.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Boston, Massachusetts or, in
the case of matters relating to SRAC, Greenville, Delaware or, in the case of
matters relating to Kmart Corp., Detroit, Michigan, and, if the applicable
Business Day relates to any Eurodollar Rate Advances, a day of the year on which
dealings are carried on in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, all
cash expenditures made or costs incurred for the acquisition or improvement of
fixed or capital assets of such Person, in each case that are (or should be) set
forth as capital expenditures in a consolidated statement of cash flows of such
Person for such period, in each case prepared in accordance with GAAP.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capped Excess Availability “ means, at any time, “Capped Excess Availability”
as defined in the ABL Credit Agreement (or analogous term in any successor
agreement).

“Cash Equivalents” means investments of Holdings and its Subsidiaries recorded
as cash or cash equivalents in accordance with GAAP.

“Class” means (a) with respect to Lenders, those of such Term Lenders that have
Loans of a particularLenders having Tranche A Term Loan Exposure and Lenders
having Tranche B Term Loan Exposure each constituting a separate Class, and
(b) with respect to any Loans or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, are Tranche A Term Loans, Tranche B Term Loans,
Shortened Loans with respect to Tranche A Term Loans or Shortened Loans, with
respect to Tranche B Term Loans; provided that (i) Lenders holding Tranche A
Term Loans or ShortenedTranche B Term Loans, as applicable, shall vote as a
single Class or separate Classes pursuant to Section 9.01, and (ii) Tranche A
Term Increases and any existing Tranche A Term Loans, after giving effect to
Section 2.18(f) to the extent applicable, shall constitute the same Class of
Term Loans and (iii) Tranche B Term Increases and any existing Tranche B Term
Loans, after giving effect to Section 2.18(f) to the extent applicable, shall
constitute the same Class of Term Loans. For clarity, except as expressly
provided hereinin this Agreement, each Lender shall have the same rights and
obligations under this Agreement and the other Loan Documents.

“Closing Certificate” has the meaning given to it in Section 4.01(a)(vii).

“Collateral” means (i) “Collateral” as defined in the Security Agreement and
(ii) the Real Property Collateral.

“Commitments” means, collectively the Term Commitments and any Term Increases.

 

5



--------------------------------------------------------------------------------

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

“Consolidated” refers to the consolidation of accounts of Holdings and its
Subsidiaries in accordance with GAAP and as presented on a GAAP basis.

“Consolidated Interest Expense” means for any period for any Person, total
interest expense of such Person (including that attributable to Capital Lease
Obligations and other expenses classified as interest expense in accordance with
GAAP) on a Consolidated basis with respect to all outstanding Debt of such
Person, as determined in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any given day, the ratio of
(a) Consolidated Total Debt on such day to (b) Adjusted Consolidated EBITDA for
the four immediately preceding fiscal quarters for which financial statements
are available or were required to have been delivered pursuant to
Section 6.01(j).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of Holdings (other than a
Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Debt of Holdings and its Subsidiaries at such date, determined on a
Consolidated basis in accordance with GAAP, but excluding (i) issued but not
funded letters of credit, (ii) reimbursement obligations which are characterized
as trade payables and are not overdue with respect to trade letters of credit
and (iii) contingent obligations.

“Convert”, “Conversion” and “Converted” each refers to a conversion of a Term
Loan Borrowing of one Type into a Term Loan Borrowing of the other Type,
pursuant to Section 2.09 or 2.10.

“Covenant Compliance Event” means “Capped Excess Availability” at any time is
less than $150,000,000.

“Credit Card Accounts Receivable” means each Account or Payment Intangible (each
as defined in the UCC) together with all income, payments and proceeds thereof,
owed by a credit card payment processor or an issuer of credit cards to a Loan
Party resulting from charges by a customer of a Loan Party on credit cards
issued by such issuer in connection with the sale of goods by a Loan Party or
services performed by a Loan Party, in each case in the ordinary course of its
business.

 

6



--------------------------------------------------------------------------------

“Credit Card Program Assets” means the Credit Card Program Documents, all rights
or obligations arising thereunder (including, without limitation, royalty fees
and other revenues payable to Holdings or any of its subsidiaries pursuant
thereto), all related Intellectual Property and such other assets as the
Borrowers and the Agent may agree, but excluding, for the avoidance of doubt,
Credit Card Accounts Receivable or any proceeds thereof.

“Credit Card Program Documents” means the Program Agreement, originally dated as
of July 15, 2003, amended and restated as of November 3, 2003, and as further
amended by the parties from time to time by and among Sears, Roebuck and Co.,
Sears Brands Business Unit Corporation (as successor in interest to Sears
Intellectual Property Management Company) and Citibank, N.A. (as successor in
interest to Citibank (South Dakota), N.A., which was successor in interest to
Citibank (USA), N.A.), and the other agreements entered into in connection
therewith.

“Credit Card Royalty Securitization” means the securitization, subject to
Section 6.01(h) hereof, of royalty fees and other revenues payable to Holdings
or any of its subsidiaries pursuant to the Credit Card Program Documents, but
excluding, for the avoidance of doubt, Credit Card Accounts Receivable or any
proceeds thereof; provided that the documents governing such securitization
shall not provide, directly or indirectly, for recourse against any Loan Party
by way of a guaranty or any other support arrangement other than such limited
recourse as is reasonable given market standards for transactions of a similar
type, including in connection with any servicing or management of the assets
subject thereto by any Loan Party.

“Credit Card Royalty Securitization Subsidiary” means any Subsidiary of Holdings
that engages in no material activities other than the transactions contemplated
by a Credit Card Royalty Securitization and activities reasonably related
thereto.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender,
(ii) the Agent, and (iii) the successors and assigns of each of the foregoing,
and (b) collectively, all of the foregoing.

“Customer Information” has the meaning given to such term in the Security
Agreement.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money (excluding interest payable thereon unless such
interest has been accrued and added to the principal amount of such
indebtedness), (b) all obligations of such Person for the deferred purchase
price of property or services (other than (i) trade payables incurred in the
ordinary course of such Person’s business and (ii) any such obligations which
are due less than twelve months from the date of incurrence), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (other than performance, surety and appeals bonds arising in
the ordinary course of business and other than the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business) or in respect of bankers’ acceptances or letters of credit,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
direct recourse payment obligations of such Person in respect of any accounts
receivable sold by such Person, (g) all Debt of others referred to in clauses
(a) through (f) above or clause (h) below and other payment obligations
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply

 

7



--------------------------------------------------------------------------------

funds for the payment or purchase of such Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Debt or to assure the
holder of such Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (h) all Debt referred to
in clauses (a) through (g) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender (as reasonably determined by the Agent)
that (a) has failed to fund any portion of its obligations required to be funded
by it hereunder within three Business Days of the date required to be funded by
it hereunder (b) has otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, (c) has failed, within three Business Days
after request by the Agent, to confirm that it will comply with the terms of
this Agreement relating to its Commitments, provided that such Lender shall
cease to be a Defaulting Lender under this clause (c) upon the Agent’s receipt
of such confirmation, (d) has notified the Borrowers or the Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (f) a Lender that has become
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Difference Amount” means the amount that is equal to the Permitted Short Term
Debt Amount minus $1,000,000,000, provided that if such amount is less than
zero, the Difference Amount shall be zero.

“Disposition” means any sale, transfer, license (as licensor), sublicense (as
sublicensor), lease or other disposition (including any sale and leaseback
transaction and, with respect to Intellectual Property, any covenant not to sue,
release, abandonment, lapse, forfeiture, dedication to the public or other
similar disposition of such Intellectual Property), whether in one transaction
or in a series of transactions, of any property (including, without limitation,
any equity interests).

 

8



--------------------------------------------------------------------------------

“Dollars” and “$” refers to lawful money of the United States.

“Domain Names” has the meaning given to such term in the Security Agreement.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” on the signature pages hereof
or in the Assignment and Acceptance pursuant to which it became a Lender, or
such other office of such Lender as such Lender may from time to time specify to
the Borrowers and the Agent.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means January 4, 2018.

“Effective Date Term Lender” means any Person that makes a portion of the Term
Loans on the Effective Date.

“Effective Date Term Loans” means Term Loans made on the Effective Date.

“Effective Yield” means, as to any Debt, the effective yield on such Debt in the
reasonable determination of the Agent and consistent with generally accepted
financial practices, taking into account the applicable interest rate margins,
any interest rate floors (the effect of which floors shall be determined in a
manner set forth in the proviso below) or similar devices and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (a) the remaining weighted average life to maturity of such
Indebtedness and (b) the four years following the date of incurrence thereof)
payable generally to lenders or other institutions providing such Indebtedness;
provided that with respect to any Debt that includes a “Eurodollar Rate floor”
or “Base Rate floor,” (i) to the extent that the Eurodollar Rate or Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (ii) to
the extent that the Eurodollar Rate or Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.

 

9



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a commercial bank or any other Person engaged in
the business of making asset based or commercial loans, or any fund or other
Person (other than a natural Person) that invests in loans, which bank, Person
or fund, together with its Affiliates, has a combined capital and surplus in
excess of $300,000,000 and which bank, Person or fund is approved by the Agent,
and, unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 9.07, the Borrowers, in each
case such approval not to be unreasonably withheld or delayed, (b) an existing
Lender or an Affiliate of an existing Lender or an Approved Fund, or (c) any
Permitted Holder; provided that neither the Borrowers nor an Affiliate of the
Borrowers (other than a Permitted Holder) shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, the Borrowers, or any of their
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and issued thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with such
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a Reportable Event, as defined
herein, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to Section 4043(b)(2)) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by any Borrower or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of

 

10



--------------------------------------------------------------------------------

ERISA; (f) the conditions for the imposition of a lien under Sections 303(k) or
4068(a) of ERISA shall have been met with respect to any Plan; (g) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan, or (h) the Borrowers or any
ERISA Affiliate incur liabilities under Section 4069 of ERISA.

“ESL” means, collectively, JPP, LLC and JPP II, LLC, each a Delaware limited
liability company, and their Affiliates.

“ESL Buy-Out Notice” has the meaning specified in Section 9.16.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” on the signature pages
hereof or in the Assignment and Acceptance pursuant to which it became a Lender
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to the
Borrowers and the Agent.

“Eurodollar Rate” means,

(a) for any Interest Period with respect to a Eurodollar Rate Advance, the rate
per annum (which shall in no event be less than zero) equal to the London
interbank offered rate administered by ICE Benchmark Administration Limited
(“ICE LIBOR”), as published by Reuters (or other commercially available source
providing quotations of ICE LIBOR as designated by the ABL Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the ABL Agent (which shall in no event be less than zero) to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Advance being made, continued or converted and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period;

(b) for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum (which shall in no event be less than zero) equal to
(i) ICE LIBOR, at approximately 11:00 a.m., London time determined two London
Banking Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the ABL Agent (which shall in no event be less than zero) to
be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate
Advance being made or maintained and with a term

 

11



--------------------------------------------------------------------------------

equal to one month would be offered by Bank of America’s London Branch to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination.

“Eurodollar Rate Advance” means any Term Loan Borrowing that bears interest as
provided in Section 2.08(a)(ii).

“Eurodollar Rate Advance Interest Payment Date” has the meaning specified in
Section 2.08(a)(ii),

“Eurodollar Rate Reserve Percentage” for any Interest Period for a Eurodollar
Rate Advance by any Lender means the reserve percentage applicable to such
Lender two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the minimum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 7.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
and including any Taxes imposed in lieu of income Taxes), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Recipient with respect to an applicable interest
in any Extension of Credit or Commitment pursuant to a law in effect on the date
on which (i) such Recipient acquires such interest in such Extension of Credit
or Commitment (other than pursuant to an assignment request by the Borrowers
under Section 9.16) or (ii) in the case of a Lender, such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.15(e) or (f) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Existing Second Lien Credit Agreement” means that certain Second Lien Credit
Agreement, dated as of September 1, 2016 (as amended July 7, 2017), between
Holdings, SRAC, Kmart Corp., the lenders party thereto, and JPP, LLC, as
administrative agent and collateral administrator, as the same may be amended,
restated, modified, supplemented, extended, renewed, refunded, replaced or
refinanced from time to time in one or more agreements.

“Existing Second Lien Notes” means the 6 5⁄8% Senior Secured Notes due 2018 of
Holdings outstanding as of the Effective Date.

“Extensions of Credit” means as to any Term Lender at any time, an amount equal
to the sum of the outstanding principal amount of the Term Loans held by such
Term Lender.

 

12



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing reasonably selected by it.

“Fixed Charge Ratio” means, the ratio, determined as of the end of each fiscal
month of the Borrowers for the most recently ended twelve fiscal months, of
(a) Adjusted Consolidated EBITDA minus the unfinanced portion of Capital
Expenditures (but including Capital Expenditures financed with proceeds of the
revolving facility under the ABL Credit Agreement) minus taxes paid in cash net
of refunds (but in no event less than zero), to (b) Fixed Charges, all
calculated on a Consolidated basis in accordance with GAAP.

“Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense paid or payable in cash, plus scheduled principal
payments on Debt made during such period, plus Capital Lease Obligation payments
made during such period, all calculated on a Consolidated basis.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members” means, collectively, Holdings, the Borrowers and their
respective Subsidiaries.

“Guarantors” means, collectively, each Loan Party in its capacity as a guarantor
pursuant to Article X (including, for the avoidance of doubt, Holdings).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Holdings” has the meaning provided in the Preamble.

 

13



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Initial Tranche A Term Lenders” means, collectively, Cyrus Opportunities Master
Fund II, Ltd., CRS Master Fund, L.P., Crescent 1, L.P., Canary SC Master Fund,
L.P., Cyrus Select Opportunities Master Fund, Ltd., Cyrus Special Strategies
Master Fund, LP, Cyrus 1740 Master Fund, LP and any and all successors or
assigns of the foregoing; provided that any Lender to which an ESL Buy-Out
Notice has been delivered shall be treated for purposes of determining the
“Initial Tranche A Term Lenders” definition as if it has been replaced by the
applicable assignee as of the date such notice is delivered.

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Proceeding” shall mean, as to any Loan Party, any of the following:
(a) any case, action or proceeding before any court or other governmental
authority relating to bankruptcy, reorganization, insolvency, arrangement,
compromise, liquidation, receivership, dissolution, winding-up, foreclosure,
power of sale, or relief of debtors, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, any
proceeding seeking the appointment of a receiver, monitor or other insolvency
official with similar powers with respect to such Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case in (a) and (b) above, undertaken under any Debtor
Relief Law and whether voluntary or involuntary.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” has the meaning given to such term in the Security
Agreement.

“Interest Payment Date” has the meaning specified in Section 2.08(a)(ii),

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Term Loan Borrowing the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending one month later and, thereafter, each
subsequent one month period; provided, however, that:

(a) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one month
or longer to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the

 

14



--------------------------------------------------------------------------------

number of months in such Interest Period, such Interest Period shall end on the
last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Inventory” as defined in the UCC.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition.

“IP Filing Office” has the meaning given to such term in the Security Agreement.

“IP Security Agreement” has the meaning given to such term in the Security
Agreement.

“January 2017 Mortgage Debt” means the Debt owing by Sears and certain other
Subsidiaries of Holdings to JPP, LLC and JPP II, LLC, as lenders, pursuant to
that certain $500,000,000 secured loan facility dated as of January 3, 2017, as
the same may be amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced from time to time.

“Kmart” means Kmart Holding Corporation, a Delaware corporation.

“Kmart Corp.” has the meaning provided in the Preamble.

“Lenders” means the Term Lenders.

“LC Facility” means Letter of Credit and Reimbursement Agreement, dated as of
December 28, 2016, among Holdings, the other Borrowers, the financial
institutions party thereto from time to time as L/C Lenders, and Citibank, N.A.,
as Administrative Agent and Issuing Bank, as amended.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor, any license or sublicense of
Intellectual Property and any easement, right of way or other encumbrance on
title to real property, but excluding consignments or bailments of goods of
third parties and the interests of lessors under operating leases.

“Line Cap” means the “Line Cap” as defined in the ABL Credit Agreement.

“Loan(s)” shall mean the Term Loans.

“Loan Documents” means this Agreement, the Security Documents, the Notes, any
other document or instrument now or hereafter designated by the Borrowers and
the Agent as a “Loan Document” and any amendment, waiver, supplement or other
modification to any of the foregoing.

“Loan Parties” means each Group Member that is a party to a Loan Document.

 

 

15



--------------------------------------------------------------------------------

“Margin Increase Amount” has the meaning specified in Section 2.18(e).

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or assets of Holdings and its
Subsidiaries taken as a whole, or (b) the ability of the Loan Parties taken as a
whole to perform their material obligations under the Loan Documents or (c) the
validity or enforceability of the Loan Documents taken as a whole or the rights
and remedies of the Agent, or the Lenders thereunder taken as a whole
(including, but not limited to, the enforceability or priority of any Liens
granted to the Agent under the Loan Documents).

“Material Documents” mean agreements (i) constituting or evidencing any Debt of
the Borrowers and the other Loan Parties, in each case, in an amount in excess
of $25,000,000, including without limitation the agreements set forth on
Schedule 1.01(a) to the Closing Certificate, (ii) evidencing Real Property
Collateral and (iii) Material IP Documents.

“Material IP Documents” mean agreements evidencing any income, royalties,
proceeds, damages, receivables and payments with respect to any Intellectual
Property of the Borrowers or the other Loan Parties, in each case, (a) in excess
of $1,000,000 per year, (b) relating to Specified Intellectual Property or
(c) containing a grant of exclusive rights; including, without limitation, the
Sears Mexico Trademark License Agreement and any agreement entered into
following termination or expiration of the Sears Mexico Trademark License
Agreement with respect to all or a portion of the Intellectual Property licensed
under the Sears Mexico Trademark License Agreement.

“Material Subsidiary Guarantor” means a Subsidiary Guarantor that, at the time
of determination, accounts for more than 2% of both the total assets and total
revenues of Holdings on a consolidated basis (and, together with all other
Material Subsidiary Guarantors accounts for more than 5% of both the total
assets and total revenues of Holdings on a consolidated basis).

“MFN Term Loans” has the meaning specified in Section 2.18(3).

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on the Real Property Collateral in favor
of the Agent on behalf of the Lenders to secure the Obligations, as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time and in form and substance reasonably satisfactory to the AgentRequired
Lenders.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings
or any ERISA Affiliate and at least one Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect of which Holdings or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

“Net Proceeds” means, (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries of any property or any casualty or condemnation of such
property, the excess, if any, of (i) the sum of cash and cash equivalents
received in such transaction (including any cash or

 

16



--------------------------------------------------------------------------------

cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Debt (other than
Debt owed to Holdings or any of its Subsidiaries, the payment of which in
connection with any Permitted Disposition or other transaction shall not, for
the avoidance of doubt, be deemed to reduce the amount of Net Proceeds for any
purposes under this Agreement) that is secured by the applicable asset by a Lien
which is senior to the collateral agent’s lien under the ABL Credit Agreement
Documents, if any, on such asset and that is required, and permitted under this
Agreement, to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction, (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party or such Subsidiary in
connection with such transaction (including, without limitation, reasonable and
customary attorneys’ fees, accountants’ fees, investment banking fees,
appraisals, and brokerage, legal, title and recording or transfer tax expenses
and commissions) paid by any Loan Party or any of its Subsidiaries to third
parties (other than Affiliates), (C) transfer Taxes paid as a result thereof and
(D) amounts paid by any Loan Party or any of its Subsidiaries in order to obtain
consents required from any third parties (other than Affiliates) to consummate
such transaction, and (b) the excess of (i) the sum of the cash and cash
equivalents received in connection with the issuance of any equity interests of
any Loan Party or any Permitted Refinancing Debt over (ii) the underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by such Loan Party in connection therewith.

“Non-Affiliated Lender” has the meaning specified in Section 9.16.

“Non-Consenting Lender” has the meaning specified in Section 9.16.

“Non-Consenting Non-AffiliatedRequired Lender” has the meaning specified in
Section 9.16.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note of any Borrower payable to any Lender evidencing
the Term Loans of such Lender.

“Obligations” means all amounts owing pursuant to this Agreement and the other
Loan Documents, including, without limitation, the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorneys costs, indemnities and other amounts, whether in respect of Term Loans
or otherwise. For the avoidance of doubt, Obligations shall include any increase
in the principal amount of the Loans as a result of PIK Interest.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Extension of Credit or
Loan Document pursuant to an assignment request by the Borrowers under
Section 9.16).

“Other LC Facility” has the meaning assigned to such term in the ABL Credit
Agreement.

 

17



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 2.15.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings or any
ERISA Affiliate or to which Holdings or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Acquisition” means any Acquisition permitted under Section 6.02(c).

“Permitted Debt” means each of the following as long as no Default or Event of
Default exists at the time of incurrence thereof or would arise from the
incurrence thereof:

(a) Debt outstanding on September 1, 2016, including term loans issued pursuant
to the Existing Second Lien Credit Agreement (other than obligations under the
ABL Credit Agreement);

(b) Debt of any Loan Party to any other Loan Party;

(c) Debt of Holdings or any Subsidiary of Holdings which is not a Loan Party to
any Loan Party; provided, that (1) such Debt is incurred in the ordinary course
of business consistent with past practices in connection with cash management,
(2) such Debt shall not exceed $100,000,000 in the aggregate at any one time
outstanding or (3) (i) at the time of incurrence of any such Debt and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (ii) after giving effect to
any such Debt (A) the Pro Forma and Projected Capped Excess Availability is at
least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall be at
least 1.0 to 1.0;

(d) Debt of any Group Member to any Subsidiary of Holdings which is not a Loan
Party;

(e) (i) purchase money Debt used to finance the acquisition of any fixed or
capital assets, including Capital Lease Obligations, and any Debt assumed in
connection with the acquisition of any such assets or secured solely by a Lien
on any such assets prior to the acquisition thereof, and (ii) Debt incurred in
connection with sale-leaseback transactions with respect to assets not
constituting Collateral;

(f) Debt of any Person that becomes a Subsidiary in an Acquisition permitted in
accordance with Section 6.02(c), which Debt is existing at the time such Person
becomes a Subsidiary (other than Debt incurred solely in contemplation of such
Person’s becoming a Subsidiary);

(g) the Obligations;

 

 

18



--------------------------------------------------------------------------------

(h) other Debt in an amount not to exceed $1,000,000,000 (or, if greater, the
Permitted Short Term Debt Amount) in the aggregate outstanding at any time;

(i) Debt described in paragraph (i) of the definition of “Permitted Debt” in the
ABL Credit Agreement, in effect as of the Effective Date;

(j) any other Debt (including, without limitation, the January 2017 Mortgage
Debt), provided, that such Debt (i) does not require the repayment of principal
prior to the Termination Date in effect at the time of the incurrence of such
Debt in excess of 1.0% of the original principal amount thereof per annum
(excluding, for the avoidance of doubt, repayments required as a result of the
sale of assets and repayments required in connection with an event that would
constitute an Event of Default under Section 7.01(g) hereof) (ii) does not have
a maturity date which is earlier than the Termination Date in effect at the time
of the incurrence of such Debt, and (iii) is incurred on arm’s-length terms;

(k) Debt of the type specified in clause (g) of the definition thereof to the
extent such Debt constitutes a Permitted Investment;

(l) Debt in respect of performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations (including, in each case,
letters of credit issued to provide such bonds, guaranties and similar
obligations), in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(m) Debt arising from overdraft facilities and/or the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or other cash
management services (including, but not limited to, intraday, automated clearing
house transfers, credit cards, and purchasing card/T&E services) in the ordinary
course of business; provided, that (x) such Debt (other than credit cards or
purchase cards) is extinguished within ten Business Days of notification to the
applicable Loan Party of its incurrence and (y) such Debt in respect of credit
cards or purchase cards is extinguished within 60 days from its incurrence;

(n) Debt arising from agreements of Holdings or any Subsidiary providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any Permitted
Acquisition or the disposition of any business, assets or any Subsidiary not
prohibited by this Agreement, other than guarantees of Debt incurred by any
Person acquiring all or any portion of such business, assets or any Subsidiary
for the purpose of financing such Acquisition;

(o) Debt consisting of (i) the financing of insurance premiums or (ii) take or
pay obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(p) Debt on account of Other LC Facilities and on account of letters of credit
issued for the account of any Loan Party by any other Person;

(q) Debt arising from a Credit Card Royalty Securitization in an amount not to
exceed $500,000,000, so long as the Net Proceeds of such Credit Card
Securitization received by Holdings or any Subsidiary are applied in accordance
with the ABL Credit Agreement;

(r) Permitted Refinancing Debt; and

 

19



--------------------------------------------------------------------------------

(s) Debt outstanding pursuant to the ABL Credit Agreement, the LC Facility and
other obligations secured equally and ratably with the ABL Credit Agreement and
permitted under the ABL Credit Agreement in an aggregate principal amount not to
exceed $4,250,000,000.

“Permitted Dispositions” means any of the following:

(a) transfers and Dispositions of Inventory in the ordinary course of business;

(b) transfers and Dispositions (other than transfers and Dispositions of
Collateral) among the Loan Parties;

(c) transfers and Dispositions (other than transfers and Dispositions of
Collateral) by any Subsidiary of Holdings which is not a Loan Party to any Loan
Party, and transfers and Dispositions (other than transfers and Dispositions of
Collateral) by any Subsidiary of Holdings (which is not a “Loan Party” under the
ABL Credit Agreement) to any Subsidiary of Holdings;

(d) transfers and Dispositions (other than transfers and Dispositions of
Collateral) by any Subsidiary of Holdings which is not a Loan Party to other
Subsidiaries which are not Loan Parties;

(e) transfers and Dispositions (other than transfers and Dispositions of
Collateral) to any Subsidiary of Holdings which is not a Loan Party by any Loan
Party;

(f) transfers and Dispositions of personalty (other than “fixtures”, as defined
in the UCC) in the ordinary course of business comprising Real Property
Collateral and any surplus, obsolete or worn out equipment or other property
(other than Collateral) in the ordinary course of business by the Borrowers or
any Subsidiary;

(g) transfers and Dispositions of assets (other than Collateral) of Holdings or
any Subsidiary of Holdings as follows:

(i) Dispositions of real property securing the January 2017 Mortgage Debt,
provided, that, after giving effect to any repayment of the January 2017
Mortgage Debt from the Net Proceeds of any such Disposition as required pursuant
to the loan documentation governing the January 2017 Mortgage Debt (as such loan
documentation is in effect as of the Effective Date or amended thereafter), any
remaining Net Proceeds of such Disposition are applied pursuant to the
Application of Disposition Proceeds;

(ii) transfers and Dispositions of any assets (other than Collateral) held by
Holdings or any Subsidiary of Holdings, including any equity interests in any
Subsidiary (other than the equity interests of either Borrowers or of Sears), in
exchange for total consideration in an amount not to exceed $1,000,000 with
respect to any transaction or series of related transactions; and

(iii) other transfers and Dispositions of all or any portion of any assets
(other than Collateral) held by Holdings or any of its Subsidiaries (other than
substantially all of the assets of either Borrowers or of Sears), including, but
not limited to, (v) any equity interests of any Subsidiaries (other than the
equity interests of either Borrowers or of Sears), (w) real property,
(x) Intellectual Property (including, without limitation, the Kenmore, Craftsman
and Die Hard brands), (y) the Sears Automotive Center business and (z) the Home
Services Business of Holdings and its Subsidiaries, provided, that

 

20



--------------------------------------------------------------------------------

immediately after giving effect to any such Disposition and the application of
the proceeds thereof, (i) no Default or Event of Default then exists,
(ii) either (A) the Pro Forma and Projected Capped Excess Availability is at
least 15% of the Line Cap (provided that, with respect to the transfer or
Disposition of the assets of, or any equity interest in, a Material Subsidiary
Guarantor (other than Sears), such Pro Forma and Projected Capped Excess
Availability is at least the greater of (x) 25% of the Line Cap or (y)
$750,000,000), or (B) the Net Proceeds of such Disposition are applied pursuant
to the Application of Disposition Proceeds, (iii) if the Disposition is to a
Subsidiary or Affiliate of a Loan Party which is not a Loan Party, such
Disposition shall be on terms that are fair and reasonable and no less favorable
to the Loan Party than it would obtain in a comparable arm’s length transaction
with a Person that is not a Subsidiary or Affiliate of a Loan Party, and
(iv) Capped Excess Availability is no less than Capped Excess Availability
immediately prior to such Disposition;

(h) transfers and Dispositions (other than Collateral) which constitute
Restricted Payments or Permitted Investments that are otherwise permitted
hereunder;

(i) Dispositions (other than Collateral) permitted pursuant to Section 6.02(b)
hereof (other than clause 6.02(b)(iv));

(j) the sale of other Policy Investments in the ordinary course of business;

(k) the sale or Disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of an accounts receivable financing transaction;

(l) leases, licenses or subleases or sublicenses of any real or personal
property not constituting Collateral in the ordinary course of business;

(m) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind to the
extent that any of the foregoing does not relate to Specified Intellectual
Property or any Material IP Document and (i) could not reasonably be expected to
materially adversely affect the Collateral taken as a whole, with respect to
Collateral other than Specified Intellectual Property or (ii) does not
constitute Collateral;

(n) sales of Inventory determined by the management of the applicable Loan Party
not to be saleable in the ordinary course of business of such Loan Party or any
of the Loan Parties;

(o) Permitted Licenses;

(p) transfers of assets (other than Collateral), including Inventory, in
connection with Store closings (and/or department closings within Stores)
permitted pursuant to Section 6.02(l);

(q) Dispositions of Credit Card Program Assets to or by a Credit Card Royalty
Securitization Subsidiary pursuant to a Credit Card Royalty Securitization, so
long as the Net Proceeds of such Credit Card Royalty Securitization received by
Holdings or any Subsidiary are applied in accordance with the ABL Credit
Agreement;

 

21



--------------------------------------------------------------------------------

(r) transfers and Dispositions that are expressly required pursuant to the terms
of any REA’s or Ground Leases, provided that the same do not significantly and
adversely impact the use and operation of any Properties or materially diminish
the value of any Properties;

(s) any Disposition of Sears Home Improvement Products, Inc., provided that such
Disposition shall not include a Disposition of Collateral other than: (A) a
Disposition of Customer Information or Domain Names, in each case, to the extent
exclusively relating to the SHIP Business and (B) fully revocable (in
consideration of a reasonable payment) (1) non-exclusive outbound licenses of
Intellectual Property and (2) exclusive outbound licenses of Intellectual
Property exclusively related to the SHIP Business; in each case of (1) and (2),
entered into in connection with a SHIP Transaction where such licenses are
solely for the purposes of operating the SHIP Business; and (C) Customer
Information and Intellectual Property, other than any Specified Intellectual
Property, owned by Sears Home Improvement Products, Inc. at the time of the
Disposition; in each case of the foregoing (A), (B) and (C), to the extent
reasonably required in connection with a SHIP Transaction, as determined in good
faith by the Borrowers;

(t) abandonment or lapse of Trademarks listed under the heading “Inactive
Trademarks” on Schedule D to the Security Agreement;

(u) any other Disposition reasonably acceptable to the AgentRequired Lenders
(or, if an Event of Default is continuing, at Agent’sthe Required Lenders’ sole
discretion), provided that (i) 100% of the consideration for such Disposition is
cash, (ii) the gross cash proceeds of such Disposition are at least equal to 80%
of the fair market value (based on the applicable Appraisal or, with respect to
Collateral other than Real Estate Collateral, an appraisal by a third party firm
reasonably acceptable to the Required Lenders) of the Collateral subject to such
Disposition (as reasonably determined by the Borrowers and the Agent mutually),
(ii, (iii) the Net Proceeds of such Disposition are applied to repay the Loans
(on a pro rata basis across all Borrowings) and (iiiin accordance with
Section 2.07, (iv) to the extent any such Disposition is to an Affiliate of a
Loan Party or Seritage Growth Properties (or any Affiliate thereof), such
Disposition shall be on terms that are fair and reasonable and no less favorable
to the Loan Party than it would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate of a Loan Party and the terms of such
Disposition shall be reviewed by a third party financial advisor reasonably
acceptable to the Required Lenders (with any report of such advisor to be
provided to the Lenders upon request of the Required Lenders) and (v) the ABL
Credit Agreement permits the Disposition and the repayment described in clause
(ii); provided that prior to such Disposition an Authorized Officer of the
Borrowers shall certify to the AgentLenders as to the satisfaction of the
conditions set forth in clauses (i), (ii), (iv) and (iiiv).

“Permitted Holder” means ESL Investments, Inc. and any of its Affiliates other
than a Group Member.

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists at the time of the making such of Investment or would
arise from the making of such Investment, in each case, other than a non-cashan
Investment consisting of assets that constitute Collateral:

(a) Investments existing on, or contractually committed as of, the Effective
Date, and any Investments by Subsidiaries of Holdings (other than the “Loan
Parties” under the ABL Credit Agreement”) in Subsidiaries of Holdings;

 

22



--------------------------------------------------------------------------------

(b) (i) Investments by any Loan Party and its Subsidiaries in their respective
Subsidiaries outstanding on the Effective Date, (ii) Investments by any Loan
Party and its Subsidiaries in Loan Parties, and (iii) Investments by
Subsidiaries that are not Loan Parties in Holdings or any Subsidiary and
(iv) Investments in connection with a SHIP Transaction;

(c) other Investments of any Loan Party in any other Subsidiary of Holdings
which is not a Loan Party; provided, that (1) such Investment is incurred in the
ordinary course of business consistent with past practices in connection with
cash management, (2) such Investments shall not exceed $100,000,000 in the
aggregate at any one time outstanding and the Pro Forma and Projected Capped
Excess Availability is at least 25% of the Line Cap, or (3) (a) at the time of
any such Investment and immediately after giving pro forma effect thereto, no
Default or Event of Default shall have occurred and be continuing, and (b) after
giving effect to any such Investment (A) the Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, and (B) the Pro Forma Fixed
Charge Ratio shall be at least 1.0 to 1.0;

(d) Investments of any Loan Party in any other Person not constituting an
Acquisition; provided that (a) at the time of any such Investment and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (b) after giving effect to
any such Investment (A) the Pro Forma and Projected Capped Excess Availability
is at least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall
be at least 1.0 to 1.0;

(e) Investments constituting a Permitted Acquisition and Investments held by the
Person acquired in such Acquisition at the time of such Acquisition (and not
acquired in contemplation of such Acquisition);

(f) Investments arising out of the receipt of non-cash consideration for the
sale of assets otherwise permitted under this Agreement;

(g) Policy Investments;

(h) Investments in Swap Contracts not entered into for speculative purposes;

(i) to the extent not prohibited by applicable law, (1) advances to officers,
directors and employees and consultants of the Loan Parties made for travel,
entertainment, relocation and other ordinary business purposes and (2) advances
to officers, directors and employees and consultants of non-Loan Parties made
for travel, entertainment, relocation and other ordinary business purposes,
provided, in the case of this clause (2), such advances are made by non-Loan
Parties and not with the proceeds of any Investments made by any Loan Party in
such non-Loan Party unless otherwise permitted hereunder;

(j) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by any Group Member as a result of a foreclosure by any
Loan Party with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;

(k) Investments consisting of contributions of Credit Card Program Assets to a
Credit Card Royalty Securitization Subsidiary in connection with a Credit Card
Royalty Securitization;

 

23



--------------------------------------------------------------------------------

(l) Investments made with the common stock of Holdings;

(m) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business;

(n) Guarantees by Holdings or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute Debt,
in each case entered into by Holdings or any Subsidiary in the ordinary course
of business;

(o) (1) advances in the form of a prepayment of expenses of any Loan Party, so
long as such expenses are being paid in accordance with customary trade terms of
the applicable Loan Party and (2) advances in the form of a prepayment of
expenses of any non-Loan Party, so long as such expenses are being paid in
accordance with customary trade terms of the applicable non-Loan Party,
provided, in the case of this clause (2), such advances are made by non-Loan
Parties and not with the proceeds of any Investments made by any Loan Party in
such non-Loan Party unless otherwise permitted hereunder;

(p) Investments consisting of the non-exclusive licensing of Intellectual
Property pursuant to and solely for the purpose of joint marketing arrangements
with other Persons;

(q) Investments in joint ventures that own real properties upon which Stores are
located existing as of the Effective Date and entered into hereafter in the
ordinary course of business; and

(r) other Investments not involving Collateral and in an amount not to exceed
$50,000,000 in the aggregate outstanding at any time; provided that any cash
returns on such Investments, whether in the form of dividends or otherwise,
other than Investments in Holdings and its Subsidiaries, are subject to the
Application of Disposition Proceeds; and

(s) Investments in joint ventures made pursuant to a contribution of assets
(other than cash or cash equivalents) constituting all or a portion of the Sears
Automotive Center business and/or the DieHard business (including related
trademarks that in each case, do not constitute Collateral); to the extent
permitted under paragraph (s) of the definition of the ABL Credit Agreement as
of the Effective Date.

“Permitted License” has the meaning given to such term in the Security
Agreement.

“Permitted Liens” means:

(a Liens for taxes, assessments and governmental charges or levies to the extent
such taxes, assessments or governmental charges are being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained;

(b) Liens presently existing or hereafter created in favor of the Agent, on
behalf of the Credit Parties;

(c) Liens incurred or deposits made by any Group Member in the ordinary course
of business in connection with workers’ compensation and other casualty
insurance liens, unemployment insurance and other types of social security, or
to secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and

 

24



--------------------------------------------------------------------------------

return-of- money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(d) any interest or title of a lessor or sublessor under, and Liens arising from
precautionary UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
by this Agreement, and, including without limitation under or with respect to
any Ground Leases or Multi-Site Agreements;

(e) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision, or
ordinary course contractual obligation, relating to bankers’ liens, rights of
setoff or similar rights in favor of banks or other depository institutions;

(f) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Debt or (ii) relating to pooled deposit or sweep accounts of the
Borrowers or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrowers or any
Subsidiary;

(g) Permitted Licenses;

(h) Liens solely on any cash earnest money deposits made by any Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(i) all (A) easements, REA’s, rights-of-way, covenants, conditions, statutory
restrictions (including building, fire and safety, land use and development, and
zoning regulations and restrictions), declarations, rights of reverter,or minor
defects or irregularities in title and other similar charges or encumbrances,
whether or not of record now existing, in each case, of record, and (B) matters
which a physical inspection or accurate survey of the Properties would disclose,
in each case of any matters in (A) and (B) that are first created after the
dateor (B), solely to the extent the same do not, in the aggregate,(x) are
reasonably necessary (as determined by the Required Lenders in their reasonable
discretion) for the ownership, use or operation of the applicable Real Property
and the ordinary conduct of the business of Borrower, (y) are noted on “Schedule
B” of any Title Insurance Policy (to the extent such Title Insurance Policy has
been or would be required to be accepted by the Required Lenders in accordance
with the other terms of this Agreement), or (z) could not, individually and/or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;
provided that with respect to any matter described in clause (A) or (B) which is
not covered by clause (x) or (y) and could not, individually and/or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrowers will provide the title company, the Agent and the Lenders with any and
all unsecured affidavits and/or unsecured indemnities reasonably required by the
title company in order to either provide affirmative insurance coverage over
such matter or delete such matter as an exception to coverage; provided further,
to the extent the Borrowers are willing to satisfy their obligations in the
foregoing proviso as reasonably determined by the Required Lenders and the title
company refuses to provide such affirmative insurance coverage over such matter
or delete such matter as an exception to coverage, in each case, in a manner
reasonably satisfactory to the Required Lenders, the Borrowers shall deliver an
indemnity to the Agent and the Lenders (which, at the request of the Required
Lenders, shall be secured by the Collateral) which is reasonably satisfactory to
the Required Lenders with respect to such matter;

 

25



--------------------------------------------------------------------------------

(j) Liens, if any, for taxes not yet delinquentdue or payable and Liens for
delinquent taxes or impositions if being diligently contested in good faith and
by appropriate proceedings, provided that, with respect to delinquent taxes or
impositions, either (a) each such Lien is released or discharged of record or
fully insured over by the title insurance company issuing the applicable Title
Insurance Policy (including be subsequent endorsement) within 60 days of its
creation, or (b) Borrowers deposit with Lenderthe Agent, by the expiration of
such 60-day period, an amount equal to 125% of the dollar amount of such Lien or
a bond in the aforementioned amount from such surety, and upon such terms and
conditions, as is reasonably satisfactory to Lenderthe Required Lenders, as
security for the payment or release of such Lien;

(k) mechanics’, materialmen’s, environmental or similar Liens or other Liens
created by operation of law and judgment liens or lis pendens, in each case
securing obligations that are not overdue for a period of more than 30 days or
that are being diligently contested in good faith and by appropriate
proceedings, provided that no such Lien is in imminent danger of foreclosure and
provided further that either (a) each such Lien is released or discharged of
record or fully insured over by the title insurance company issuing the
applicable Title Insurance Policy (including by subsequent endorsement) within
60 days of the Borrowers’ receipt of notice or other knowledge thereof, or
(b) Borrowers deposit with the Agent, by the expiration of such 60-day period,
an amount equal to 125% of the dollar amount of such Lien or a bond in the
aforementioned amount from such surety, and upon such terms and conditions, as
is reasonably satisfactory to the AgentRequired Lenders, as security for the
payment or release of such Lien;

(l) rights of tenants, as tenants only, under all leases and subleases
(including all oil, gas and mineral leases and all subleases, licenses,
sublicenses and concessions by the tenant of any Borrower, as landlord, lessor
or licensor, which are permitted under the terms of any Lease with a Borrower)
and all Multi-Site Agreements, all as in existence on the date hereof, and all
rights of existing and future tenants as tenants only (including the rights of
any subtenant or licensee deriving rights through any such tenant) pursuant to
written Leases, and all rights of existing and future occupants under all
Multi-Site Agreements;

(m) any interest or title of a lessor under any lease with respect to assets
other than the Land or Improvements as defined in the MortgageReal Property
Collateral (including without limitation, leases of furniture, furnishings,
fixtures, equipment and other personal property) entered into by a Borrower in
the ordinary course of business and covering only the assets so leased;

(n) all other Liens on Collateral (other than Real Property Collateral) existing
as of the Effective Date and disclosed in writing to the Lenders on the
Effective Date;

(o) all bonds, deposits and security instruments or other Liens required or
imposed by any Governmental Authority in connection with the use, occupancy or
operation of the Property in the ordinary course of business of a Borrower, so
long as such Liens do not arise from the failure of Borrower to pay taxes or
other amounts payable with respect to the Properties and do not result in a
Material Adverse Effect;

(p) all material agreements and all other agreements and licenses in connection
with the ordinary use and operation of the Properties, in each case, solely to
the extent the same do not grant a Lien on the Land or the Improvements (as
defined in athe Mortgage) for the purpose of securing Debt;

 

26



--------------------------------------------------------------------------------

(q) Liens on cash and cash equivalents securing obligations under the ABL Credit
Agreement Documents, the LC Facility, the Existing Second Lien Notes, the
Existing Second Lien Credit Agreement, and other obligations secured on an equal
and ratable basis with any of the foregoing as permitted thereunder;

(r) the ABL Limited License and the 2L Limited License;

(s) all Ground Leases, and all Superior Leases, and all Liens now or hereafter
(A) expressly required to be granted or created by any parties pursuant to the
terms of the Ground Leases, or (B) suffered or created by the holders of the
lessor’s or landlord’s interest in or under the Ground Leases and Superior
Leases (collectively, “Superior Interests”); and

(t) Liens with respect to an individual Property that (i) do not have a Property
Material Adverse Effect, (ii) do not have a value in excess of $100,000
individually or in the aggregate, and (iii) are satisfied in full or released of
record, or bonded to the reasonable satisfaction of Lenderthe Required Lenders,
within 60 days of the Effective Date.

“Permitted Refinancing Debt” shall mean any Debt issued in exchange for, or the
Net Proceeds of which are used to extend, refinance, renew, replace, defease or
refund (collectively, to “Refinance”), the Debt being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Debt); provided, that
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Debt so Refinanced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses), (b) the maturity date of such Permitted
Refinancing Debt shall not be earlier than the maturity date of the Debt being
Refinanced and weighted average life to maturity of such Permitted Refinancing
Debt shall be greater than or equal to the weighted average life to maturity of
the Debt being Refinanced, (c) if the Debt being Refinanced is subordinated in
right of payment to the Obligations under this Agreement, such Permitted
Refinancing Debt shall be subordinated in right of payment to such Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Debt being Refinanced, (d) [reservedReserved]; and
(e) the Permitted Refinancing Debt shall otherwise be on terms which would not
reasonably likely result in a Material Adverse Effect.

“Permitted Short Term Debt Amount” shall mean the maximum aggregate principal
amount of Short Term Debt (as defined in the ABL Credit Agreement as of the
Effective Date) that can be incurred pursuant to paragraph (h) of “Permitted
Debt” (as defined in the ABL Credit Agreement).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“PIK Interest” has the meaning given to it in Section 2.08(d).

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Policy Investments” means Investments made in accordance with the investment
policy of the Loan Parties set forth on Schedule 6.02(k)(ii), as such policy may
be amended from time to time with the reasonable consent of the Agent, such
consent not to be unreasonably withheld.

 

27



--------------------------------------------------------------------------------

“Pro Forma and Projected Capped Excess Availability” shall mean, for any date of
calculation, after giving effect to the applicable transaction or payment, the
pro forma and projected Capped Excess Availability for the subsequent twelve
(12) fiscal month period, determined as of the last day of each fiscal month in
such period and based on Holdings’ good faith projections that are used to run
the businesses of the Borrowers and prepared in accordance with past practice,
which projections shall be reasonably satisfactory to the Agent.

“Pro Forma Fixed Charge Ratio” shall mean, for any date of calculation, the
Fixed Charge Ratio as of the last day of the most recently completed fiscal
quarter for which financial statements are available or were required to have
been delivered pursuant to Section 6.01(j) (the “Reference Date”), after giving
pro forma effect to any applicable transaction or payment as if such transaction
or payment had occurred on the first day of the four fiscal quarter period
ending on the Reference Date.

“Pro Rata Share” means, as to any Lender as of any date of determination, a
percentage equal to (i) the sum of such Lender’s share of the outstanding
principal amount of the Term LoanLoans as of such date, divided by (ii) the
aggregate outstanding principal amount of Loans as of such date.

“Recipient” means the Agent, any Lender or any other recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder.

“Register” has the meaning specified in Section 9.07(e).

“REMIC Certificates” means the SRC Commercial Mortgage Trust 2003-1 Mortgage
Pass-Through Certificates in the aggregate face amount of $1,312,416,000 (as
amended, supplemented or otherwise modified, replaced or refinanced, in any case
in a manner not materially adverse to the Lenders).

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

“Required Lenders” means, at any time, the holders of more than 50% of the
principal amount of the Loans then outstanding.(a) until the Tranche A Term
Loans held by holders other than any holders that are Affiliates of any Loan
Party are paid in full in cash, the Required Non-Affiliated Tranche A Lenders,
and (b) thereafter, the Required Tranche A Lenders and the Required Tranche B
Lenders; provided, that any Lender to which an ESL Buy-Out Notice has been
delivered shall be treated solely for purposes of determining the “Required
Lenders” as if it has been paid in full in cash as of the date such notice is
delivered.

“Required Non-Affiliated Tranche A Lenders” means, at any time, the holders
(other than any holders that are Affiliates of any Loan Party) of 50% or more of
the principal amount (including any accrued and unpaid interest with respect to
which the Borrowers are required to “pay-in-kind” in accordance with
Section 2.08(d)) of the Tranche A Term Loans then outstanding and held by
holders that are not Affiliates of any Loan Party.

 

28



--------------------------------------------------------------------------------

“Required Tranche A Lenders” means, at any time, the holders of 50% or more of
the principal amount (including any accrued and unpaid interest with respect to
which the Borrowers are required to “pay-in-kind” in accordance with
Section 2.08(d)) of the Tranche A Term Loans then outstanding; provided, that
any Lender to which an ESL Buy-Out Notice has been delivered shall be treated
for purposes of determining the “Required Tranche A Lenders” as if it has been
replaced by the applicable assignee as of the date such notice is delivered.

“Required Tranche B Lenders” means, at any time, the holders of 50% or more of
the principal amount (including any accrued and unpaid interest with respect to
which the Borrowers are required to “pay-in-kind” in accordance with
Section 2.08(d)) of the Tranche B Term Loans then outstanding.

“Requirements of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in Holdings
or any Subsidiary of Holdings, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interests in Holdings or any Subsidiary of Holdings or any
option, warrant or other right to acquire any such equity interests in Holdings
or any Subsidiary of Holdings.

“Sears” means Sears, Roebuck and Co., a New York corporation.

“Sears Mexico” means Sears, Roebuck de Mexico, S.A. de C.V.

“Sears Mexico Trademark License Agreement” means that certain Amended and
Restated Trademark License Agreement, dated as of December 20, 2001 by and among
Sears, Sears Brands Management Corporation, and Sears Mexico, as amended,
restated, supplemented and otherwise modified from time to time.

“SEC” means the United States Securities and Exchange Commission.

“Second Amendment” means that certain Amendment to Term Loan Credit Agreement,
dated as of the Amendment Effective Date, among Holdings, the Borrowers, the
Guarantors party thereto, JPP, LLC, as a Term Increase Lender, a Lender and a
Buy-Out Party (each as defined therein), JPP II, LLC, as a Term Increase Lender,
a Lender and a Buy- Out Party (each as defined therein), JPP, LLC as the Agent,
and the Cyrus Entities listed therein as Initial Tranche A Term Loan Lenders.

“Security Agreement” means that certain Intellectual Property Security Agreement
in connection with this Agreement, dated as the Effective Date, among the
Borrowers, the other Loan Parties party thereto from time to time and the Agent.

“Security Documents” means the collective reference to the Security Agreement,
Mortgages and all other security documents and mortgages hereafter delivered to
the Agent

 

29



--------------------------------------------------------------------------------

granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“SHIP Business” means the Sears Home Improvement Products business, namely, the
business of home improvement and repair services for residential and commercial
buildings.

“SHIP Transaction” means any sale or other disposition of the SHIP Business.

“Shortened Loans” means the Term Loans with a shortened Termination Date
pursuant to a Termination Date Event under Section 2.03.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) such Person will not have, as
of such date, an unreasonably small amount of capital with which to conduct its
business, and (c) such Person will be able to pay its debts as they mature.

“Specified Intellectual Property” has the meaning provided in the Security
Agreement.

“SRAC” has the meaning provided in the Preamble.

“Store” means any store owned or leased and operated by any Loan Party.

“Store Closure Sale” means a store closure sale that, if including more than
twenty (20) stores (whether in one transaction or a series of related
transactions), is properly managed by an independent, nationally recognized,
professional retail inventory liquidation firm reasonably acceptable to the
Agent, over a defined period that is anticipated by the Borrowers not to exceed
12 weeks (on average) from the date of the same commencement.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of the issued and outstanding capital stock or other equity interest having
ordinary voting power to elect a majority of the Board of Directors or other
governing body of such corporation, partnership, joint venture, limited
liability company, trust or estate (irrespective of whether at the time capital
stock or other equity interests of any other class or classes of such
corporation, partnership, joint venture, limited liability company, trust or
estate shall or might have voting power upon the occurrence of any contingency),
is at the time directly or indirectly owned by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

“Subsidiary Guarantor” means each direct and indirect wholly owned Domestic
Subsidiary of Holdings that owns (Ia) Real Property Collateral or (IIb) property
that would be “Collateral” (as defined in the Security Agreement) were such
Person party to the Security Agreement.

 

 

30



--------------------------------------------------------------------------------

“Superior Leases” means those certain leases, subleases and agreements set forth
on the schedule captioned “Superior Leases” to the ClosingAmendment Effective
Date Certificate.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means, as to any Person, theits obligation of such Person to
make its portion of the Term Loan to the Borrowers pursuant to Section 2.01(a)
on the Effective Date in an aggregate amount not to exceed the amount specified
opposite such Term Lender’s name on Schedule 2.01 under the caption “Term
Commitment”. The initial aggregate amount of the Term Commitments is
$100,000,000.to make a Tranche A Term Loan or a Tranche B Term Loan.

“Term Increase”has the meaning provided in Section 2.18(a)means a Tranche A Term
Increase or a Tranche B Term Increase.

“Term Increase Cap” means $100,000,000, provided that the Term Increase Cap
shall be increased to an aggregate principal amount of $200,000,000, upon
request by the Borrowers to the Agent, if the Collateral shall have a market
value, as reasonably determined by the Agent in good faith, greater than or
equal to $500,000,000.

“Term Increase Effective Date” has the meaning provided in Section 2.18(f).

“Term Increase Lender” shall mean a Term Lender providing a Term Increase.

“Term Increase Conditions” shall mean:

(a) The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
as of the applicable Term Increase Effective Date (or, in the case of
certificates of governmental officials, a recent date before such date) and each
in form and substance satisfactory to the Agent and the Term Increase Lenders:

(i) a certificate signed by an Authorized Officer of Holdings and the Borrowers
certifying (A) that the conditions specified in Section 4.02 have been
satisfied, (B) that the incurrence of the Term Increase on the applicable Term
Increase Effective Date does not conflict with the Material Documents, and
(C) as to the matters required under paragraph (b); and

 

 

31



--------------------------------------------------------------------------------

(ii) bring down certificates of good standing (to the extent such concept
exists) from the secretary of state of the state of organization of each Loan
Party (or any immediate predecessor thereof) (to the extent such concept exists
in such jurisdiction) and copies of certified resolutions dated after the
Effective Date or other appropriate evidence of the authority of each Loan Party
to incur such Term Increase.

(b) There shall have been no event or circumstance since January 30, 2017 that
has had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(c) The Existing Second Lien Credit Agreement and the Existing Second Lien Notes
shall have been amended in a manner satisfactory to the Effective Date Term
Lenders and Term Increase Lenders, in their sole discretion. [Reserved].

(d) The aggregate value of the Real Property Collateral, as determined pursuant
to the Appraisals for the Real Property Collateral, shall not be less than
$250,000,000 or such other lower amount as determined in the sole discretion of
the AgentTerm Increase Lenders.

(e) On the applicable Term Increase Effective Date, the AgentBorrowers shall
have taken all steps necessary to provide the Agent with a perfected first
priority lien on the Collateral; provided that the Lenders hereby agree that
this condition shall be deemed to have been met so long as the Borrowers shall
have provided written sign off on the form of mortgages to be recorded against
the Post-Closing Properties and delivered to the Agent executed and notarized
signature pages thereto.

“Term Increase Lender” means with respect to any Term Increase, each Tranche A
Term Increase Lender, Tranche B Term Increase Lender or Additional Term Increase
Lender providing such Term Increase.

“Term Lenders” means, collectively, any Persons party hereto as a Tranche A Term
Lender or Tranche B Term Lender, and each Person that shall become a party
hereto as a Tranche A Term Lender or Tranche B Term Lender pursuant to
Section 9.07, including, for the avoidance of doubt, each Term Increase
LenderTranche A Term Increase Lender or Tranche B Term Increase Lender. For the
avoidance of doubt, if any Person shall at any time be both a Tranche A Term
Lender and a Tranche B Term Lender, such Person’s rights and obligations under
this Agreement shall be determined independently with respect to each such
capacity as the circumstances require.

“Term Loans” means the term loans made by the Term Lenders on the Effective Date
pursuant to Section 2.01(a), as increased by any Term Increases pursuant to
Section 2.18.Loan” means a Tranche A Term Loan and/or a Tranche B Term Loan.

“Term Loan Borrowing” means a portion of theTranche A Term Loan of a particular
Type; provided that no Term Loan Borrowing shall be in an aggregate principal
amount of less than $5,000,000 and each Term Loan Borrowing constituting a
Eurodollar Rate Advance shall be in a principal amount that is an integral
multiple of $1,000,000 (unless no portion of the Term Loan constitutes a Base
Rate Advance), and no more than ten (10) Interest Periods in the aggregate for
Term Loan Borrowings constituting Eurodollar Rate Advances may be outstanding at
any timeBorrowing and a Tranche B Term Loan Borrowing.

“Term Loan Margin” (a) with respect to anyTermination Date” means (a) for
outstanding portion of the Term Loan (Loans other than Shortened Loans),
(1) 12.5% per annum, for Eurodollar Rate Advances, or (2) 11.5% per annum, for
Base Rate Advances, and (b) with respect to any outstanding

 

 

32



--------------------------------------------------------------------------------

portion of Shortened Loans (1) 10.5% per annum, for Eurodollar Rate Advances, or
(2) 9.5% per annum, for Base Rate Advances. “Termination Date” means (a) for
outstanding Term Loans other than Shortened Loans, July 20, 2020, and (b) for
Shortened Loans, the Termination Date shall be the date specified by the
Borrowers in the Termination Date Notice., as such date may be extended in
accordance with Section 2.03.

“Termination Date Notice” has the meaning specified in Section 2.03.

“Title Hurdle Conditions” means that, in the reasonable discretion of the
Required Lenders, (a) the Agent has a perfected first priority lien (subject
only to Permitted Liens) on Real Property Collateral pursuant to Mortgages
delivered by the Borrowers with a fair market value of at least $200,000,000 in
the aggregate on a “lit/as if leased” basis (other than with respect to the
property known as “Tinley Park”) as determined by Appraisals and (b) Title
Insurance Policies have been delivered with respect to all such Mortgages,
containing such endorsements and affirmative coverages that are customarily
available in the applicable jurisdiction and otherwise in form and substance
reasonably satisfactory to the Required Lenders, subject to all customary title
company exclusions and subject only to Permitted Liens.

“Trading With the Enemy Act” means 50 U.S.C. § 1 et seq., as amended.

“Tranche A Term Commitment” means, as to any Person, the obligation of such
Person to make its portion of the Tranche A Term Loan to the Borrowers pursuant
to Section 2.01(a) on the Amendment Effective Date in an aggregate amount not to
exceed the amount specified opposite such Tranche A Term Lender’s name on
Schedule 2.01 under the caption “Tranche A Term Commitment”. The aggregate
principal amount of the Tranche A Term Commitments on the Amendment Effective
Date is $60,000,000.

“Tranche A Term Increase” has the meaning provided in Section 2.18(a).

“Tranche A Term Increase Cap” means $40,000,000.

“Tranche A Term Increase Effective Date” has the meaning provided in Section
2.18(f).

“Tranche A Term Increase Lender” shall mean a Tranche A Term Lender providing a
Tranche A Term Increase.

“Tranche A Term Lender” means any Lender that holds Tranche A Term Loans.

“Tranche A Term Loan Borrowing” means a portion of the Tranche A Term Loan of a
particular Type; provided that no Tranche A Term Loan Borrowing shall be in an
aggregate principal amount of less than $5,000,000 and each Tranche A Term Loan
Borrowing constituting a Eurodollar Rate Advance shall be in a principal amount
that is an integral multiple of $1,000,000 (unless no portion of the Tranche A
Term Loan constitutes a Base Rate Advance), and no more than ten (10) Interest
Periods in the aggregate for Tranche A Term Loan Borrowings constituting
Eurodollar Rate Advances may be outstanding at any time.

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loans
of such Lender.

“Tranche A Term Loan Margin” means with respect to any outstanding portion of
the Tranche A Term Loan, either (a) 11.0% per annum, for Eurodollar Rate
Advances, or (b) 10.0%

 

33



--------------------------------------------------------------------------------

per annum, for Base Rate Advances, in each case as may be increased pursuant to
Section 2.18(e); provided that if the Title Hurdle Conditions are not then
satisfied, the Tranche A Term Loan Margin shall increase by (i) 200 bps on the
90th day after the Amendment Effective Date, (ii) another 100bps on the 120th
day after the Amendment Effective Date, (iii) another 100bps on the 150th day
after the Amendment Effective Date and (iv) another 100bps on the 180th day
after the Amendment Effective Date. Upon the satisfaction of the Title Hurdle
Conditions, the Tranche A Term Loan Margin shall revert to the rate that would
apply but for the foregoing proviso.

“Tranche A Term Loans” means the term loans made by the Tranche A Term Lenders
on the Amendment Effective Date pursuant to Section 2.01(a), as increased by any
Tranche A Term Increases pursuant to Section 2.18.

“Tranche B Term Increase” has the meaning provided in Section 2.18(a).

“Tranche B Term Increase Cap” means $90,000,000 minus the amount of any Tranche
A Term Loan Increase made after the Amendment Effective Date.

“Tranche B Term Increase Effective Date” has the meaning provided in Section
2.18(f).

“Tranche B Term Increase Lender” shall mean a Tranche B Term Lender providing a
Tranche B Term Increase.

“Tranche B Term Lender” means any Lender that holds Tranche B Term Loans.

“Tranche B Term Loan Borrowing” means a portion of the Tranche B Term Loan of a
particular Type; provided that no Tranche B Term Loan Borrowing shall be in an
aggregate principal amount of less than $5,000,000 and each Tranche B Term Loan
Borrowing constituting a Eurodollar Rate Advance shall be in a principal amount
that is an integral multiple of $1,000,000 (unless no portion of the Tranche B
Term Loan constitutes a Base Rate Advance), and no more than ten (10) Interest
Periods in the aggregate for Tranche B Term Loan Borrowings constituting
Eurodollar Rate Advances may be outstanding at any time.

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender.

“Tranche B Term Loan Margin” means, with respect to any outstanding portion of
the Tranche B Term Loan, (a) 13.10000000% per annum, for Eurodollar Rate
Advances, or (b) 12.10000000% per annum, for Base Rate Advances, as may be
increased pursuant to Section 2.18(e); provided that if a Tranche A Term
Increase is made after the Amendment Effective Date, the Tranche B Term Loan
Margin shall automatically adjust such that the weighted average margin
applicable to all Term Loans (after giving effect to such Tranche A Term
Increase) remains 12.5% per annum for Eurodollar Rate Advances (and 100 basis
points less for Base Rate Advances). By way of example, if a Tranche A Term
Increase of $40 million with a Tranche A Term Loan Margin of 11.00% were made
immediately after the Amendment Effective Date, the Tranche B Term Loan Margin
for all Tranche B Term Loans would increase to 13.5000000% for Eurodollar Rate
Advances (and 12.5000000% for Base Rate Advances); provided that if the Title
Hurdle Conditions are not then satisfied, the Tranche B Term Loan Margin shall
increase by (i) 200 bps on the 90th day after the Amendment Effective Date,
(ii) another 100bps on the 120th day after the Amendment Effective Date,
(iii) another 100bps on the 150th day after the Amendment Effective Date and
(iv) another 100bps on the 180th day after the Amendment

 

34



--------------------------------------------------------------------------------

Effective Date. Upon the satisfaction of the Title Hurdle Conditions, the
Tranche B Term Loan Margin shall revert to the rate that would apply but for the
immediately preceding proviso.

“Tranche B Term Loans” means the Term Loans previously made by the Tranche B
Term Lenders on each of the Effective Date, on January 19, 2018, and on
January 29, 2018 (such Term Loans made immediately prior to giving effect to
Section 4 of the Second Amendment), in an aggregate amount specified opposite
such Tranche B Term Lender’s name on Schedule 2.01 under the caption “Existing
Tranche B Term Loans”, as increased by any Tranche B Term Increases pursuant to
Section 2.18.

“Type” means either a Base Rate Advance or a Eurodollar Rate Advance.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York, provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“USCO” has the meaning given to such term in the Security Agreement.

“USPTO” has the meaning given to such term in the Security Agreement.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Computation of Time Periods. In this Agreement, unless otherwise
specified, (a) in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” (b) “including” means “including
without limitation”; and (c) any reference to a time of day means Eastern time.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein or in the other Loan Documents shall be construed in accordance with U.S.
generally accepted accounting

 

35



--------------------------------------------------------------------------------

principles (“GAAP”) which for purposes of Section 6.03 shall be consistently
applied. If at any time any change in U.S. generally accepted accounting
principles would affect the computation of any financial ratio or requirement
set forth herein, and either the Borrowers or the Required Lenders of either
Class shall so request, the Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders which shall not be unreasonably withheld), provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change in principles, and (ii) the Borrowers
shall provide to the Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. For the avoidance of
doubt, no retroactive change in GAAP shall apply to the construction of
accounting terms under this Agreement in the absence of an amendment hereto in
accordance with the terms of this Section 1.03.

SECTION 1.04. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Unless
otherwise noted, references to section references in Exhibit E shall refer to
sections within Exhibit E and section references in Exhibit F shall refer to
sections within Exhibit F.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

SECTION 2.01. The Term LoanLoans.

(a) Effective Date BorrowingTranche A Term Loans. Each Tranche A Term Lender
severally agrees, on the terms and conditions hereinafter set forth, to make its
portion of the Tranche A Term LoanLoans to the Borrowers on the Amendment
Effective Date (or, if this agreement is entered into after 6:00pm New York
time, by 10:00am New York Time on the date following the Amendment Effective
Date) in a principal amount not to exceed the Tranche A Term Commitment of such
Tranche A Term Lender. Amounts repaid in respect of the Tranche A Term LoanLoans
borrowed under this Section 2.01(a) may not be reborrowed. Upon each Tranche A
Term Lender’s making of its portion of the Tranche A Term LoanLoans borrowed
under this Section 2.01(a), the Tranche A Term Commitment of such Tranche A Term
Lender shall be terminated.

 

 

36



--------------------------------------------------------------------------------

(b) Tranche B Term Loans. The Borrowers acknowledge that $100,000,000 in Term
Loans were made by the Tranche B Term Lenders on the Effective Date, $30,000,000
in Term Loans were made by the Tranche B Term Lenders on January 19, 2018, and
$20,000,000 in Term Loans were made by the Tranche B Term Lenders on the
Amendment Effective Date (such Term Loans made immediately prior to giving
effect to Section 4 of the Second Amendment), and that such Term Loans are
referred to herein as Tranche B Term Loans. Amounts repaid in respect of the
Tranche B Term Loans may not be reborrowed.

SECTION 2.02. [Reserved].

SECTION 2.03. Termination Date Reduction. At any time, the Borrowers may, by
notice to the Agent (such notice, a “Termination Date Notice”) (whereupon the
Agent shall promptly notify each of the Term Lenders), request to shorten the
Termination Date with respect to Term Loans of one or more Classes to the date
specified in the Termination Date Notice (such event, the “Termination Date
Event”); provided that:

(a) such Termination Date Event shall only apply to Term Loans in an aggregate
amount specified by the Borrowers and not to exceed the Difference Amount, on a
pro rata basis across all Borrowings of any applicable Class;

(b) the ABL Credit Agreement (i) has been amended such that the Permitted Short
Term Debt Amount is equal or greater than $1,000,000,000 and (ii) such amendment
is satisfactory to the Agent;

(c) such shortened Termination Date must be a Business Day on or prior to the
181st calendar day after the Effective Date;

(d) the Termination Date Event and the consummation thereto shall not conflict
with any Material Document;

(e) the Termination Date for any Tranche B Term Loans may not be shortened to a
date earlier than the Termination Date for any Tranche A Term Loans; and

(f) (e) the Agent shall receive a certificate signed by an Authorized Officer of
Holdings and the Borrowers certifying as to the satisfaction of the conditions
set forth in this Section 2.03 (other than 2.03(b)(ii));

provided further that, after the occurrence of such Termination Date Event, so
long as no Default or Event of Default then exists or would arise therefrom, the
Termination Date for all Term Loans may be extended in six month increments (but
in no event beyond July 20, 2020) upon written notice to the Lenders and,
concurrently with each such extension, paying each Term Lender a fee in cash in
an amount equal to 1.00% of the aggregate principal amount of its Term Loans
being extended.

SECTION 2.04. Notes. Each Lender shall be entitled to request one or more Notes
in form reasonably satisfactory to such Lender to evidence such Lender’s Term
Loans.

SECTION 2.05. Fees[Reserved]. [Reserved].

 

 

37



--------------------------------------------------------------------------------

SECTION 2.06. [Reserved].

SECTION 2.07. Repayment of Loans. EachOn the Termination Date, each Borrower
shall first repay to the Agent for the ratable account of theTranche A Term
Lenders on the Termination Date the aggregate principal amount of the Tranche A
Term Loans then outstanding, (which shall include any PIK Interest that may have
been added to the principal amount of the Tranche A Loans pursuant to this
Agreement) and, after repayment in full in cash of the Tranche A Term Loans, the
aggregate principal amount of the Tranche B Term Loans then outstanding (which
shall include any PIK Interest that may have been added to the principal amount
of the Tranche B Loans pursuant to this Agreement). On the date of any Permitted
Disposition under clause (u) of the definition thereof, the Borrowers shall
repay to the Agent for the ratable account of the Term Lenders an amount equal
to the Net Proceeds of such Disposition, which Net Proceeds shall be applied
first to any Tranche A Term Loans on a pro rata basis until repayment in full in
cash of all Term Loans of such Class and, thereafter, to any Tranche B Term
Loans on a pro rata basis.

SECTION 2.08. Interest.

(a) Term LoanLoans. Each Borrower shall pay interest on the unpaid principal
amount of the Term LoanLoans made to it and owing to each Term Lender from the
date such Loan is made until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as any outstanding portion of the
Term LoanLoans is a Base Rate Advance, each such Term Loan Borrowing shall earn
interest at a rate per annum equal at all times to the sum of (x) the Base Rate
in effect from time to time plus (y) the(1) in the case of Tranche A Term Loans,
the Tranche A Term Loan Margin for Base Rate Advances or (2) in the case of
Tranche B Term Loans, the Tranche B Term Loan Margin for Base Rate Advances,
payable in arrears monthly on the 5th day subsequent to the last day of each
month during such periods and on the date such Base Rate Advance shall be
Converted or paid in full (each such date, the “Base Rate Advance Interest
Payment Date”).

(ii) Eurodollar Rate Advances. During such periods as any outstanding portion of
the Term LoanLoans is a Eurodollar Rate Advance, each such Term Loan Borrowing
shall earn interest at a rate per annum equal at all times during each Interest
Period for such Eurodollar Rate Advance to the greater of (A) 1.00% or (B) the
Eurodollar Rate for such Interest Period for such outstanding portion of the
Term LoanLoans plus, in either case, the (1) in the case of Tranche A Term
Loans, the Tranche A Term Loan Margin for Eurodollar Rate Advances or (2) in the
case of Tranche B Term Loans, the Tranche B Term Loan Margin for Eurodollar Rate
Advances, payable in arrears on the last day of such Interest Period (each such
date, the “Eurodollar Rate Advance Interest Payment Date” and, together with the
Base Rate Advance Interest Payment Date, each an “Interest Payment Date”);

provided that on each Interest Payment Date, each Borrower shall pay interest
due to the Term Lenders on such Interest Payment Date first to the Tranche A
Term Lenders until all interest payments due to the Tranche A Term Lenders on
such Interest Payment Date are paid in full in cash (other than PIK Interest)
and then to the Tranche B Term Lenders.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, at the option of the Agent or on the request ofunless waived by the
Required Lenders, the Borrowers shall pay interest on the principal amount of
the Term LoanLoans then outstanding, payable in arrears on the dates referred to
in Sections 2.08(a) above, at a rate per annum equal to 2.0% per annum above the
rate per annum required to be paid on the outstanding amount of the Term Loan
pursuant to Section 2.08(a)(i) above. Further, the Borrowers shall pay interest,
to the fullest extent permitted by law, on the

 

38



--------------------------------------------------------------------------------

amount of any interest, fee or other amount (other than principal) payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal to
2.0% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.08(a)(i).

(c) Regulation D Compensation. Each Term Lender that is subject to reserve
requirements of the Board of Governors of the Federal Reserve System (or any
successor) may require the Borrowers to pay, contemporaneously with each payment
of interest on the Eurodollar Rate Advances, additional interest on the related
Eurodollar Rate Advances of such Term Lender at the rate per annum equal to the
excess of (i) (A) the applicable Eurodollar Rate divided by (B) one minus the
Eurodollar Rate Reserve Percentage over (ii) the applicable Eurodollar Rate. Any
Term Lender wishing to require payment of such additional interest (x) shall so
notify the Agent and the Borrowers, in which case such additional interest on
the Eurodollar Rate Advances of such Term Lender shall be payable to such Term
Lender at the place indicated in such notice with respect to each Interest
Period commencing at least five Business Days after the giving of such notice
and (y) shall notify the Agent and the Borrowers at least five Business Days
prior to each date on which interest is payable on the amount then due it under
this Section. Each such notification shall be accompanied by such information as
the Borrowers may reasonably request.

(d) PIK Interest. Up to and including the first anniversary of the Effective
Date (the “PIK Interest Period”), interest required to be paid on the
outstanding principal amount of the Term Loans required to be paid (including in
connection with the incurrence of any Term Increase, so long as PIK Interest
would continue to be able to be paid on such Term Loan after the effectiveness
of such Term Increase and any amendments pursuant to Sections 2.18(e) and (f))
may, at the option of the applicable Borrowershall, be paid by the applicable
Borrower in kind by increasing on a ratable basis the outstanding principal
amount of the Term Loans of such Class on any applicable Interest Payment Date
by the amount of interest so paid in kind (the “PIK Interest”). Notwithstanding
the foregoing, on the Termination Date or in the event of any repayment or
prepayment of a Term Loan all accrued and unpaid interest on principal amount of
the Term Loans repaid or prepaid shall be paid in cash. Following an increase in
the principal amount of the Term Loans as PIK Interest, interest shall be
payable on such increased amount of the Term Loans (it being understood and
agreed that during the PIK Interest Period such interest may itself be paid in
PIK Interest). If the Borrowers expect to pay any accrued interest on the Term
Loans in kind on any Interest Payment Date, the applicable Borrower shall
deliver to the Agent, at least five Business Days prior to such Interest Payment
Date, an officer’s certificate certifying that the proposed payment of PIK
Interest complies with the foregoing provisions of this Section. The Agent shall
promptly deliver a corresponding notice to all Term Lenders.

SECTION 2.09. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrowers and the Term Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.08(a).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent at least one Business Day before the date of any proposed
Eurodollar Rate Advance that the Eurodollar Rate for any Interest Period for
such Eurodollar Rate Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Agent shall forthwith so notify the
Borrowers and the Term Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Term Lenders to
Convert Base Rate Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrowers and the Term Lenders that the
circumstances causing such suspension no longer exist.

 

 

39



--------------------------------------------------------------------------------

(c) [Reserved].

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Eurodollar Rate Advances
shall automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Agent or on the request of the Required Lenders (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Term Lenders to Convert any outstanding portion of the Term
LoanLoans into Eurodollar Rate Advances shall be suspended.

SECTION 2.10. Optional Conversion of Term Loan Borrowings. The Borrowers may on
any Business Day, upon notice given to the Agent not later than 12:00 noon on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.09 and 2.13, Convert any Term Loan Borrowing of
one Type into a Term Loan Borrowing of the other Type; provided, however, that
any Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances.
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) Term Loan Borrowings to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Term Loan Borrowing. Each
notice of Conversion shall be irrevocable and binding on the applicable
Borrower.

SECTION 2.11. Optional Prepayments of Term LoanLoans.

(a) Any Borrower may, subject to the terms of this Section 2.11(a) and
Section 2.05 and upon notice given not later than 12:00 noon on the date three
Business Days prior to such prepayment to the Agent stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
such Borrower shall, prepay the outstanding principal amount of the Term
LoanLoans in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(w) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, and (x) in
the event of any such prepayment of a Eurodollar Rate Advance, the applicable
Borrower shall be obligated to reimburse the Term Lenders in respect thereof
pursuant to Section 9.04(c).

(b) Any prepayment of the Term Loans pursuant to clause (a) of this Section 2.11
shall be applied, first, to any Base Rate Advances then outstanding and the
balance of such prepayment, if any, to the Eurodollar Rate Advances then
outstanding. Any prepayments shall be applied to thefirst to the Tranche A Term
Loans then outstanding on a pro rata basis until paid in full in cash and, the
balance of such prepayment, if any, to the Tranche B Term Loans then outstanding
on a pro rata basis.

SECTION 2.12. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation after the
Effective Date or (ii) the compliance with any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law) made or issued after the Effective Date, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances (excluding for purposes of this Section 2.12 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrowers shall from time to time, upon demand by such Lender (with a copy of
such demand to the

 

 

40



--------------------------------------------------------------------------------

Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided that a
Lender claiming additional amounts under this Section 2.12(a) agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office and/or take
other commercially reasonable action if the making of such a designation or the
taking of such actions would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender. A
certificate as to the amount of such increased cost, submitted to the Borrowers
and the Agent by such Lender, shall be entitled to a presumption of correctness.
If any Borrower so notifies the Agent after any Lender notifies the Borrowers of
any increased cost pursuant to the foregoing provisions of this Section 2.12(a),
such Borrower may, upon payment of such increased cost to such Lender, replace
such Lender with a Person that is an Eligible Assignee in accordance with the
terms of Section 9.07 (and the Lender being so replaced shall take all action as
may be necessary to assign its rights and obligations under this Agreement to
such Eligible Assignee).

(b) If any Lender determines that compliance with any change after the Effective
Date in law or regulation or any guideline or request after the Effective Date
from any central bank or other governmental authority (whether or not having the
force of law) affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender or any entity controlling
such Lender and that the amount of such capital or liquidity is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrowers shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such entity in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrowers and the Agent by such Lender shall be entitled to a
presumption of correctness. Notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder issued in connection
therewith or in implementation thereof and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in law covered by this
Section 2.12 regardless of the date enacted, adopted, issued or implemented.

(c) The Borrowers shall not be required to compensate a Lender pursuant to this
Section for any increased costs or capital, liquidity or reserve requirement or
pursuant to Section 2.15 for any Taxes incurred more than six months prior to
the date that such Lender notifies the Borrowers of the change or issuance
giving rise to such increased costs or capital, liquidity or reserve requirement
or Tax and of such Lender’s intention to claim compensation therefor; provided
that if the change or issuance giving rise to such increased costs or capital,
liquidity or reserve requirement or Tax is retroactive, then the six-month
period referred to above shall be extended to include the period of retroactive
effect thereof.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance, and (b) the obligation of the Term
Lenders to Convert Term Loan Borrowings into Eurodollar Rate Advances

 

41



--------------------------------------------------------------------------------

shall be suspended until the Agent shall notify the Borrowers and the Term
Lenders that the circumstances causing such suspension no longer exist.

SECTION 2.14. Payments and Computations. (a) The Borrowers shall make each
payment hereunder and under the other Loan Documents, without any right of
counterclaim or set-off, not later than 1:00 P.M. on the day when due in U.S.
dollars to the Agent into the account specified by the Agent in writing from
time to time in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
commitment fees in the case of Term Loans, ratably (other than amounts payable
pursuant to Section 2.12, 2.15 or 9.04(c)) to the Term Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Term Lender to such Term Lender for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the other Loan Documents in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed by it to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due. Any such Lender so charging such
accounts shall deliver the proceeds therefrom to the Agent for distribution to
the Credit Parties in the manner set forth herein and in the other Loan
Documents.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of duration-based fees, if any, shall be made by the Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or commitment fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be.

(e) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due by it to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that the
applicable Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

(f) Notwithstanding anything to the contrary contained in this Agreement, in no
event shall any Tranche B Term Lender receive any payment (other than regularly
scheduled interest) on account of its Loans prior to the payment in full in cash
of all Obligations (other than contingent

 

42



--------------------------------------------------------------------------------

indemnification obligations for which no claim shall have then been asserted)
relating to the Tranche A Term Loans. To the extent any Tranche B Term Lender
receives any such payment, such Lender shall hold such payment in trust for the
benefit of the Tranche A Term Lenders and turn over any and all such payments to
the Agent for distribution to the Tranche A Term Lenders on a pro rata basis.

SECTION 2.15. Taxes. (a) Any and all payments by the Borrowers to or for the
account of any Lender or the Agent hereunder or under the other Loan Documents
or any other documents to be delivered hereunder shall be made, in accordance
with Section 2.14 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future Taxes
(excluding any Excluded Taxes). If the Borrowers shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document or any other documents to be delivered hereunder to any
Lender or the Agent, (i) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable shall be increased as may be
necessary so that after making all required deductions for Indemnified Taxes
(including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 2.15) such Lender and the Agent (as the case may be)
receive an amount equal to the sum each would have received had no such
deductions of Indemnified Taxes been made, (ii) the Borrowers shall make such
deductions as are determined by such Borrowers to be required based upon the
information and documentation it has received pursuant to Sections 2.15(e) and
(f) and (iii) the Borrowers shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the other Loan
Documents or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or the other Loan Documents or any
other documents to be delivered hereunder, but excluding (i) any such taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 9.16), and (ii) all other United States
federal taxes other than withholding taxes (hereinafter referred to as “Other
Taxes”). Other Taxes shall not include any Taxes imposed on, or measured by
reference to, gross income, net income or gain.

(c) Without duplication of any additional amounts paid pursuant to
Section 2.15(a), the Borrowers shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 2.15) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Indemnified Taxes, the
Borrowers shall furnish to the Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Agent, at the time or times reasonably requested by the
Borrowers or the Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrowers or the Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Agent as will enable the Borrowers or

 

43



--------------------------------------------------------------------------------

the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

(i) Without limiting the generality of the foregoing:

(a) Each Lender that is a United States person, on or prior to the date of its
execution and delivery of this Agreement in the case of each Lender and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender in
the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrowers or the Agent), shall provide each of the
Agent and the Borrowers with two executed originals of Internal Revenue Service
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax on payments pursuant to this Agreement or the other Loan
Documents; and

(b) Each Lender organized under the laws of a jurisdiction outside the United
States, and each other Lender that is not a domestic corporation within the
meaning of Section 7701(a)(30) of the Internal Revenue Code:

(1) represents that all payments to be made to it under this Agreement or any
other Loan Document are exempt from United States withholding tax (including
backup withholding tax) under an applicable statute or tax treaty;

(2) on or prior to the date of its execution and delivery of this Agreement in
the case of each Lender and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrowers (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Borrowers with two executed originals of Internal Revenue
Service Forms W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the other Loan Documents; and

(3) on or prior to the date of its execution and delivery of this Agreement in
the case of each Lender and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrowers (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Borrowers with executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Agent to determine the withholding or deduction required to be
made.

If the form provided by a Lender at the time such Lender first becomes a party
to this Agreement indicates a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Indemnified Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be

 

44



--------------------------------------------------------------------------------

considered excluded from Indemnified Taxes for periods governed by such form;
provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Indemnified Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Indemnified Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN,
W- 8BEN-E, or W-8ECI, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrowers and shall not be obligated
to include in such form or document such confidential information. For purposes
of this subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.

(f) For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.15(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.15(a) or (c) with respect to Indemnified Taxes imposed by the
United States by reason of such failure; provided, however, that should a Lender
become subject to Indemnified Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrowers shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Indemnified Taxes. Further, if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrowers or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph (f),
“FATCA” shall include any amendments made to FATCA after the Effective Date.

(g) Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.15 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrowers and the Agent in writing of its legal inability to do so.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

 

45



--------------------------------------------------------------------------------

(i) If any Lender determines, in its sole discretion exercised in good faith,
that it has actually and finally realized, by reason of a refund, deduction or
credit of any Indemnified Taxes paid or reimbursed by the Borrowers pursuant to
subsection (a) or (c) above in respect of payments under this Agreement or the
other Loan Documents, a current monetary benefit that it would otherwise not
have obtained, and that would result in the total payments under this
Section 2.15 exceeding the amount needed to make such Lender whole, such Lender
shall pay to the Borrowers, with reasonable promptness following the date on
which it actually realizes such benefit, an amount equal to the amount of such
excess, net of all out-of-pocket expenses incurred by such Lender reasonably
allocable in securing such refund, deduction or credit, provided that the
Borrowers, upon the request of such Lender, agree to repay the amount paid over
to the Borrowers to such Lender in the event such Lender is required to repay
such refund to such jurisdiction. Nothing in this subsection (i) shall be
construed to require any Lender to make available to the Borrowers or any other
Person its tax returns or any confidential tax information.

(j) If the Agent or any Lender, as the case may be, shall become aware that it
is entitled to claim a refund from a Governmental Authority in respect of
Indemnified Taxes or Other Taxes paid by Borrowers pursuant to this
Section 2.15, including Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrowers, or with respect to which Borrowers or a Group Member
that is a signatory hereto has paid additional amounts pursuant to this
Section 2.15, it shall notify Borrowers of the availability of such refund claim
and, if the Agent or any Lender, as the case may be, determines in good faith
that making a claim for refund will not have any adverse consequence to its
taxes or business operations, shall, after receipt of a request by Borrowers,
make a claim to such Governmental Authority for such refund at Borrowers’
expense.

SECTION 2.16. Sharing of Payments, Etc. If any Tranche A Term Lender shall
obtain any payment from any Group Member (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Tranche A Term LoanLoans or other amounts owing to it as a Tranche A Term Lender
(other than pursuant to Section 2.05, 2.12, 2.15, or 9.04(c)) in excess of its
ratable share of the Tranche A Term Loans in the applicable Class, such Tranche
A Term Lender shall forthwith purchase from the other Tranche A Term Lenders in
the applicable Class such participations in the Tranche A Term LoanLoans or
other amounts owing to them as Tranche A Term Lenders as shall be necessary to
cause such purchasing Tranche A Term Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Term Lender, such purchase
from each Term Lender shall be rescinded and such Term Lender shall repay to the
purchasing Term Lender the purchase price to the extent of such recovery
together with an amount equal to such Term Lender’s ratable share (according to
the proportion of (i) the amount of such Term Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Term Lender) of any
interest or other amount paid or payable by the purchasing Term Lender in
respect of the total amount so recovered. If any Tranche B Term Lender shall
obtain any payment from any Group Member (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Tranche B Term Loans or other amounts owing to it as a Tranche B Term Lender
(other than pursuant to Section 2.12, 2.15, or 9.04(c)) in excess of its ratable
share of the Tranche B Term Loans in the applicable Class, such Tranche B Term
Lender shall forthwith purchase from the other Tranche B Term Lenders in the
applicable Class such participations in the Tranche B Term Loans or other
amounts owing to them as Tranche B Term Lenders as shall be necessary to cause
such purchasing Tranche B Term Lender to share the excess payment ratably with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Term Lender, such purchase
from each Term Lender shall be rescinded and such Term Lender shall repay to the
purchasing Term Lender the purchase price to the extent of such recovery
together with an amount equal to such Term Lender’s ratable share (according to
the proportion of (i) the amount of such Term Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Term Lender) of any
interest or other amount paid or payable by the purchasing Term Lender in
respect of the total amount

 

 

46



--------------------------------------------------------------------------------

so recovered. The Borrowers agree that any Term Lender so purchasing a
participation from another Term Lender pursuant to this Section 2.16 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Term Lender were the direct creditor of the Borrowers in the amount of such
participation.

SECTION 2.17. Use of Proceeds of the Loans. The proceeds of the Tranche A Term
Loans shall be available (and each Borrower agrees that it shall use such
proceeds)made by the Initial Tranche A Term Lenders shall be used by the
Borrowers to repay existing indebtedness under the ABL Credit Agreement and the
proceeds of any other Term Loans shall be used by the Borrowers for general
corporate purposes of Holdings and its Subsidiariessubsidiaries, but, in any
case, not for any Restricted Payments.

SECTION 2.18. Term Increases.

(a Request for Term Increases. Provided no Default or Event of Default then
exists or would arise therefrom, upon written notice to the Agent, the Borrowers
may request one or more increases in the aggregate principal amount of the
outstanding Tranche A Term Loans (each, a “Tranche A Term Increase”), or the
outstanding Tranche B Term Loans (each, a “Tranche B Term Increase”), in each
case from time to time after the Amendment Effective Date; provided, however,
that (xw) no such Term Increases may be made without the consent of the Agent
(in its sole discretion), (y(x) the aggregate amount of all Tranche A Term
Increases pursuant to this Section 2.18(a) shall not exceed the Tranche A Term
Increase Cap, (y) the aggregate amount of all Tranche B Term Increases pursuant
to this Section 2.18(a) shall not exceed the Tranche B Term Increase Cap, and
(z) each Term Increase request shall be in a minimum amount of
$25,000,000.10,000,000. For the avoidance of doubt, no Lender will be required
to commit, nor shall any Lender have any preemptive right to provide, any
portion of any Term Increase.

(b) Term Increases. The terms and provisions of any Term Increases shall be
identical to the existing applicable Term Loans of such Class, other than with
respect to any pricing terms and as contemplated by Section 2.18(g) (if
applicable), which shall be set forth in the Term Increase AmendmentDocument as
determined by the Borrowers and the lenders of such Term Increases; provided
that to the extent more than one Class of Term Loans is outstanding at the time
of the Term Increase, the maturity of such Term Increase shall be identical to
the laterlatest maturing Class. Term Increases and any existing Term Loans with
identical terms and provisions, after giving effect to Section 2.18(f) to the
extent applicable, shall constitute the same Class of Term Loans. For the
avoidance of doubt, to the extent Interest with respect to Term Increases may
only be paid in cash, the existing Term Loans shall be modified to match.
Further, on the date of any Term Increase but prior to the effectiveness of such
Term Increase, (1) to the extent such Term Increase occurs during the PIK
Interest Period, all accrued and unpaid interest on the principal amount of the
existing Term Loans shall be paid in PIK Interest on such date and (2) to the
extent such Term Increase occurs after the PIK Interest Period, all accrued and
unpaid interest on the principal amount of the existing Term loans shall be paid
in cash.

(c) Provision of Term Increases. Term Increases may be provided by any existing
Term Lender (it being understood that no existing Term Lender will have an
obligation to make all or any portion of any Term Increases), or by any other
consenting Eligible Assignee (each an “Additional Term Increase Lender”). Final
allocations in respect of Term Increases will be made by the Borrowers together
with the Agent, in their discretion, on the terms permitted by this
Section 2.18. The Borrowers will use the proceeds of the Term Increases for any
purpose not prohibited by this Agreement.

(d) Conditions to Effectiveness of each Term Increase. As a condition precedent
to the effectiveness of each Term Increase:

 

 

47



--------------------------------------------------------------------------------

(i) the Borrowers shall deliver to the Agent a certificate of each Borrower
dated as of the applicable Term Increase Effective Date signed by an Authorized
Officer of such Borrower certifying and attaching the resolutions adopted by the
board of directors (or other applicable governing body) of such Borrower
authorizing such Term Increase, and (B) certifying that, the Term Increase
Conditions (other than the condition described in clause (c) of the definition
thereof) have been satisfied,

(ii) the Borrowers, the Agent, and each Term Increase Lender (including each
Additional Term Increase Lender, if any) shall have executed and delivered to
the Agent an amendment, borrowing request, officer’s certificate or notice
(each, an “Term Increase AmendmentDocument”) relating to this Agreement (which
amendment shall not require the consent of any other Lender) in such form as the
Agent shall reasonably require to establish such Term Increase;

(iii) the Borrowers shall have paid such fees to the Additional Term Increase
Lenders and the other Term Lenders who agree to provide such Term Increases, as
the Borrowers and such Lenders may agree; and

(iv) the Borrowers shall deliver to the Agent and the Term Increase Lenders an
opinion or opinions, in form and substance reasonably satisfactory to the
AgentAdditional Term Increase Lenders and the other Term Lenders who agree to
provide such Term Increases, from counsel to the Borrowers reasonably
satisfactory to the AgentAdditional Term Increase Lenders and the other Term
Lenders who agree to provide such Term Increase and dated such date; and

(v) the Term Increase Conditions shall have been satisfied.

(e) Amendment to the Effective Date Term Loans.

(i) In the event that the Effective Yield for any Term Increase is greater than
the Effective Yield for the Effective Date Term Loans or other Term Loans in the
same Class as such Term Increase (collectively, the “MFN Term Loans”), the
Effective Yield for the MFN Term Loans of such Class shall be increased to the
extent necessary so that the Effective Yield of the MFN Term Loans of such Class
is equal to the Effective Yield for the Term Increases of such Class, provided
that the Term Loan Margin on all MFN Term Loans and Term Increases that are in
the same Class shall be identical after giving effect to any such Term Increase
(the percentage increase, the “Margin Increase Amount”); provided further that
the Tranche B Term Loan Margin on all MFN Term Loans in connection with a
Tranche B Term Increase that are not in the same Class as the applicable Tranche
B Term Increase shall be increased by the Marginidentical after giving effect to
such Term Increase Amount. In each case, payments to the applicable Term Lenders
shall be made as necessary to allow the Effective Yield for all MFN Term Loans
to be equal to the Effective Yield for the Term Increase and, to the extent
applicable, prorated based on the difference in tenor of the MFN Term Loans in
the same Class with the Term Increase and those that are in a different Class.
For purposes of determining “Effective Yield” or “Term Loan Margin” with respect
to any Term Loans in this clause (i), the Tranche A Term Loan Margin or the
Tranche B Term Loan Margin, as applicable, shall be deemed to be determined
without giving effect to the provisos in the respective definitions thereof.

(ii) In the event that any other pricing terms of any Term Increases are less
favorable to the Borrowers relative to the terms of the MFN Term Loans, the
terms of the MFN Term Loans shall be amended such that all or any of such
pricing terms in such Term Increases are also added for the benefit of the MFN
Term Loans and related Term Lenders.

 

48



--------------------------------------------------------------------------------

(f) Effectiveness of Term Increase AmendmentsIncreases; Conflicting Provisions.
The Agent shall promptly notify each Lender as to the effectiveness of each Term
Increase Amendmentand provide each Lender a copy of any applicable Term Increase
Document (such date of effectiveness, the “Term Increase Effective Date”). Each
of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to a Term Increase AmendmentDocument, without
the consent of any other Lenders, to the extent necessary to (i) reflect the
existence and terms of the Term Increases incurred pursuant thereto, (ii) effect
any amendments to the terms of the Effective Date Term Loans pursuant to
Section 2.18(e), and (iii) effect such other amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Agent and, the Borrowers, and the Term Increase Lenders to effect
the provisions of this Section 2.18. This Section 2.18 shall supersede any
provisions in Sections 2.16 or 9.01 to the contrary.

(g) Payments. Notwithstanding anything to the contrary contained in this
Agreement, until such time as the Title Hurdle Conditions have been satisfied,
no Term Increase Lender that holds Tranche A Term Loans shall receive any
payment (other than regularly scheduled interest to the extent interest with
respect to the Tranche A Term Loans held by the Initial Tranche A Term Lenders
has first been paid in full on the applicable Interest Payment Date) on account
of its Loans prior to the payment in full in cash of all Obligations (other than
contingent indemnification obligations for which no claim shall have then been
asserted) owing to the Initial Tranche A Term Lenders. For the avoidance of
doubt, the Borrowers and the Term Lenders understand and agree that irrespective
of the date on which the Title Hurdle Conditions are ultimately satisfied, it
remains their intent that the grant of a perfected first priority lien on the
Real Property Collateral shall serve as a contemporaneous exchange to secure the
Borrowers’ Obligations hereunder and under the Loan Documents.

ARTICLE III

[RESERVED]

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

SECTION 4.01. Conditions Precedent to Effectiveness. The effectiveness of this
Agreement is conditioned upon satisfaction of the following conditions
precedent:

(a) The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before such date) and each in form and substance satisfactory to the
Agent:

(i) this Agreement duly executed by each of Holdings, the Borrowers, the Agent,
and the Lenders.

(ii) the Security Documents (including, without limitation, the Security
Agreement), each duly executed by the applicable Loan Parties;

(iii) [ reserved]; Reserved];

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Loan Party as the Agent
may reasonably require

 

49



--------------------------------------------------------------------------------

evidencing (A) the authority of each Loan Party to enter into this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a party
and (B) the identity, authority and capacity of each Authorized Officer thereof
authorized to act as an Authorized Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;

(v) copies of each Loan Party’s organization or other governing documents and
such other documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where failure to so qualify could reasonably be expected to
have a Material Adverse Effect;

(vi) an opinion of (x) in house counsel to Holdings and (y) one or more special
or local counsel to Holdings, the Borrowers, and the other Loan Parties,
addressed to the Agent and each Lender as to such matters as the Agent may
reasonably request;

(vii) a certificate signed by an Authorized Officer of Holdings and the
Borrowers certifying (A) that the conditions specified in Section 4.02 have been
satisfied, and (B) that the incurrence of the Term Loans does not conflict with
the Material Documents, and attaching certain schedules (the “Closing
Certificate”); and

(viii) such other customary certificates, documents or consents as the Agent
reasonably may require.

(b) All actions required by law or reasonably requested by the Agent to be
undertaken, and all, documents and instruments, including Uniform Commercial
Code financing statements and, with respect to registered, issued and
applied-for Intellectual Property, IP Security Agreements, required by law or
reasonably requested by the Agent to be filed, registered, or recorded to create
or perfect the Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the satisfaction of the Agent, or, with respect to IP Security Agreements,
shall have been executed and delivered to the Agent for filing with the USPTO,
USCO or other IP Filing Office, as applicable.

(c) The conditions set forth in Section 4.02 shall be satisfied.

(d) There shall have been no event or circumstance since January 30, 2017 that
has had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

(e) All fees required to be paid to the Agent on or before the Effective Date
shall have been paid in full.

(f) The Borrowers shall have paid all costs and expenses of the Agent (to the
extent set forth in Section 9.04(a)) incurred in connection with or relating to
this Agreement and the other Loan Documents, including reasonable fees, charges
and disbursements of counsel to the Agent, to the extent invoiced prior to or on
the Effective Date, (provided that such payment shall not thereafter preclude a
final settling of accounts between the Borrowers and the Agent).

SECTION 4.02. Conditions Precedent to Each Extension of Credit. The obligation
of each Lender to make an Extension of Credit on any date shall be subject to
the conditions precedent that, with respect to Term Loans, the effectiveness of
this Agreement shall have occurred and on the date of such Extension of Credit
the following statements shall be true (and in the case of Term Loans, each of
the

 

50



--------------------------------------------------------------------------------

giving of the applicable notice of borrowing and the acceptance by the
applicable Borrower of the proceeds of such Borrowing shall in each case
constitute a representation and warranty by the applicable Borrower that on the
date of such Borrowing such statements are true):

(i) the representations and warranties made by each Loan Party in or pursuant to
the Loan Documents are true and correct on and as of such date in all material
respects, before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent that (A) such representations or warranties are qualified
by a materiality standard, in which case they shall be true and correct in all
respects and (B) such representations or warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

(ii) no event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default; and

(iii) after giving effect to such Extension of Credit, no Covenant Compliance
Event shall result therefrom.

The conditions set forth in this Section 4.02 are for the sole benefit of the
Credit Parties.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.01. Representations and Warranties of the Borrowers. Holdings and the
Borrowers hereby jointly and severally represent and warrant as follows:

(a) Each Loan Party (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and (ii) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby or thereby, are within such Loan Party’s powers, have been
duly authorized by all necessary organizational action, and (x) will not result
in a breach of any of the terms and provisions of, or constitute a default under
the Material Documents, and (y) do not contravene (i) the charter or by-laws or
other organizational or governing documents of such Loan Party or (ii) law or
any contractual restriction binding on or affecting any Loan Party, except, for
purposes of this clause (y)(ii), to the extent such contravention would not
reasonably be expected to have a Material Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party
(including Sears Mexico) is required for the due execution, delivery and
performance by any Loan Party of any Loan Document to which it is a party that
has not already been obtained if the failure to obtain such authorization,
approval or other action could reasonably be expected to result in a Material
Adverse Effect.

(d) Each Loan Document has been duly executed and delivered by each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document will
constitute upon execution, the legal, valid and binding obligation of each Loan
Party party thereto enforceable against such Loan

 

51



--------------------------------------------------------------------------------

Party in accordance with its respective terms subject to the effect of any
applicable bankruptcy, insolvency, reorganization or moratorium or similar laws
affecting the rights of creditors generally and subject to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).

(e) The consolidated balance sheet of Holdings and its Subsidiaries as at
January 30, 2017, and the related consolidated statements of income and cash
flows of Holdings and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, copies of which have been furnished to the Agent, fairly present
the consolidated financial condition of Holdings and its Subsidiaries as at such
date and the consolidated results of the operations of Holdings and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied.

(f) Since January 30, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(g) There is no action, suit, investigation, litigation or proceeding, including
any Environmental Action, which is pending or, to Holdings or any Borrower’s
knowledge, threatened affecting Holdings, the Borrowers or any of their
respective Subsidiaries before any court, Governmental Authority or arbitrator
that would, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect other than as reported in filings with the SEC
made prior to the date hereof.

(h) On the Effective Date and the date on which any Term Loans are borrowed, not
more than five (5%) percent of the value of the assets of the Borrowers and
their respective Subsidiaries on a consolidated basis will be margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System).

(i) No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(j) All United States Federal income tax returns and all other material tax
returns which are required to be filed have been filed by or on behalf of
Holdings, the Borrowers and their respective Subsidiaries, and all taxes due
with respect to Holdings, the Borrowers and their respective Subsidiaries
pursuant to such returns or pursuant to any assessment received by Holdings, the
Borrowers or any Subsidiary have been paid except to the extent permitted in
Section 6.01(b). The charges, accruals and reserves on the books of Holdings,
the Borrowers and their Subsidiaries in respect of taxes or other governmental
charges have been made in accordance with, and to the extent required by, GAAP.

(k) All written factual information heretofore furnished by Holdings, the
Borrowers or their Subsidiaries to the Agent or any Lender for purposes of or in
connection with this Agreement or any other Loan Document, taken as a whole, was
true and correct in all material respects on the date as of which such
information was stated or certified, provided that with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

(l) (i) Each Loan Party has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other property necessary for the conduct of its business
and except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and (ii) no Collateral is subject to any Lien except as
permitted by Section 6.02(a).

 

52



--------------------------------------------------------------------------------

(m) (i) Each Loan Party owns or has valid rights to use all of the material
Intellectual Property that is used in or necessary for the conduct of its
business as currently conducted and (ii) neither the Intellectual Property of
any Group Member nor the use of any Intellectual Property by any Group Member
materially infringes, violates, misappropriates or otherwise violates the
Intellectual Property of any Person.

(n) Except as disclosed in the publicly available reports of Holdings filed with
the SEC prior to the Effective Date or as would not reasonably be expected to
result in a Material Adverse Effect, (i) neither a Reportable Event nor a
failure to meet minimum required contributions (in accordance with Section 430
or any prior applicable section of the Internal Revenue Code or Section 302 of
ERISA) has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, (ii) each Plan
is in compliance with the applicable provisions of ERISA, the Internal Revenue
Code and other applicable federal or state laws, and (iii) no termination of a
Single Employer Plan has occurred. Except as set forth on Schedule 5.01(n), no
Lien imposed under the Internal Revenue Code or ERISA exists on account of any
Plan, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period ending on the Effective Date. Each Single Employer Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the United States Internal
Revenue Service (the “IRS”) and, to the best knowledge of Holdings and the
Borrowers, nothing has occurred which would cause the loss of, such
qualification. Except as set forth on Schedule 5.01(n) or as would not
reasonably be expected to result in a Material Adverse Effect, the Loan Parties
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 430 of the Internal Revenue Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 430 of the Internal Revenue Code has been made with respect to any Plan.
There are no pending or, to the best knowledge of Holdings and the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary duty rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur, in each case that would
reasonably be expected to result in a Material Adverse Effect. Neither any Loan
Party nor any ERISA Affiliate has incurred, or would reasonably be expected to
incur, any liability under Title IV of ERISA with respect to any Pension Plan,
other than premiums due and not delinquent under Section 4007 of ERISA or as
would not reasonably be expected to have a Material Adverse Effect; neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and, to the knowledge of the Borrowers, no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan except as would not reasonably be expected to have a Material
Adverse Effect; and neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that would reasonably be expected to be subject to Sections
4069 or 4212(c) of ERISA. Except as would not reasonably be expected to have a
Material Adverse Effect, neither Holdings, the Borrowers nor any Commonly
Controlled Entity has had a complete or partial withdrawal (as such terms are
defined in Sections 4203 and 4205 of ERISA, respectively) from any Multiemployer
Plan that has resulted or would reasonably be expected to result in a liability
under ERISA. No such Multiemployer Plan is in Reorganization or Insolvent except
as would not reasonably be expected to result in aggregate liability to Holdings
and its Subsidiaries of $100,000,000 or more.

(o) Except as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, no Group Member (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

 

53



--------------------------------------------------------------------------------

(p) The Security Agreement is effective to create in favor of the Agent, for the
benefit of the Credit Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof, subject to all
Permitted Liens. On the Effective Date, to the extent a security interest in
such Collateral can be perfected by filing a UCC financing statement (or, with
respect to registered, issued or applied-for Intellectual Property that may be
perfected by the filing of an IP Security Agreement with the USPTO, USCO or IP
Filing Office, on the date the relevant IP Security Agreement is filed with the
applicable IP Filing Office), the security interests granted pursuant to the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to the Lien or claim of any other Person
(except Liens permitted by Section 6.02(a) and Liens which by operation of law
would have priority over the Liens securing the Obligations).

(q) [Reserved].The Loan Parties, taken as a whole, are, and after giving effect
to the incurrence of all Debt and obligations incurred in connection herewith
will be, Solvent.

(r) The properties of the Loan Parties are insured as required pursuant to
Section 6.01(c) hereof. Each insurance policy required to be maintained by the
Loan Parties pursuant to Section 6.01(c) is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

(s) As of the Effective Date: (1) except as listed on Schedule 5.01(s), there
are no outstanding rights to purchase any equity interests in any Subsidiary of
a Loan Party, and (2) the copies of the organization and governing documents of
each Loan Party and each amendment hereto provided pursuant to Section 4.01 are
true and correct copies of each such document, each of which is valid and in
full force and effect.

(t) As of the Effective Date, except as would not reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other material labor disputes against any Loan
Party or any Subsidiary thereof pending or, to the knowledge of Holdings or any
Borrower, threatened, (b) the hours worked by and payments made to employees of
the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign law dealing with such matters,
(c) all payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party.
Except as set forth on Schedule 5.01(t) (as updated by the Borrowers from time
to time) (i) no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement or any material bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement (excluding in each case individual
employment agreements) and (ii) no employee of a Loan Party is also an employee
of the Permitted Holder. There are no representation proceedings pending or, to
the knowledge of Holdings or any Borrower, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition,
in each case which would individually or in the aggregate reasonably be expected
to result in a Material Adverse Effect. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Subsidiary
pending or, to the knowledge of Holdings or any Borrower, threatened to be filed
with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries which
would, individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect. The consummation of the transactions contemplated by
the Loan

 

54



--------------------------------------------------------------------------------

Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(u) No broker or finder brought about the obtaining, making or closing of the
Loans or this Agreement or transactions contemplated by the Loan Documents, and
no Loan Party or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.

(v) [Reserved].

(w) To the extent applicable, each Loan Party is in compliance, in all material
respects, with (i) the United States Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the PATRIOT Act, (iii) the
United States Foreign Corrupt Practices Act of 1977, and (iv) the Corruption of
Foreign Public Officials Act, as amended (the “FCPA”). No part of the proceeds
of any credit extensions will be used, directly or, to the Loan Parties’
knowledge, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

(x) None of Holdings, the Borrowers, nor any of their respective Subsidiaries,
nor, to the knowledge of the Borrowers, any director, officer, employee, agent
or affiliate of the Borrowers is an individual or entity (for purposes of this
clause (x), a “Person”) that is, or is owned or controlled by Persons that are
the subject of any sanctions (A) administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other applicable
sanctions authority or (B) pursuant to the U.S. Iran Sanctions Act, as amended,
or Executive Order 13590 (collectively, “Sanctions”) or (C) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (including, without limitation, the Crimea region of
Ukraine, Cuba, Iran, North Korea and Syria). The Loan Parties will not, directly
or, to their knowledge, indirectly, use the proceeds of any Extensions of
Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person in any manner that would
directly or indirectly result in a violation of Sanctions by any Person.

(y) No Loan Party is an EEA Financial Institution.

(z) All representations and warranties specified on Exhibit E hereto are true
and correct.

ARTICLE VI

COVENANTS

SECTION 6.01. Affirmative Covenants. So long as any Loan or other Obligation
(other than contingent indemnification obligations for which no claim shall have
then been asserted) shall remain unpaid or any Term Lender shall have any
Commitment hereunder, each of Holdings and the Borrowers will, and will cause
each of their Subsidiaries to (subject in each case to the obligations of the
holders of any Superior Interests):

 

55



--------------------------------------------------------------------------------

(a) Compliance with Laws, Etc. Comply in all respects with all applicable
Requirements of Law, such compliance to include compliance with ERISA and
Environmental Laws, except for such non-compliance as would not reasonably be
expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property (ii) all payments required to be made to
any Pension Plan, and (iii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided that neither Holdings, the Borrowers
nor any of their Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim (x) that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors or (y) if such non-payments,
individually or in the aggregate, would not be reasonably expected to have a
Material Adverse Effect.

(c) Maintenance of Insurance. Maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is consistent with prudent business practice; provided that Holdings, the
Borrowers and their Subsidiaries may self-insure to the extent consistent with
prudent business practice. In the event that the Borrowers fail to maintain any
such insurance as required pursuant to this Section 6.01(c), the Agent may
obtain such insurance on behalf of the Borrowers and the Loan Parties shall
reimburse the Agent as provided herein for all costs and expenses in connection
therewith; the Agent’s obtaining of such insurance shall not be deemed a cure or
waiver of any Default or Event of Default arising from the Loan Parties’ failure
to comply with the provisions of this Section 6.01(c).

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, material rights (charter and statutory) and franchises;
provided that (i) Holdings, the Borrowers and their Subsidiaries may consummate
any merger or consolidation permitted under Section 6.02(b); (ii) neither
Holdings nor the Borrowers nor any of their Subsidiaries shall be required to
preserve or maintain the corporate existence of any Subsidiary (other than
Sears, SRAC, Kmart Corp. or any Material Subsidiary Guarantors) if the Board of
Directors of the parent of such Subsidiary, or an executive officer of such
parent to whom such Board of Directors has delegated the requisite authority,
shall determine that the preservation and maintenance thereof is no longer
desirable in the conduct of the business of such parent and that the loss
thereof is not disadvantageous in any material respect to the Borrowers, Sears,
any Material Subsidiary Guarantor, such parent or the Lenders; (iii) Sears shall
not be required to preserve or maintain the corporate existence of SRAC,
provided that in the event SRAC is dissolved, merged with or into Holdings or
any Subsidiary of Holdings or otherwise ceases to exist, then Sears shall or
shall cause a direct wholly owned Domestic Subsidiary of Sears to, execute and
deliver to the Agent an assumption agreement with respect to SRAC’s obligations
under the Loan Documents in form and substance reasonably satisfactory to the
Agent and such other officer certificates, legal opinions, financing statements
(if applicable) and documentation as the Agent reasonably requests[Reserved];
(iv) none of Holdings, the Borrowers or any of Material Subsidiary Guarantors
shall be required to preserve any right or franchise of any Subsidiary (other
than a Material Subsidiary Guarantor) if the Board of Directors of Holdings,
such Borrower or such Material Subsidiary Guarantor shall determine that the
preservation thereof is no longer desirable in the conduct of its business and
that the loss thereof is not disadvantageous in any material respect to
Holdings, the Borrowers, such Material Subsidiary Guarantor or the Lenders and
(v) no Subsidiary Guarantor which is not a Material Subsidiary Guarantor shall
be required to preserve or maintain its corporate existence if (A) no Default or
Event of Default has occurred and is continuing, and (B) such Subsidiary
Guarantor is merged or liquidated into another Subsidiary Guarantor.

(e) Inspection Rights. Subject to reasonable confidentiality limitations and
requirements imposed by Holdings or the Borrowers due to competitive concerns or
otherwise, at any reasonable time

 

56



--------------------------------------------------------------------------------

and from time to time (but no more than twice a year unless a Default or an
Event of Default has occurred and is continuing), Borrowers shall permit,
subject to the rights of tenants under Leases, agents, representatives and
employees of Agent to enter and inspect the Properties or any portion thereof,
and/or inspect, examine, audit and copy the books and records of Borrowers to
the extent relating to the Properties (including all recorded data of any kind
or nature, regardless of the medium of recording, but excluding data relating to
the operation of the retail business of Borrower at the Properties), at such
reasonable times so as not to disrupt the normal business operations of
Borrowers as may be requested by Agent upon reasonable advance notice allowing
an opportunity for agents or representatives of Borrowers to be present, permit
the Agent or any of the Lenders or any agents or representatives thereof, at the
Lenders’ expense, to examine and make copies of and abstracts from the records
and books of account of, and visit the properties of, Holdings, the Borrowers
and any of their Subsidiaries, and to discuss the affairs, finances and accounts
of Holdings, the Borrowers and any of their Subsidiaries, as the case may be,
with any of their officers or directors and with their independent certified
public accountants.

(f) Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of Holdings, the Borrowers and each such Subsidiary in accordance with
GAAP in effect from time to time.

(g) Maintenance of Properties, Etc. Except as otherwise permitted pursuant to
Section 6.02(b), or where the failure to do so, either individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect,
maintain and preserve all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

(h) Transactions with Affiliates. Conduct all transactions otherwise permitted
under this Agreement with any of their Affiliates on terms that are fair and
reasonable and no less favorable to Holdings, the applicable Borrower or their
respective Subsidiaries than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate other than (i) as required by any
applicable Requirement of Law, (ii) so long as no Default or Event of Default
has occurred and is continuing, transactions between or among the Loan Parties
and any of their Subsidiaries, to the extent not prohibited hereunder, or
(iii) if a Default or Event of Default has occurred and is continuing,
transactions in the ordinary course of business between or among the Loan
Parties and any of their Subsidiaries and transactions between or among Loan
Parties, to the extent not prohibited hereunder; provided, that the foregoing
shall not prohibit (i) any Loan Party or any Subsidiary thereof from entering
into employment arrangements with its officers and retention and other
agreements with officers and directors pursuant to the reasonable requirements
of its business or (ii) any transactions pursuant to the agreements in effect on
the Effective Date and, to the extent material to Holdings and its subsidiaries
taken as a whole or material to the Collateral or the Loan Documents, reported
in filings with the SEC made prior to the date hereof.

(i) Further Assurances.

(i) With respect to any Collateral owned by any Group Member on the Effective
Date or acquired by any Group Member after the Effective Date promptly
(i) execute and deliver to the Agent such amendments to the Security Agreement
or such other documents as the Agent may reasonably request in order to grant to
the Agent, for the benefit of the Credit Parties, a security interest in such
property and (ii) take all actions as the Agent may reasonably request to grant
to the Agent, for the benefit of the Credit Parties, a perfected security
interest in such property with the priority required herein, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Security Documents or by law or as may be requested by
the Agent, and including executing and delivering IP Security Agreements for
filing with the USPTO, USCO and other IP Filing Office, as applicable.

 

57



--------------------------------------------------------------------------------

(ii) With respect to any Domestic Subsidiary of a Group Member existing on the
Effective Date that is not a party hereto or any new Domestic Subsidiary which
is created or acquired after the Effective Date by any Group Member, in each
case, which owns any Specified Intellectual Property or any other material
Intellectual Property or is a licensee under any material licenses of
Intellectual Property, promptly cause such Domestic Subsidiary to (i) become a
party to this Agreement pursuant to Section 10.08 hereof, (ii) become a party to
the Security Agreement, (iii) take such actions as the Agent may reasonably
request to grant to the Agent, for the benefit of the Credit Parties, a security
interest, with the priority and perfection required herein, in the Collateral
described in the Security Agreement held by such Domestic Subsidiary, including,
to the extent applicable, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Agreement or
by law or as may be reasonably requested by the Agent, (iv) if requested by the
Agent, deliver to the Agent an officer’s certificate with respect to such
Domestic Subsidiary in form and substance reasonably satisfactory to the Agent,
and (v) if requested by Agent, deliver to the Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Agent.

(j) Reporting Requirements. Furnish to the Agent and the Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, (a) the
consolidated balance sheet of Holdings and its Subsidiaries and the consolidated
balance sheet of Holdings and its domestic Subsidiaries as of the end of such
quarter and consolidated statements of income and cash flows of Holdings and its
Subsidiaries and the consolidated statements of income and cash flows of
Holdings and its domestic Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by an Authorized Officer of Holdings as
having been prepared in accordance with GAAP and (b) a certificate of an
Authorized Officer of Holdings as to compliance with the terms of this Agreement
and the other Loan Documents in the form of Exhibit B, including in reasonable
detail the calculations necessary to determine the Fixed Charge Ratio (whether
or not compliance therewith is then required under Section 6.03), provided that
in the event of any change in GAAP used in the preparation of such financial
statements, subject to Section 1.03, the Borrowers shall also provide, if
necessary for the calculation of the Fixed Charge Ratio, a statement of
reconciliation conforming such financial statements to GAAP (the Borrowers being
permitted to satisfy the requirements of clause (i)(a) by delivery, in the
manner provided in Section 9.02(b), of its quarterly report on form 10-Q (or any
successor form), as filed with the SEC);

(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of Holdings, (a) a copy of the annual audit report for such year for
Holdings and its Subsidiaries, containing the consolidated balance sheet of
Holdings and its Subsidiaries as of the end of such fiscal year and consolidated
statements of income and cash flows of Holdings and its Subsidiaries for such
fiscal year, in each case reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by its Board-appointed auditor of national standing (b) a consolidated
balance sheet of Holdings and its domestic Subsidiaries as of the end of such
fiscal year and consolidated statements of income and cash flows of Holdings and
its domestic Subsidiaries for such fiscal year duly certified by an Authorized
Officer of Holdings as having been prepared in accordance with GAAP, and (c) a
certificate of an Authorized Officer of Holdings as to compliance with the terms
of this Agreement and the other Loan Documents in the form of Exhibit B,
including in reasonable detail the calculations necessary to determine the Fixed
Charge Ratio (whether or not compliance therewith is then required under
Section 6.03), provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrowers shall also provide, if
necessary for the calculation of the Fixed Charge Ratio, a statement of
reconciliation conforming such financial statements to GAAP (the Borrowers being
permitted to satisfy the requirements of clause (ii)(a) by delivery, in the
manner

 

58



--------------------------------------------------------------------------------

provided in Section 9.02(b), of its annual report on form 10-K (or any successor
form), as filed with the SEC);

(iii) reserved;[Reserved];

(iv) promptly and in any event within five days after any Authorized Officer of
Holdings or any Borrower has knowledge of the occurrence and continuance of a
Default or Event of Default, a statement of an Authorized Officer of Holdings or
such Borrower setting forth details of such Default or Event of Default and the
action that Holdings or such Borrower has taken and proposes to take with
respect thereto;

(v) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that Holdings sends to its public
security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (other than
pursuant to employee Plans) of securities that Holdings or any of its
Subsidiaries files with the SEC or any national securities exchange;

(vi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting
Holdings, the Borrowers or any of their Subsidiaries of the type described in
Section 5.01(g);

(vii) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of Holdings, forecasts prepared by management of Holdings
for Holdings and its domestic Subsidiaries in form satisfactory to the
AgentRequired Lenders and containing information reasonably required by the
AgentRequired Lenders;

(viii) (A) contemporaneously with the delivery of the reports required pursuant
to clauses (i) and (ii) above, a report (which may take the form of a footnote
to Holdings’ quarterly and annual reports filed with the SEC and delivered to
the Agent) setting forth the estimated Unfunded Pension Liability of Holdings
and its Subsidiaries, and (B) promptly after receipt thereof by the Loan
Parties, a copy of the funded status report received from the Loan Parties’
actuaries with respect to amounts to be funded under the Loan Parties’ Pension
Plan;

(ix) promptly, notice of any event that the Loan Parties reasonably believes has
resulted in a Material Adverse Effect;

(x) promptly, notice of all notifications received from any counterparty to a
Material IP Document, including, without limitation, from Sears Mexico relating
to the Sears Mexico Trademark License Agreement; and

(xi) such other information respecting Holdings, the Borrowers or any of their
Subsidiaries, as the Agent or any Lender through the Agent may from time to time
reasonably request.

Reports and financial statements required to be delivered by the Borrowers
pursuant to clauses (i)(a), (ii)(a) and (v) of this subsection (j) shall be
deemed to have been delivered on the date on which Holdings causes such reports,
or reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a notice to
the Agent and the Lenders and that is accessible by the Lenders without charge.
Notwithstanding the foregoing, any information, document or agreement required
to be provided pursuant to this Section 6.01(j) that the Borrowers reasonably
believe may contain material non-public information shall not be provided to any

 

59



--------------------------------------------------------------------------------

Tranche A Term Lender that is a party hereto on the Amendment Effective Date
(and the Borrowers shall notify the Agent not to distribute such materials to
such Tranche A Term Lenders) without first providing such information, document
or agreement to counsel for such Tranche A Term Lender and obtaining such
counsel’s Tranche A Term Lender’s prior written consent (it being understood
that the Borrowers will have satisfied their obligations under this
Section 6.01(j) upon providing such information, documents or agreement to such
counsel and authorizing such counsel to provide such information to such Tranche
A Term Lenders).

(k) The Borrowers will, and will cause each Loan Party to, do or cause to be
done all things within its or their control necessary to keep in full force and
effect all Material IP Documents, including, without limitation, the Sears
Mexico Trademark License Agreement.

(l) Real Estate. The Borrowers will, and will cause each Loan Party to, comply
with the covenants set forth on Exhibit F hereto.

(m) Cash Management. The Borrowers shall maintain in effect the cash management
arrangements currently existing pursuant to the ABL Credit Agreement, including
with respect to deposit account control agreements and credit card processors,
or such other arrangements not less favorable to the Agent and the Lenders as to
which the AgentRequired Lenders may consent, such consent not to be unreasonably
withheld.

(n) [Reserved].

(o) [Reserved].

(p) [Reserved].

(q) Security Documents. Other than filings of IP Security Agreements with the
USPTO, USCO and other IP Filing Office, as applicable, with respect to
registered, issued and applied-for Intellectual Property, which shall be made by
the Agent (at the sole cost and expense of the Loan Parties), Holdings shall,
and shall cause each other Loan Party to, and each other Loan Party shall, make
(or cause to be made) all filings (including filings of (i) continuation
statements and amendments to financing statements that may be necessary to
continue the effectiveness of such financing statements and (ii) IP Security
Agreements with the USPTO, USCO and other IP Filing Office, as applicable, with
respect to registered, issued and applied-for Intellectual Property) and take
all other actions as are necessary or required by the Security Documents to
maintain (at the sole cost and expense of the Loan Parties) the security
interest created by the Security Documents in the Collateral (other than with
respect to any Collateral the security interest in which is not required to be
perfected under the Security Documents) as a perfected security interest subject
only to Permitted Liens.

(r) Post-Closing Undertakings. Within the time periods specified on Schedule
6.01(r) (or such longer period as the AgentRequired Lenders may agree in
itstheir sole discretion), complete such undertakings as are set forth on
Schedule 6.01(r) hereto (the “Undertakings”). Notwithstanding anything to the
contrary in this Agreement, any failure to complete such Undertakings (including
any inaccuracy of a representation or warranty as a result of matters subject to
such Undertaking) shall not constitute a Default or an Event of Default (or
breach of representation) until such applicable time period has expired.

SECTION 6.02. Negative Covenants. So long as any Obligation (other than
contingent indemnification obligations for which no claim shall have then been
asserted) shall remain unpaid or any Term Lender shall have any Commitment
hereunder, each of Holdings and the Borrowers will not, and will not permit any
of their Subsidiaries to:

 

 

60



--------------------------------------------------------------------------------

(a) Liens, Etc. Create or suffer to exist any Lien upon property constituting
Collateral, other than Permitted Liens.

(b) Fundamental Changes. Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing (i) any Subsidiary of any Borrower
may merge into such Borrower in a transaction in which such Borrower is the
surviving entity, (ii) any Subsidiary of Holdings (other than SRAC) may merge
into Holdings or any other Subsidiary of Holdings (provided that (A) if Kmart
Corp. is a party to such merger, such merger shall be with Holdings, Kmart or a
direct Subsidiary of Kmart Corp. and Kmart Corp. shall be the continuing or
surviving entity, and (B) if any Subsidiary Guarantor is a party to such merger
(other than with a Borrower or Holdings), such Subsidiary Guarantor shall be the
continuing or surviving entity or the continuing or surviving entity shall
become a Subsidiary Guarantor and (C) if SRAC is a party to such merger, then
Sears shall comply with the requirements of Section 6.01(d)), (iii) any
Subsidiary of Holdings other than the Borrowers may sell, transfer, lease or
otherwise dispose of its assets to any Borrower, to Holdings or to a Subsidiary
of Holdings (provided that if such sale or transfer includes Collateral and the
transferee is not the Borrower or Holdings, the transferee shall be a Subsidiary
Guarantor), (iv) any Subsidiary of Holdings other than the Borrowers or Sears
may sell, transfer, lease or otherwise dispose of its assets to a Person that is
not a Subsidiary or merge with a Person that is not a Subsidiary, in each case,
pursuant to a Permitted Disposition, (v) any Subsidiary of Holdings other than
the Borrowers, Sears or any Material Subsidiary Guarantor (except, in the case
of SRAC, as provided in Section 6.01(d)) may liquidate or dissolve if Holdings
and the Borrowers determine in good faith that such liquidation or dissolution
is in the best interests of Holdings, the Borrowers, Sears, the other Material
Subsidiary Guarantors and their Subsidiaries and is not disadvantageous in any
material respect to Holdings, the Borrowers, Sears, the other Material
Subsidiary Guarantors or the Lenders; provided, that a Material Subsidiary
Guarantor may liquidate or dissolve into a Person that is a Subsidiary of
Holdings immediately prior to such liquidation or dissolution, if the continuing
or surviving entity is or shall become a Subsidiary Guarantor in accordance with
Section 6.01(i)(ii), (vi) Holdings or any Subsidiary of Holdings may merge with
a Person that is not a Subsidiary of Holdings immediately prior to such merger
if, in the case of any merger involving Holdings, a Borrower or a Subsidiary
Guarantor, Holdings, such Borrower or such Subsidiary Guarantor, as applicable,
is the continuing or surviving entity or, in the case of any merger involving a
Subsidiary Guarantor, the continuing or surviving entity shall become a
Subsidiary Guarantor in accordance with Section 6.01(i)(ii) and (vii) any Credit
Card Royalty Securitization Subsidiary may sell or otherwise finance or Dispose
of the assets subject to the Credit Card Royalty Securitization.

(c) Acquisitions. Make any Acquisition unless (a) at the time of any such
Acquisition and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (b) after giving effect to any
such Acquisition (A) Pro Forma and Projected Capped Excess Availability is at
least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall be at
least 1.0 to 1.0, and (D) immediately after giving effect to any such
Acquisition, Holdings and the Borrowers shall comply with Section 6.01(i) to the
extent applicable, (c) such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable law, and
(d) any assets acquired shall be utilized in, and if the Acquisition involves a
merger, consolidation or acquisition of equity interests, the Person which is
the subject of such Acquisition shall be engaged in, a business engaged by, or
related to a business engaged by, the Loan Parties as of the Effective Date.

 

61



--------------------------------------------------------------------------------

(d) Restricted Payments.

(i) Declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, if at the date of declaration thereof (either before or
immediately after giving effect thereto and the payment thereof), a Default or
Event of Default shall have occurred and be continuing, except that at any time
that a Default or Event of Default shall exist and be continuing, (A) Holdings
may declare and pay dividends with respect to its equity interests payable
solely in additional shares of its common stock, (B) Subsidiaries of Holdings
may declare and pay dividends to Holdings, the Borrowers or another wholly owned
Subsidiary of any Borrower and (C) non-wholly-owned Subsidiaries may declare and
pay dividends to the holders of their equity interests other than a Group Member
on a ratable basis.

(ii) Declare or make, or agree to pay or make, directly or indirectly, any other
Restricted Payment (other than a Restricted Payment to a Loan Party), except
that if no Default or Event of Default shall have occurred and be continuing
(either before or immediately after giving effect thereto and the payment
thereof):

(A)   Holdings and its Subsidiaries may make Restricted Payments in an aggregate
amount not to exceed $1,500,000,000 from and after April 2011 through the
Termination Date, provided, that, (i) immediately after giving effect to any
such Restricted Payment, Pro Forma and Projected Capped Excess Availability is
greater than 50% of the Line Cap and (ii) Restricted Payments pursuant to this
subsection (A) shall not exceed $1,000,000,000 in any rolling twelve month
period;[Reserved];

(B) Holdings and its Subsidiaries may make other Restricted Payments, provided,
that, immediately after giving effect thereto (i) Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, and (ii) the Pro Forma
Fixed Charge Ratio shall be at least 1.05 to 1.0; provided, that, for purposes
of the calculation of Pro Forma Fixed Charge Ratio (x) Adjusted Consolidated
EBITDA and Consolidated Interest Expense shall be computed on a trailing four
quarter basis, and scheduled principal payments shall be computed on a four
quarter forward basis, and (y) the amount of the Restricted Payment paid in cash
being made in connection with the calculation shall be added to Fixed Charges;

(C)   Holdings and its Subsidiaries may make other Restricted Payments in cash
or in kind (with values equal to the amount of any cash otherwise distributable
hereunder) (1) in an amount not to exceed the Net Proceeds of any common stock
issuances by Holdings after the September 1, 2016, (2) in an amount not to
exceed the Net Proceeds of any Permitted Dispositions of the type set forth in
clauses (f) and (g) of the definition thereof, and (3) in an amount not to
exceed any dividends and distributions received (directly or indirectly) on
account of equity interests in any Subsidiary of Holdings which is not a Loan
Party, and (4) to the stockholders of Holdings in the form of the equity
interests of the subsidiaries set forth on Schedule 6.02(d), provided, that
(x) in each case, immediately after giving effect thereto, the Pro Forma and
Projected Capped Excess Availability is at least 15% of the Line Cap, and
(y) the aggregate amount of any such Restricted Payments pursuant to clauses
(1) through (and including) (3) (whether in cash or in other property or a
combination thereof) shall not exceed in any twelve consecutive months 75% of
any such Net Proceeds, dividends and distributions received in such twelve
consecutive month period; provided that Restricted Payments made pursuant to
this clause (C) in cash during any twelve consecutive month period shall not
exceed $125,000,000; and[Reserved]; and

 

62



--------------------------------------------------------------------------------

(D)   Holdings and its Subsidiaries may make other Restricted Payments as long
as (i)(A) such Restricted Payment is funded from cash on hand and not from
proceeds of Debt, (B) for the 120 days before any such Restricted Payment, no
revolving credit loans were outstanding under the ABL Credit Agreement, and
(C) for each of the 120 days before any such Restricted Payment, the Borrowers
shall have had cash on hand sufficient to make such Restricted Payment without
the necessity of obtaining proceeds of revolving advances under the ABL Credit
Agreement for the operations of their businesses or for the purpose of making
such Restricted Payment, and (ii) after giving effect to such Restricted
Payment, no revolving advances under the ABL Credit Agreement are
outstanding.[Reserved].

(e) Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings or any Subsidiary
of Holdings to create, incur, assume or suffer to exist any Lien in favor of the
Agent upon the Collateral (as defined in the Security Agreement and other
Security Documents in effect from time to time, and including assets which
become Collateral pursuant to Section 6.01(n)), whether now owned or hereafter
acquired, other than (I) any agreement relating to any Lien on cash and cash
equivalents not prohibited by Section 6.02(a), (II) any existing Restrictive
Provision (as defined in the Security Agreement), and (III) with respect to Real
Property Collateral, any Permitted Liens existing as of the Effective Date.

(f) Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of Holdings other than a Loan Party to (a) make Restricted
Payments in respect of any equity interests of such Subsidiary held by, or pay
any indebtedness owed to, Holdings or any other Subsidiary of Holdings, (b) make
loans or advances to, or other investments in, Holdings or any other Subsidiary
of Holdings or (c) transfer any of its assets to Holdings or any other
Subsidiary of Holdings, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under this Agreement and the
other Loan Documents or the Material Documents (and any future agreements with
restrictions no more burdensome, in the good faith determination of the
Borrowers, than those contained in any of the foregoing); (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the disposition of all or any portion of the
equity interests or assets of such Subsidiary; (iii) the provisions contained in
any agreement governing indebtedness existing as of the Effective Date (and in
any refinancing of such indebtedness so long as no more restrictive than those
contained in the respective existing indebtedness); (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of any Borrower or a Subsidiary of any Borrower entered into in the ordinary
course of business, (v) customary restrictions and conditions contained in the
documents relating to any Lien, so long as such Lien is not prohibited hereunder
and such restrictions or conditions relate only to the specific asset subject to
such Lien; (vi) customary provisions restricting assignment of any contract
entered into by any Borrower or any Subsidiary of any Borrower in the ordinary
course of business, (vii) any agreement or instrument governing acquired debt,
which restriction is not applicable to any Person or the properties or assets of
any Person, other than the Person or the properties or assets of the Person
acquired pursuant to the respective acquisition and so long as the respective
encumbrances or restrictions were not created (or made more restrictive) in
connection with or in anticipation of the respective acquisition;
(viii) customary provisions restricting the assignment of licensing agreements,
management agreements or franchise agreements entered into by any Borrower or
any of its Subsidiaries in the ordinary course of business; (ix) restrictions on
the transfer of assets securing purchase money obligations and capitalized lease
obligations; (x) customary net worth provisions contained in real property
leases entered into by Subsidiaries of any Borrower, so long as the applicable
Borrower has determined in good faith that such net worth provisions could not
reasonably be expected to impair the ability of the Borrowers and their
Subsidiaries to meet their ongoing obligations, (xi) restrictions in respect of
the REMIC Certificates and the real property assets related thereto, the
Intellectual Property held by KCD IP, LLC and any proceeds of the foregoing,
(xii) restrictions governing a Subsidiary of

 

63



--------------------------------------------------------------------------------

Holdings in connection with a Credit Card Royalty Securitization, and
(xiii) such other restrictions as the Borrowers and Agent may agree.

(g) Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by GAAP.

(h) [Reserved].

(i) Dispositions. Make any Disposition except Permitted Dispositions.

(j) Debt; Prepayment of Debt.

(i) Create, incur, assume, suffer to exist or otherwise become or remain liable
with respect to, any Debt, except Permitted Debt;

(ii) [Reserved]; and

(iii) Prepay any Debt earlier than 90 days prior to its stated maturity other
than (A) Debt outstanding under the ABL Credit Agreement, the LC Facility, the
Existing Second Lien Credit Agreement or the Existing Second Lien Notes (in each
case, to the extent such prepayment is permitted by the ABL Credit Agreement),
(B) any other Debt with the proceeds of or in exchange for Permitted Refinancing
Debt with respect thereto, (C) Debt owed by Holdings or any of its Subsidiaries
to Holdings or any of its Subsidiaries, or (D) to the extent permitted under the
ABL Credit Agreement, Debt with the proceeds of the disposition of any
collateral therefor (or, to the extent permitted under the ABL Credit Agreement,
with the proceeds of a draw under the ABL Credit Agreement to the extent the
obligations under the ABL Credit Agreement are first repaid with proceeds of the
applicable disposition of collateral for the applicable Debt) to the extent such
Disposition is otherwise permitted hereunder.

(k) Investments. Make any Investments, except Permitted Investments.

(l) Store Closings. Close more than 250 full line Sears or Kmart Stores in any
fiscal quarter or more than 500 full line Sears or Kmart Stores in any four
consecutive fiscal quarters without the consent of the Agent, such consent not
to be unreasonably withheld and/or fail to comply with the requirements of the
definition of Store Closure Sale when and as applicable.

(m) Amendments. Enter into or permit to exist any amendment, restatement,
replacement, supplement or other modification to, or waiver of, any provision of
the Material IP Documents as in effect on the Effective Date.

SECTION 6.03. Financial Covenant. During the continuance of a Covenant
Compliance Event, each of Holdings and the Borrowers will not permit the Fixed
Charge Ratio as of the last day of any fiscal month of Holdings to be less than
1.0 to 1.0.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

64



--------------------------------------------------------------------------------

(a) Any Borrower shall fail to pay (i) any principal of any Loan when the same
becomes due and payable, or (ii) any interest on any Loan or any fees, or any
other amounts payable under this Agreement or any other Loan Document, in each
case under this clause (ii), within three (3) days after the same becomes due
and payable; provided, that any Borrower’s failure to pay interest in cash shall
not be an Event of Default so long as the PIK Interest Period is then in effect
and such interest is paid as PIK Interest; or

(b) Any representation or warranty made by any Loan Party herein or in any other
Loan Document shall prove to have been incorrect in any material respect when
made and, if able to be cured, the adverse effect of the failure of such
representation or warranty shall not have been cured within thirty (30) days
after the earlier of: (i) written notice thereof has been given to Holdings and
the Borrowers by the Agent or any Lender or (ii) the date on which such failure
shall first become known to an officer of Holdings, the Borrowers or any other
applicable Loan Party; or

(c) (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Sections 6.01 (d), (e), (h), (j) (other than
6.01(j)(viii)), (k), (m) or (mr), 6.02, or 6.03 of this Agreement or (ii) any
Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any other Loan Document, if such
failure under this clause (ii) shall remain unremedied for thirty (30) days (or
such longer period as may be provided in the applicable Security Document) after
the earlier of (x) written notice thereof shall have been given to Holdings and
the Borrowers by the Agent or any Lender and (y) the date on which such failure
shall first become known to an officer of Holdings, the Borrowers or any other
applicable Loan Party; or

(d) Any Group Member shall fail to pay principal of at least $50,000,000 on any
Debt that is outstanding (but excluding Debt outstanding hereunder) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any Debt that is
outstanding in a principal amount of at least $50,000,000 and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid or redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made and
is accepted in an amount of at least $50,000,000 (in each case other than (i) a
scheduled prepayment, redemption or purchase, or (ii) a mandatory prepayment,
redemption or purchase, or a required offer to prepay, redeem or purchase, that
results from the voluntary sale or transfer of property or assets), in each case
prior to the stated maturity thereof; or

(e) Any Group Member shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Group Member seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 90 days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Group Member
shall take any corporate action to authorize any of the actions set forth above
in this subsection (e); or

 

65



--------------------------------------------------------------------------------

(f) A judgment or order for the payment of money in excess of $50,000,000 (net
of any portion of such judgment to be paid by a third-party insurer as to which
coverage has not been disputed) shall be rendered against any Group Member and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(g) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of
Holdings entitled to vote for members of the Board of Directors of Holdings on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) and such
“person” or “group” shall beneficially own (as such term is used herein) a
greater percentage of the equity Securities of Holdings entitled to vote for
members of the Board of Directors than the Permitted Holders shall,
collectively, beneficially own; or (ii) during any period of 12 consecutive
months, a majority of the members of the Board of Directors or other equivalent
governing body of Holdings cease to be composed of individuals (x) who were
members of that board or equivalent governing body on the first day of such
period, (y) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (x) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (z) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(iii) Holdings shall cease for any reason to own, directly or indirectly, 100%
of the Voting Stock of Sears and Kmart; or

(h) (i) Any Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of such Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or (iv) the PBGC shall have filed a notice
of Lien; or

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so state in writing, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby and such default
shall remain unremedied for thirty (30) days after the earlier of (x) written
notice thereof shall have been given to Holdings and the Borrowers by the Agent
or any Lender and (y) the date on which such failure shall first become known to
an officer of Holdings, the Borrowers or any other applicable Loan Party; or

(j) If any event occurs that is explicitly identified as an “Event of Default”
under any provision contained herein or in any of the other Loan Documents and
with respect to the other Loan Documents such event shall remain unremedied for
thirty (30) days after the earlier of (x) written notice thereof shall have been
given to Holdings and the Borrowers by the Agent or any Lender and (y) the date
on which such failure shall first become known to an officer of Holdings, the
Borrowers or any other applicable Loan Party; or

 

66



--------------------------------------------------------------------------------

(k) The guarantees contained in Article X hereof shall cease, for any reason, to
be in full force and effect or any Loan Party shall so state in writing and such
default shall remain unremedied for thirty (30) days after the earlier of
(x) written notice thereof shall have been given to Holdings and the Borrowers
by the Agent or any Lender and (y) the date on which such failure shall first
become known to an officer of Holdings, the Borrowers or any other applicable
Loan Party;

then, and in any such event, the Agent may, or, at the requestdirection of the
Required Lenders, shall, take any or all of the following actions upon notice to
the Borrowers and the Lenders: (i) [Reserved]; (ii) declare the Loans, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Loans, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrowers; provided that, at the
direction of the Required Lenders (including to the extent a new Required Lender
vote is obtained because an ESL Buy-Out Notice has been delivered), the Agent
shall declare the Loans, all interest thereon and/or all other amounts payable
under this Agreement and the other Loan Agreement to no longer be due and
payable and any such acceleration shall be null and void; and (iii) enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrowers and the Collateral (including all rights or remedies available
at law or in equity); provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Loan Party under the
United States Bankruptcy Code or any other Event of Default under
Section 7.01(e), (A) [Reserved] and (B) the Loans, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

Any actions taken by Agent shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Agent may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Agent permitted by law, equity or contract or as set forth in this
Agreement or in the other Loan Documents.

SECTION 7.02. Additional Remedies.

(a) If Agent receives any payments of any kind with respect to any Collateral,
forecloses on any Collateral, or otherwise receives any proceeds of any
Collateral, (i) Agent shall apply all such payments, net proceeds of such
foreclosure or other proceeds of Collateral first to repay the Loans,any
Obligations relating to the Tranche A Term Loans on a pro rata basis until
repayment in full in cash of all such Obligations and, the balance of such net
proceeds or payments, if any, to any Obligations relating to the Tranche B Term
Loans on a pro rata basis, (ii) the Loans shall be reduced to the extent of such
net proceeds and (iii) the remaining portion of the Loans shall remain
outstanding and secured by the remaining Collateral. At the election of Agentthe
Required Lenders, the Notes shall be deemed to have been accelerated only to the
extent of the net proceeds actually received by Agent with respect to the
Collateral and applied in reduction of the Loans as provided above.

(b) During the continuance of any Event of Default, Agent may, but without any
obligation to do so and without notice to or demand on Borrowers and without
releasing Borrowers from any obligation hereunder, with the written consent of
the Required Lenders, take any action to cure such Event of Default. During the
continuance of any default under any of the Ground Leases as to which Borrowers
have received a notice of default and as to which, in the Required Lender’s
reasonable discretion, Borrowers are not in the process of timely curing the
same pursuant to all applicable notice and cure periods under such Ground
Leases.Lease, Agent may, without any obligation to do so, or at the request of
the Required Lenders, shall,   and without notice to or demand on Borrower and
without

 

67



--------------------------------------------------------------------------------

releasing Borrowers from any obligation hereunder, take any action to cure such
default. Agent may enter upon any or all of the Properties, subject to the
rights of the lessors under the Ground Leases and subject to the rights of all
tenants, licensees and concessionaires of Borrowers, upon reasonable notice to
Borrowers for such purposes or appear in, defend, or bring any action or
proceeding to protect its interest in the Collateral or to foreclose the
Mortgages or collect the Loans. The costs and expenses incurred by Agent in
exercising rights under this paragraph shall be secured by the Mortgages.

(c) Notwithstanding the availability of legal remedies, Agent will be entitled
to obtain specific performance, mandatory or prohibitory injunctive relief, or
other equitable relief requiring Borrowers to cure or refrain from repeating any
Default.

(d) Upon the occurrence and during the continuance of an Event of Default, Agent
shall have the right from time to time to sever the Note and the other Loan
Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Agent shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrowers shall execute and deliver to
Agent from time to time, promptly after the request of Agent, a severance
agreement and such other documents as Agent shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Agentthe Required Lenders. Borrowers hereby
absolutely and irrevocably appoints Agent as their true and lawful attorney,
coupled with an interest, in its name and stead to execute the Severed Loan
Documents (Borrowers ratifying all that their said attorney shall do by virtue
thereof); provided, however, that Agent shall not make or execute any such
Severed Loan Documents under such power until the expiration of three days after
written notice has been given to Borrowers by Agent of Agent’s intent to
exercise its rights under the aforesaid power. Borrowers shall be obligated to
pay any costs or expenses incurred in connection with the preparation,
execution, recording or filing of the Severed Loan Documents. The Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents, and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrowers only as of
the Effective Date.

(e)   In any Insolvency Proceeding, each Tranche A Term Lender that is an
Affiliate of a Loan Party and each Tranche B Term Lender agrees to execute,
verify, deliver and file any proofs of claim in respect of the Obligations
relating to the Term Loans requested by the Required Non-Affiliated Tranche A
Lenders in connection with any such Insolvency Proceeding and hereby irrevocably
authorizes, empowers and appoints the Agent (at the direction of the Required
Non-Affiliated Tranche A Lenders) its agent and attorney-in-fact to (i) execute,
verify, deliver and file such proofs of claim upon the failure of any such Term
Loan Lender promptly to do so prior to 10 days before the expiration of the time
to file any such proof of claim and (ii) vote such claim in any such Insolvency
Proceeding upon the failure of any Term Loan Lender to do so prior to 5 days
before the expiration of the time to vote any such claim; provided the Agent
shall have no obligation to execute, verify, deliver, file and/or vote any such
proof of claim unless directed to do so by the Required Non-Affiliated Tranche A
Lenders. In the event that the Agent (at the direction of the Required
Non-Affiliated Tranche A Lenders) votes any claim in accordance with the
authority granted hereby, no Term Loan Lender shall be entitled to change or
withdraw such vote.

ARTICLE VIII

THE AGENT

SECTION 8.01. Appointment. Each Lender hereby irrevocably designates and
appoints JPP, LLC, a Delaware limited liability company, as Agent, under this
Agreement and the other Loan

 

68



--------------------------------------------------------------------------------

Documents, and each such Lender irrevocably authorizes the Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. For clarity, and notwithstanding anything to the
contrary contained in this Agreement and the other Loan Documents, no consent of
the Lenders shall be required to amend this Agreement or the Loan Documents to
(i) cause additional assets to become Collateral or to add additional
Subsidiaries as guarantors of the Obligations, or (ii) implement the provisions
of Section 8.12, and the Agent and the Loan Parties shall be entitled to execute
any and all amendments necessary or desirable to accomplish any of the foregoing
and such amendments shall be binding on the other parties hereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Agent shall not have any duties or responsibilities, except those expressly set
forth in this Agreement and the other Loan Documents to which it is a party, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.

SECTION 8.02. Delegation of Duties. The Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

SECTION 8.03. Exculpatory Provisions. No Agent (for purposes of this Article
VIII, “Agent” and “Agents” shall mean the collective reference to the Agent and
any other Lender designated as an “Agent” for purposes of this Agreement nor any
of their respective officers, directors, employees, agents, attorneys-in- fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and non-appealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party that is a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by them to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
Holdings or the Borrowers), independent accountants and other experts selected
by the Agent. The Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as they deem appropriate or they shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Agent shall in all cases be

 

69



--------------------------------------------------------------------------------

fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of Loans.

SECTION 8.05. Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless the Agent
has received notice from a Lender (it being agreed that so long as the Agent is
an Affiliate of any Lender, the Agent shall be deemed to have such knowledge of
such Default or Event of Default simultaneously with such Lender obtaining
knowledge thereof), Holdings or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Agent receives such a notice, the
Agent shall give notice thereof to the Lenders. The Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders; provided that, so long as the Agent is an Affiliate of
any Lender, unless and until the Agent shall have received such directions, the
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

SECTION 8.06. Non- Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys- in-fact or affiliates have made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by the
Agent to any Lender. Each Lender represents to the Agent that it has,
independently and without reliance upon the Agent, or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make the Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any Affiliate of a Loan Party that may come into the
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

SECTION 8.07. Reports and Financial Statements. BySubject to the last sentence
of Section 6.01(j), by signing this Agreement, each Lender:

(a) [Reserved];

(b) is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all financial statements and reports
required to be delivered by the Loan Parties hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agent
(collectively, the “Reports”) (which the Agent agrees to so deliver);

(c) expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

 

70



--------------------------------------------------------------------------------

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
this Agreement; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) [reserved] ; and (ii) to pay and
protect, and indemnify, defend, and hold the Agent and any such other Lender or
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney costs) incurred by the Agent and any such other Lender or Person
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

SECTION 8.08. Indemnification. The Lenders agree to indemnify the Agent in its
capacity as such (to the extent not reimbursed by Holdings or the Borrowers and
without limiting the obligation of Holdings or the Borrowers to do so), ratably
according to their respective Pro Rata Shares in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Loans shall have been paid in full, in accordance
with such Pro Rata Shares immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and non-appealable decision of a court
of competent jurisdiction to have resulted from the Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

SECTION 8.09. Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to Loans made by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

SECTION 8.10. Successor Agent.

(a) The Agent may resign as Agent upon 30 days’ notice to the Lenders and the
Borrowers and the Agent shall be replaced (but not removed without a
replacement) at the written request of the Required Lenders upon the occurrence
and during the continuance of an Event of Default (as reasonably determined by
the Required Lenders) by an instrument or concurrent instruments in writing
delivered to the Borrowers and the Agent and signed by the Required Lenders. If
the Agent shall resign or be replaced as Agent under this Agreement and the
other Loan Documents, then the Required Lenders (with the consent of all
Lenders, not to be unreasonably withheld, conditioned or delayed, it being
understood and agreed that each Lender as of the Amendment Effective Date
consents to the replacement of the Agent with an affiliate of Wilmington Trust)
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default shall have occurred and be

 

71



--------------------------------------------------------------------------------

continuing) be subject to approval by the Borrowers (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Agent, and the term “Agent” shall mean
such successor agent effective upon such appointment and approval, and the
former Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of Loans. If no successor agent has
accepted appointment as Agent by the date that is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Agent hereunder, until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. After any
retiring Agent’s resignation or removal as Agent, the provisions of this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under this Agreement and the other Loan Documents.

SECTION 8.11. [Reserved].

SECTION 8.12. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and this
Section 8.12.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 9.05 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Extension of
Credit in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent; third, if so
determined by the Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Extensions of Credit under this Agreement;
fourth, to the payment of any amounts owing to the Non-Defaulting Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.

(c) Consents. If a Lender becomes a Defaulting Lender, then, in addition to the
rights and remedies that may be available to the other Credit Parties, the Loan
Parties or any other party at law or in equity, and not in limitation thereof,
except as set forth in the last sentence hereof, such Defaulting Lender’s right
to participate in decision-making rights related to the Obligations in respect
of Required Lender or Required Lender votes, this Agreement or the other Loan
Documents shall be suspended during the pendency of such failure or refusal.
Notwithstanding anything else provided herein, any amendment, waiver
determination, consent or notification under Section 9.01 that would (i) reduce
the principal amount of the Loan made by such Defaulting Lender, (ii) alter the
terms and conditions of this sentence

 

72



--------------------------------------------------------------------------------

or (iii) otherwise disproportionately affect a Defaulting Lender, will require
the consent of such Defaulting Lender.

(d) Defaulting Lender Cure. If the Borrowers and the Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc.   NoExcept to the extent otherwise expressly set
forth in this Agreement, no amendment or waiver of any provision of this
Agreement or any other Loan Document, nor any terms hereof or thereof, nor
consent to any departure by any Borrower or any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall:

(a) unless in writing and also signed by each Lender directly affected thereby,
do any of the following: (i) increase the amount or extend the expiration date
of any Lender’s Commitment or otherwise commit such lender to make Loans
hereunder, (ii) reduce the principal of, or interest on, any Loan or any fees or
other amounts payable hereunder or (iii) postpone any date fixed for any payment
of principal of, or interest on, any Loan or any fees or other amounts payable
hereunder;

(b) unless in writing and signed by all of the Lenders, do any of the following:
(i) [reserved]amend Section 2.16, Section 8.10 or Section 2.18 (provided that
only the written consent of the Agent, the Borrowers and the Required Tranche B
Lenders shall be required to amend Sections 2.18(a), (b), (c), (d), (e), and
(f) and the definitions relevant thereto, including the definition of “Tranche B
Term Increase Cap”), (ii) release all or substantially all of the Collateral or
release all or substantially all of the guarantors from their obligations under
the Article X hereof, (iii) except as expressly permitted herein or in any other
Loan Document, subordinate the Liens granted hereunder or under the other Loan
Documents, to any other Lien, (iv) amend this Section 9.01, (v) amend the
definitiondefinitions of “Required Lenders”, “Required Tranche A Lenders”,
“Required Tranche B Lenders” or “Tranche A Term Increase Cap” or (vi) other than
in accordance with Section 6.01(d), release either Borrower from all of its
respective obligations hereunder, ;

(c) unless in writing and signed by all of the Term Lenders, do any of the
following: (i) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Term LoanLoans, or the number of Term Lenders,
that shall be required for the Term Lenders or any of them to take any action
hereunder or (ii) reserved; or

(d) unless in writing and signed by the Agent (in addition to the Lenders
required above to take such action), amend, modify or waive any provision of
Article VIII or affect the rights or duties of the Agent under this Agreement or
any other Loan Document.

 

73



--------------------------------------------------------------------------------

provided, further, that (I) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans of a particular Class (but not the Lenders holding Loans
of any other Class) may be effected by an agreement or agreements in writing
entered into by the Borrowers and the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 9.01 if such Class of Lenders were the only Class of Lenders hereunder
at such time, it being understood that, Lenders holding the Loans (including
Shortened Loans) shall vote as a single Class with respect to any waiver,
amendment or modification of this Agreement that applies before the Termination
Date applicable to such Shortened Loans.; (II) a Lender (or the Required
Lenders) shall be deemed to have consented to any waiver, amendment, consent,
release or modification of this Agreement or any other Loan Document unless such
Lender (or the Required Lenders) shall object thereto by written notice to the
Agent within ten (10) Business Days after having received written notice
thereof; and (III) if an ESL Buy- Out Notice has been delivered to a
Non-Consenting Lender then (1) such Lender shall be deemed to have consented to
any waiver, amendment, consent, release or modification of this Agreement or any
other Loan Document and no written signature of such Lender shall be required to
make such waiver, amendment, consent, release or modification effective, (2) the
signature of ESL or its designee shall be required for such waiver, amendment,
consent, release or modification and (3) such waiver, amendment, consent,
release or modification may be made effective by ESL even if the assignment
described in Section 9.16 is still in process. The Borrower and any Lender may
agree to reduce the applicable rate or margin with respect to the Term Loans
held by such Lender, without the consent of any other party.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder or in the Security Documents shall (unless otherwise provided in
such Security Document) be in writing (including telecopier communication) and
mailed, telecopied or delivered, (i) if to Holdings, any Borrower or any
Subsidiary Guarantor, at its address at 3333 Beverly Road, Hoffman Estates,
Illinois 60179, Attention: General Counsel, with a copy to Wachtell, Lipton,
Rosen & Katz, 51 West 52nd Street, New York, New York 10019, Attention: Scott
Charles; (ii) if to any Lender, at its address set forth in its completed
administrative questionnaire delivered to the Agent; and (iii) if to the Agent,
at its address at ESL Investments, Inc., 1170 Kane Concourse, Suite 200 Bay
Harbor Islands, FL 33154, Attention: Edward S. Lampert, CEO; provided that
notices required to be delivered pursuant to Section 6.01(j)(i), (ii), (iii),
and (v) shall be delivered to the Agent and the Lenders as specified in
Section 9.02(b). All such notices and communications shall, when mailed,
telecopied, telegraphed or emailed, be effective when deposited in the mails,
telecopied, delivered to the telegraph company or confirmed by email,
respectively, except that notices and communications to the Agent pursuant to
Article II or VIII shall not be effective until received by the Agent. Delivery
by telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or any Loan Document or of any exhibit hereto or
thereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.

(b) Holdings and the Borrowers agree that materials required to be delivered
pursuant to Sections 6.01(j)(i), (ii), (iii) and (v), shall be deemed delivered
to the Agent on the date on which Holdings causes such reports, or reports
containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a written
notice to the Agent and the Lenders and that is accessible by the Lenders
without charge or if not so posted, may be delivered to the Agent in an
electronic medium in a format acceptable to the Agent by email to
eslaccounting@eslinvest.com. Holdings and the Borrowers agree that the Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to Holdings, the Borrowers, any of their
Subsidiaries or any other materials or matters relating to this Agreement, the
Loan Documents or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”). Holdings and the
Borrowers acknowledge that (i) the

 

 

74



--------------------------------------------------------------------------------

distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its Affiliates in connection with the
Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the Agent
in writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) Holdings and the Borrowers jointly and
severally agree to pay promptly all reasonable costs and expenses of the Agent
and each Term Lender party hereto as of the Amendment Effective Date in
connection with the preparation, execution, delivery, distribution (including
via the internet or through a service such as Intralinks), administration,
modification and amendment of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder, including, (A) all due diligence
(including diligence with respect to the Collateral), syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal and valuation, consultant, and audit expenses, (B) the
reasonable fees and expenses of counsel for a potential assignee in connection
with a syndication by theany Term Lender party hereto as of the Amendment
Effective Date Term Lender of any portion of its Term LoanLoans within 180 days
of the Amendment Effective Date and (C) the reasonable fees and expenses of
counsel for the Agent and each Term Lender party hereto as of the Amendment
Effective Date with respect thereto and with respect to advising the Agent or
any Term Lender party hereto as of the Amendment Effective Date as to their
rights and responsibilities under this Agreement and the other Loan Documents.
Holdings and the Borrowers further jointly and severally agree to pay on demand
all costs and expenses of the Agent and the Lenders, if any (including
reasonable counsel fees and expenses), in connection with the enforcement of, or
protection of their rights under, (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder, including reasonable fees and
expenses of one counsel for the Agent, and one counsel for the Lenders in
connection with the enforcement of or protection rights under this
Section 9.04(a).

(b) Holdings and the Borrowers jointly and severally agree to indemnify and hold
harmless the Agent and each Lender and each of their Affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of

 

75



--------------------------------------------------------------------------------

(including in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) this Agreement, the other
Loan Documents, any of the transactions contemplated herein or therein or the
actual or proposed use of the Loans, and (ii) the actual or alleged presence of
Hazardous Materials on any property of Holdings, the Borrowers or any of their
Subsidiaries or any Environmental Action relating in any way to Holdings, the
Borrowers or any of their Subsidiaries, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by Holdings, any Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Holdings and the Borrowers
also agree not to assert any claim for special, indirect, consequential or
punitive damages against the Agent, any Lender, any of their Affiliates, or any
of their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to this Agreement, the
other Loan Documents, any of the transactions contemplated herein or the actual
or proposed use of the proceeds of the Loans.

(c) If (i) any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.09(d) or (e), 2.11 or 2.13, acceleration of
the maturity of the Term Loan pursuant to Section 7.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by any
Borrower pursuant to Section 9.07(a), or (ii) any Borrower fails to prepay,
borrow, continue or convert any Eurodollar Rate Advance on the date or in the
amount notified by any Borrower; the applicable Borrower shall, promptly after
notice by such Lender setting forth in reasonable detail the calculations used
to quantify such amount (with a copy of such notice to the Agent), pay to the
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. For purposes of calculating amounts payable by the
Borrowers to the Lenders under this Section 9.04(c), each Lender shall be deemed
to have funded each Eurodollar Rate Advance made by it at the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the London
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Advance was in fact so funded.

(d) Without prejudice to the survival of any other agreement of Holdings or any
Borrower hereunder, the agreements and obligations of Holdings and the Borrowers
contained in Sections 2.12, 2.15 and 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the Agent to
declare the Extensions of Credit due and payable pursuant to the provisions of
Section 7.01, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of Holdings or any
Loan Party against any and all of the obligations of Holdings and the Loan
Parties now or hereafter existing under this Agreement,

 

76



--------------------------------------------------------------------------------

the other Loan Documents and the Extensions of Credit of such Lender, whether or
not such Lender shall have made any demand under this Agreement or the other
Loan Documents. Each Lender agrees promptly to notify Holdings or the applicable
Loan Party (with a copy to the Agent) after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliate under
this Section are in addition to other rights and remedies (including other
rights of set-off) that such Lender and its Affiliate may have.

SECTION 9.06. Binding Effect; Effectiveness. When this Agreement has been
executed by Holdings, the Borrowers, the Agent, and the Lenders, this Agreement
shall thereafter be binding upon and inure to the benefit of Holdings, the
Borrowers, the Agent, each Lender and their respective successors and assigns;
provided, that, except with respect to Sections 9.07 and 9.08, this Agreement
shall only become effective upon satisfaction of the conditions precedent set
forth in Section 4.01 and none of the provisions of this Agreement, including
without limitation provisions in respect of Loans to be made by or issued by any
Lender, and in respect of any covenant, fee, indemnity, default, and expense
reimbursement made by any Loan Party or for which any Loan Party is liable
hereunder, shall become effective, nor shall any representation herein be deemed
to be made, until the satisfaction of such conditions.

SECTION 9.07. Assignments and Participations. (a) Each Lender may, upon notice
to the Borrowers and the Agent and with the consent, not to be unreasonably
withheld or delayed, of the Agent, assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans and other amounts owing to it and any Note or Notes held by
it); provided, however, that (i) [reserved]; (ii) [reserved] , (iii) [reserved],
(iv) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of a Lender or an Approved Fund or
an assignment of all of a Lender’s rights and obligations under this Agreement,
the amount of the Loan of the assigning Lender being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, if less, the entire
outstanding amount of the Loan held by such Lender) unless the Agent otherwise
agrees, (v) each such assignment shall be to an Eligible Assignee, (vi) the
parties to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, and the
parties to such assignment (other than the Borrowers and the Agent) shall
deliver together therewith any Note subject to such assignment and a processing
and recordation fee of $3,500 (except no such fee shall be payable for
assignments to a Lender, an Affiliate of a Lender or an Approved Fund), and
(vii) any Lender may, with notice to the Borrowers, assign all or a portion of
its rights and obligations to any of its Affiliates or to another Lender. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Section 2.12, 2.15 and 9.04 to the extent any claim
thereunder relates to an event arising prior such assignment) and be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(b) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including

 

 

77



--------------------------------------------------------------------------------

funding, with the consent of the Agent, the applicable Pro Rata Share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Loan Parties or
the performance or observance by the Borrowers of any of their obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 6.01(j)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender.

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit A hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers.

(e) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the principal
amount of the Loans owing to each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(f) Each Lender may, without the consent of the Agent or any Loan Party, sell
participations to one or more banks or other entities (other than the Borrowers
or any of their Affiliates that is not a Permitted Holder) in or to all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans owing to it and any Note or Notes held by it); provided,
however,

 

 

78



--------------------------------------------------------------------------------

that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Borrowers, the
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Loan Document, or consent to any departure by any Borrower therefrom, except
to the extent that such amendment, waiver or consent would require the
affirmative vote of the Lender from which it purchased its participation
pursuant to Section 9.01(a).

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Holdings, the Borrowers or their Subsidiaries furnished to such
Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Borrower Information relating
to Holdings, the Borrowers or their Subsidiaries received by it from such Lender
in accordance with Section 9.08.

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including the portion of any Loan owing to it and any
Notes held by it), including, without limitation, in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

(i) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Term Lender to facilitate transactions of the type
described in paragraph (h) above.

(j) Neither Holdings nor any Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of each of
the Lenders (except, in the case of SRAC, pursuant to Section 6.01(d)).

SECTION 9.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of Holdings
or the Borrowers furnished to the Agent or the Lenders by Holdings or the
Borrowers (such information being referred to collectively herein as the
“Borrower Information”), except that each of the Agent and each of the Lenders
may disclose Borrower Information (i) to its and its Affiliates’ employees,
officers, directors, agents and advisors to whom disclosure is required to
enable the Agent or such Lender to perform its obligations under this Agreement
and the other Loan Documents or in connection with the administration or
monitoring of this Agreement and the other Loan Documents by the Agent or such
Lender (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this Agreement
and the other Loan Documents, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
and the other Loan Documents or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 9.08, to any assignee or participant, or any
prospective assignee or participant, (vii) to the extent such Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent or such Lender, as the case may be, or (B) is or becomes available
to the

 

79



--------------------------------------------------------------------------------

Agent or such Lender on a non-confidential basis from a source other than
Holdings, the Borrowers or any of their Subsidiaries and (viii) with the consent
of the Borrowers.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York without
regard to conflicts of laws principles thereof but including Section 5-1401 and
5-1402 of the New York General Obligations Law.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Holdings and each of the Borrowers hereby
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to Holdings or such Borrower at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWERS, THE AGENT
AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE ACTIONS OF THE AGENT,OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.13. Release of Collateral or Guarantee Obligation. (a) Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Agent is hereby irrevocably authorized by each Lender (without the requirement
of consent of or notice to any Lender) to take, and hereby agrees to take, any
action requested by the Borrowers having the effect of releasing any Collateral
or guarantee obligations (i) to the extent necessary to permit consummation of
any transaction not prohibited by any Loan Document (including, without
limitation, any Permitted Disposition) or that has been consented to in
accordance with Section 9.01; provided that the guarantee obligations of Sears
may

 

80



--------------------------------------------------------------------------------

not be released without the consent of the Required Lenders, or (ii) under the
circumstances described in paragraph (b) below. This subclause (a) shall survive
termination of this agreement.

(b) At such time as the Loans and all other Obligations shall have been paid in
full in cash and the Commitments have been terminated, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

(c) Each Lender hereby authorizes the Agent to, and on the Effective Date the
Agent shall enter into an agreement, reasonably satisfactory to the ABL Agent,
acknowledging and agreeing not to interfere with the ABL Limited License. Each
Lender hereby authorizes the Agent to, and on the Effective Date the Agent shall
enter into an agreement, reasonably satisfactory to the 2L Collateral Agent,
acknowledging and agreeing not to interfere with the 2L Limited License

SECTION 9.14. PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and the Agent (for itself and not on behalf of any Lender) hereby notifies each
Borrower that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender or the Agent, as applicable, to identify such
Borrower in accordance with the PATRIOT Act. Each Borrower hereby agrees to
provide such information promptly upon the request of any Lender or the Agent.

SECTION 9.15. Integration. This Agreement and the other Loan Documents represent
the agreement of Holdings, the Borrowers, the Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agent or any Lender relative
to subject matter hereof and thereof not expressly set forth or referred to
herein or in the other Loan Documents.

SECTION 9.16. Replacement of Lenders. (I) If (A) any Lender requests
compensation under Section 2.12 or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, if any Lender does not consent (a
“Non-Consenting Lender”) to a proposed amendment, modification, waiver, consent
or release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, including pursuant to
the last proviso in Section 9.01 (a “Non- Consenting Lender”) or any Lender is a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon written notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment) or (B) a Non-Affiliated
Lender does not consent to a proposed amendment, waiver, consent or release with
respect to this Agreement or any other Loan Document (any such Lender being
referred to as a “Non-Consenting Non-Affiliated Lender”; provided that if such
Non-Affiliated Lender has not given the Agent written notice of its consent or
waiver within five (5) Business Days after request therefore, such
Non-Affiliated Lender shall be deemed to be a Non-Consenting Non-Affiliated
Lender), (II) If any Lender is a Non-Consenting Lender, then, at the sole option
of ESL (regardless of whether ESL is then a Lender), upon   delivery by ESL to
such Non-Consenting Lender of a written notice   to such Non-Consenting
Non-Affiliated Lendersrequiring such Non-Consenting Lender to assign and
delegate to ESL or a designee of ESL, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 9.07), all of such Non- Consenting    Non-Affiliated Lenders’Lender’s
  interests, rights and obligations under this Agreement and the related Loan
Documents shall be assigned and delegated to ESL and ESLand irrevocably agreeing
to provide such Non-Consenting Lender on the date such buy-out settles

 

81



--------------------------------------------------------------------------------

with payment of an amount equal to the outstanding principal of its ratable
share of the Term Loans plus accrued interest thereon through such settlement
date, accrued fees and all other amounts payable to it hereunder and under the
other Loan Documents from the assignee (such notice, the “ESL Buy- Out Notice”),
then ESL may, at its sole expense and effort, require such Non-Consenting Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to ESL or its designee; and (III) If any Tranche A Term Lender
exercises any rights pursuant to Section 7.02(e) (a “BK Voting Lender”) or any
Lender does not consent to a proposed amendment, waiver, consent or release with
respect to any Loan Document that requires the consent of the Required Lenders
or all Lenders, as applicable (a “Non-Consenting Required Lender”), then any
Lender party hereto on the Amendment Effective Date (the “Requesting Lender”)
may, at its sole expense and effort, upon written notice to such BK Voting
Lender or Non-Consenting Required Lender and the Agent, require such BK Voting
Lender or Non-Consenting Required Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to the
Requesting Lender that   shall assume such obligations; provided that, in each
case of clauses (AI), (II) and (BIII) above:

(a) the Borrowers shall have paid to the Agent the assignment fee specified in
Section 9.07; provided that to the extent ESL delivers an ESL Buy-Out Notice to
a Non-Consenting Lender, it may, at its sole option, pay such fee;

(b) such assigning Lender shall have received payment of an amount equal to the
outstanding principal of its ratable share of the Term LoanLoans plus accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts); provided that ESL shall only be responsible for the
reasonable and documented out-of-pocket costs of a Non-Consenting Lender up to
$25,000 in connection with such assignment;

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) with respect to the replacement of any Non-Consenting Lender, any BK Voting
Lender or any Non-Consenting   Non-AffiliatedRequired Lender, such amendment,
waiver or consent can be effected as a result of such assignment (together with
all other assignments required by the Agent to be made pursuant to this
paragraph); and

(de) such assignment does not conflict with applicable laws.

A Lender shall not be required to make any such assignment or delegation
required by Section 9.16(AI) if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply. Notwithstanding anything herein to the
contrary, each party hereto agrees that an assignment or delegation required
pursuant to Section 9.16(B) shall be effected pursuant to an Assignment and
Acceptance executed by the Borrowers, the Agent and ESL and that the
Non-Consenting Non-Affiliated Lender required to make such assignment need not
be a party thereto, and each Lender hereby authorizes and directs the Agent to
execute and deliver such documentation as may be required to give effect to an
assignment or delegation in accordance with Section 9.16(B) on behalf of a
Non-Consenting Non-Affiliated Lender and any such documentation so executed by
the Agent shall be effective for purposes of documenting an assignment pursuant
to Section 9.07. In the event any Non-Consenting Lender, BK Voting Lender or
Non-Consenting Required Lender fails to execute the agreements required under

 

82



--------------------------------------------------------------------------------

Section 9.07 in connection with an assignment pursuant to this Section 9.16, the
Borrower may (with respect to an assignment pursuant to Section 9.16(I)), ESL
may (with respect to an assignment pursuant to Section 9.16(II)), or a
Requesting Lender may (with respect to an assignment pursuant to Section
9.16(III)) execute such agreements on behalf of the Non-Consenting Lender, BK
Voting Lender, or Non-Consenting Required Lender, as applicable, and each such
Lender hereby grants to the Borrowers, ESL or Requesting Lender, as applicable,
an irrevocable power of attorney (which shall be coupled with an interest) for
such purpose.

SECTION 9.17. No Advisory or Fiduciary Capacity. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit Parties has any obligation
to any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Credit Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and none of the Credit Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Credit Parties have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of the
Credit Parties with respect to any breach or alleged breach of agency or
fiduciary duty.

SECTION 9.18. Reinstatement. If at any time any amount paid by any Loan Party or
by any other Person in respect of any Obligations is rescinded or must otherwise
be restored or returned for any reason, including upon the insolvency,
bankruptcy, or reorganization of any Person or otherwise (such amount, the
“Rescinded Amount”), each Lender’s and each Loan Party’s obligations under this
Agreement and the Loan Documents with respect to such Rescinded Amount and the
obligations that gave rise to payment of such Rescinded Amount shall be
reinstated at such time and this Agreement and the Loan Documents, if
terminated, shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be

 

83



--------------------------------------------------------------------------------

subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X

GUARANTEE

SECTION 10.01. Guarantee.

(a) Each of the Guarantors (other than the Borrowers) hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Agent, for the
ratable benefit of the Credit Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by each Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Borrower. Each Borrower
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Agent, for the ratable benefit of the Credit Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by each other Borrower when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations of each such other Borrower.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than, as to
their respective Obligations, the Borrowers) hereunder and under the other Loan
Documents shall in no event exceed the amount which can be guaranteed by such
Guarantor under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 10.02).

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Article X or affecting the rights and
remedies of any Agent or any other Credit Party hereunder.

(d) The guarantee contained in this Article X shall remain in full force and
effect until all the Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) and the
obligations of each Guarantor under the guarantee contained in this Article X
shall have been satisfied by payment in full, notwithstanding that from time to
time during the term of this Agreement any of the Borrowers may be free from any
Obligations.

 

84



--------------------------------------------------------------------------------

(e) No payment made by any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Agent or any other
Credit Party from any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of any of the Obligations or any payment received or
collected from such Guarantor in respect of any of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until each of the Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) are paid in full.

SECTION 10.02. Right of Contribution. Each Guarantor (other than Holdings)
hereby agrees that to the extent that a Guarantor (other than Holdings) shall
have paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor (other than Holdings) hereunder which has not paid its
proportionate share of such payment. Each Guarantor’s (other than Holdings’)
right of contribution shall be subject to the terms and conditions of
Section 10.03. The provisions of this Section 10.02 shall in no respect limit
the obligations and liabilities of any Guarantor to the Agent and the other
Credit Parties, and each Guarantor shall remain liable to the Agent and the
other Credit Parties for the full amount guaranteed by such Guarantor hereunder.
This Section 10.02 shall not apply to Sears in its capacity as a Guarantor of
the Obligations of SRAC, or to Kmart in its capacity as a Guarantor of the
Obligations of Kmart Corp.

SECTION 10.03. No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Agent
or any other Credit Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Agent or any other Credit Party against any Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Agent or any other Credit Party for the payment of any of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution, reimbursement or indemnification from any Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, and
notwithstanding the foregoing, in the event that any Guarantor possesses any
such rights of subrogation, contribution, reimbursement or indemnification, all
such rights shall in all respects be subordinated and junior in right of
payment, until all amounts owing to the Agent and the other Credit Parties by
each of the Borrowers on account of its Obligations (other than contingent
indemnification obligations for which no claim shall have then been asserted)
are paid in full. If any amount shall be paid to any Guarantor on account of
such subrogation, contribution, reimbursement or indemnification rights at any
time when any of the Obligations (other than contingent indemnification
obligations for which no claim shall have then been asserted) shall not have
been paid in full, such amount shall be held by such Guarantor in trust for the
Agent and the other Credit Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be transferred
as the Agent directs in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Agent may
determine.

SECTION 10.04. Amendments, etc. with Respect to Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the Agent or
any other Credit Party may be rescinded by the Agent or such other Credit Party
and any of the Obligations continued, and any of the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Agent or any
other Credit Party, and

 

85



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Agent (or the Required Lenders or all
Lenders, as the case may be) or any other Credit Party, if applicable, may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Agent or any other Credit Party for the payment
of any of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Agent nor any other Credit Party shall have any obligation
to any Loan Party or other Person, to protect, secure, perfect or insure any
Lien at any time held by it as security for any of the Obligations or for the
guarantee contained in this Article X or any property subject thereto.

SECTION 10.05. Guarantee Absolute and Unconditional.

(a) Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Agent or any other Credit Party upon the guarantee contained in this Article X
or acceptance of the guarantee contained in this Article X; each of the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Article X; and all dealings between any of
the Borrowers and any of the Guarantors, on the one hand, and the Agent and the
other Credit Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
Article X. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any of the Borrowers or
any of the Guarantors with respect to any of the Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Article X shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity or enforceability of this Agreement, any
other Loan Document or any other document made, delivered or given in connection
with any of the foregoing, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Agent or any other Credit Party, (ii) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any
Borrower or any other Person against the Agent or any other Credit Party, or
(iii) any other circumstance whatsoever (with or without notice to or knowledge
of any Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any of the Borrowers for the
Obligations, or of such Guarantor under the guarantee contained in this Article
X, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Agent or any other Credit Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrowers, any other Guarantor or any other Person or against any
collateral security or guarantee for any of the Obligations or any right of
offset with respect thereto, and any failure by the Agent or any other Credit
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from any of the Borrowers, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of any Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Agent or any other
Credit Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

(b) The obligations of each Guarantor hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Agent or any other Credit
Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other document made, delivered or
given in connection with any of the foregoing or any other agreement, by any
default, failure

 

 

86



--------------------------------------------------------------------------------

or delay, willful or otherwise, in the performance of any of the Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or that would otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than upon a written release of
such Guarantor from the Agent or upon the indefeasible payment in full in cash
of all the Obligations).

(c) The Agent and the other Credit Parties may, at their election upon the
occurrence and during the continuance of an Event of Default, foreclose on any
Collateral held by one or more of them by one or more judicial or non-judicial
sales, accept an assignment of any such Collateral in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any Guarantor, or exercise any other right or remedy available to them
against any Guarantor, without affecting or impairing in any way the liability
of any other Guarantor hereunder except to the extent that all the Obligations
(other than contingent indemnification obligations for which no claim shall have
then been asserted) have been indefeasibly paid in full in cash. Each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Guarantor, as the case may be, or any Collateral.

SECTION 10.06. Reinstatement. The guarantee contained in this Article X shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Agent or any other Credit Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

SECTION 10.07. Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid without set-off or counterclaim in Dollars, to such
account as the Agent may designate in accordance with Section 9.02 of this
Agreement.

SECTION 10.08. Additional Guarantors. Each Subsidiary of the Borrowers that is
required to become a party to this Agreement pursuant to Section 6.01(i) shall,
and any other Subsidiary of Holdings may in its sole discretion, become a
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of a joinder to this Agreement substantially in the form of Exhibit C
hereto.

SECTION 10.09. Releases. At the request and sole expense of the Borrowers, the
Agent shall release any Guarantor from its obligations hereunder, including,
without limitation, its obligations pursuant to Article X hereof, and shall
execute and deliver to the Borrowers all releases or other documentation
reasonably necessary or desirable to evidence such release, in the event that
all the equity interest of such Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by this Agreement and/or in the
event that such Guarantor shall dispose of all or substantially all of its
assets and shall cease to own any Collateral.

 

87



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SEARS HOLDINGS CORPORATION By:  

     

Name:   Robert A. Riecker Title:   Chief Financial Officer KMART CORPORATION By:
 

     

Name:   Robert A. Riecker Title:   Chief Financial Officer SEARS ROEBUCK
ACCEPTANCE CORP. By:  

     

Name:   Robert A. Riecker Title:   Vice President, Finance SEARS, ROEBUCK AND
CO. By:  

     

Name:   Robert A. Riecker Title:   Chief Financial Officer STI MERCHANDISING,
INC. By:  

     

Name:   Robert A. Riecker Title:   President SEARS BRANDS, L.L.C. By:  

     

Name:   Robert A. Riecker Title:   Vice President

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

  A&E FACTORY SERVICE, LLC   A&E HOME DELIVERY, LLC   A&E LAWN & GARDEN, LLC  
A&E SIGNATURE SERVICE, LLC   CALIFORNIA BUILDER APPLIANCES, INC.   FLORIDA
BUILDER APPLIANCES, INC.   KMART OF MICHIGAN, INC.   KLC, INC.   PRIVATE BRANDS,
LTD.   SEARS BRANDS MANAGEMENT   CORPORATION   SEARS PROTECTION COMPANY   SEARS
PROTECTION COMPANY   (FLORIDA), L.L.C.   SEARS, ROEBUCK DE PUERTO RICO, INC.  
SOE, INC.   STARWEST, LLC By:  

     

Name:   Robert A. Riecker Title:   Vice President   SEARS HOME IMPROVEMENT
PRODUCTS, INC. By:  

     

Name:   Robert A. Riecker Title:   President   KMART HOLDING CORPORATION   KMART
OPERATIONS LLC   SEARS OPERATIONS LLC By:  

     

Name:   Robert A. Riecker Title:   Chief Financial Officer   KMART OF WASHINGTON
LLC   KMART STORES OF ILLINOIS LLC   KMART STORES OF TEXAS LLC   MYGOFER LLC  
By:     Kmart Corporation, its Sole Member

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

By:  

 

Name:   Robert A. Riecker Title:   Chief Financial Officer

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

  SEARS DEVELOPMENT CO. By:  

 

Name:   Robert A. Riecker Title:   Vice President

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

  KMART.COM LLC   By:     BlueLight.com, Inc., its Sole Member By:  

 

Name:   Lawrence J. Meerschaert Title:   Vice President of BlueLight.com, Inc.,
the Sole Member of Kmart.com LLC   SEARS HOLDINGS MANAGEMENT CORPORATION By:  

 

Name:   Robert A. Riecker Title:   President

[Signature Page – Term Loan Credit Agreement]

 



--------------------------------------------------------------------------------

  SEARS BRANDS BUSINESS UNIT CORPORATION By:  

 

Name:   Robert A. Riecker Title:   Vice President

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

  KMART.COM LLC   By:     BlueLight.com, Inc., its Sole Member By:  

 

Name:   Lawrence J. Meerschaert Title:   Vice President of BlueLight.com, Inc.,
the Sole Member of Kmart.com LLC   SEARS HOLDINGS MANAGEMENT CORPORATION By:  

 

Name:   Robert A. Riecker Title:   President   SEARS BRANDS BUSINESS UNIT
CORPORATION By:  

 

Name:   Robert A. Riecker Title:   Vice President

[Signature Page – Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPP, LLC, as Agent, as a Lender and as a Lenderholder of rights under
Section 9.16 By:  

 

Name:   Edward S. Lampert Title:   Member

JPP II, LLC,

as a Lender and as a holder of rights under Section 9.16

By: RBS Partners, L.P., as Manager By: ESL Investments, Inc., as General Partner
By:  

 

Name:   Edward S. Lampert Title:   Chairman and Chief Executive Officer

[Signature Page – Term Loan Credit Agreement]

 



--------------------------------------------------------------------------------

Schedule 2.01

Lenders; Commitments

 

Tranche A Term Lender

  

Tranche A Term Commitments as of
the  Amendment Effective Date

     

 

  

 

Cyrus Opportunities Master Fund II, Ltd.

   $25,260,000

CRS Master Fund, L.P.

   $     8,880,000

Crescent 1, L.P.

   $    9,000,000

Canary SC Master Fund, L.P.

   $    8,100,000

Cyrus Select Opportunities Master Fund, Ltd.

   $    2,760,000

Cyrus Special Strategies Master Fund, LP

   $    4,620,000

Cyrus 1740 Master Fund, LP

   $    1,380,000   

 

TOTAL

   $60,000,000.00   

 

 

Tranche B Term Lender

   Existing Tranche B Term Loans as of the
Amendment Effective Date  

JPP, LLC

   $        72,327,000.00        108,490,000.00  

JPP II, LLC

   $        27,673,000.00        41,510,000.00        

 

 

    

 

 

 

TOTAL

   $        100,000,000.00        150,000,000.00        

 

 

    

 

 

          



--------------------------------------------------------------------------------

SCHEDULE 5.01(n)

Pension Plan Issues

-None-



--------------------------------------------------------------------------------

SCHEDULE 5.01(s)

Existing Rights to Purchase Equity Interests

-None-



--------------------------------------------------------------------------------

SCHEDULE 5.01(t)

Labor Matters

Collective Bargaining Agreements

 

Loan Party or other Subsidiary

   Union   Contract Term

Kmart Corporation—Distribution Center – Manteno, IL

   IBT # 705   2/2/15-2/4/18

Kmart Corporation—Distribution Center – Morrisville, PA

   UAW # 8275   9/11/16-3/8/20

Kmart Corporation – Distribution Center – Warren, OH

   UAW   9/3/15-9/8/18

Sears Roebuck—PRS. – Detroit, MI

   IBT #243   10/19/14-10/18/17

Sears Roebuck—MDO – Detroit, MI

   IBT #243   10/27/14-10/26/17

Sears Roebuck—PRS. – Toledo, OH

   IBEW #1076   2/1/16-1/31/18

Sears Roebuck – Retail – Chicago, IL

   IUOE #399   7/1/15-6/30/19

Sears Roebuck—Auto Center – Fairview Heights, IL

   UFCW #881   3/22/15-3/24/18

Sears Roebuck—PRS – Belleville, IL

   UFCW #881   3/22/15-3/24/18

Sears Roebuck—Retail – Fairview Heights, IL

   UFCW #881   3/22/15-3/24/18

Sears Roebuck—PRS – Akron, OH

   IBT #348   5/4/15-5/18/18

Sears Roebuck—PRS – Cleveland, OH

   UFCW #880   2/1/16-1/31/19

Sears Roebuck – Retail – Wilkes Barre, PA

   IBT #401   7/1/16-6/30/19

Sears Roebuck—Retail– Minneapolis, MN

   IUOE #70   6/1/16-5/31/19

Sears Roebuck—PRS – Penn-Jersey (Philadelphia), PA

   IBT #107   7/15/11-3/31/16

Kmart Corporation – Distribution Center – Chambersburg, PA

   UNITE #196   3/8/15-3/3/18

Kmart Corporation – Distribution Center – Mira Loma, CA

   UNITE # 512   1/13/12-1/12/18

Sears Roebuck—PRS – McMurray (Pittsburgh), PA

   USWA Dist. 10   1/1/14-12/31/16


11/1/12-4/30/15

Sears Roebuck – PRS – Anchorage, AK

   IBEW 1547   (Extended through


10/31/16)

Sears Roebuck – PRS – Bloomingdale (Chicago), IL

   IBEW 134   2/1/15-1/31/17

Sears Roebuck—MDO – Sacramento, CA

   IBT #150   9/1/16-8/31/19

Sears Roebuck—PRS – St. Louis (Fenton), MO

   IBT #688   12/1/13-11/30/16

Sears Logistics Services, Inc.—Kent, WA – DDC

   IBT # 174   11/1/13-10/31/16

Sears Logistics Services, Inc.—Kent, WA—MDO

   IBT # 117   12/4/13-9/30/16

Material Bonus, Restricted Stock, Stock Option, or Stock Appreciation Plans

1. Sears Holdings Corporation Umbrella Incentive Program and First Amendment
thereto



--------------------------------------------------------------------------------

2. Sears Holdings Corporation Annual Incentive Plan

3. Long-Term Incentive Plans

 

  a. Sears Holdings Corporation 2008 Long-Term Incentive Plan

 

  b. Sears Holdings Corporation 2009 Long-Term Incentive Plan

 

  c. Sears Holdings Corporation 2010 Long-Term Incentive Plan and First
Amendment thereto

 

  d. Sears Holdings Corporation Long-Term Incentive Program, effective April 27,
2011

 

  e. Sears Holdings Corporation Cash Long-Term Incentive Plan, amended and
restated effective April 10, 2015

4. Stock Plans

 

  a. Sears Holdings Corporation 2006 Stock Plan and First Amendment thereto

 

  b. Sears Holdings Corporation 2013 Stock Plan



--------------------------------------------------------------------------------

SCHEDULE 6.01(j)

Financial and Collateral Reports

 

Reporting Requirements   A. WITHIN 10 BUSINESS DAYS AFTER THE END OF EACH FISCAL
MONTH1  

1. Borrowing Base Certificate

              

2. Summary Source document of Stock Ledger

              

3. Summary Source document of Sears inventory ineligibles

              

4. Summary Source document of KMart inventory ineligibles

              

5. Memo item of retail sales

              

6. Summary Source document of Home Service Inventory

              

7. Summary Source document showing In-Transit Inventory

              

8. Summary Source document showing Credit Card A/R

              

9. Summary Source document of Pharmacy A/R

              

10. Summary Source document of Pharmacy A/R ineligibles

              

11. Gift Card Liability Report

              

12. Monthly Store Rent in WA, VA, PA

              

13. Monthly DC Rent

              

14. Report showing PACA/PASA Liability

              

15. Tracking Summary (see schedule)

               B. WITHIN 30 DAYS AFTER THE END OF EACH FISCAL MONTH2  

1. Consolidated Balance Sheet

              

(i) Holdings and its Subsidiaries

              

(ii) Holdings and its domestic Subsidiaries

              

2. Consolidated Statement of Income (including cumulative from previous year
end)

              

(i) Holdings and its Subsidiaries

              

(ii) Holdings and its domestic Subsidiaries

              

3. Consolidated Statement of Cash Flows (including cumulative from previous year
end)

              

(i) Holdings and its Subsidiaries

              

(ii) Holdings and its domestic Subsidiaries

              

4. Compliance Certificate with Fixed Charge Ratio calculation

               C. WITHIN 50 DAYS AFTER THE END OF THE FIRST THREE FISCAL
QUARTERS  

1. Consolidated Balance Sheet

              

(i) Holdings and its Subsidiaries

              

(ii) Holdings and its domestic Subsidiaries

              

2. Consolidated Statement of Income (including cumulative from previous year
end)

              

(i) Holdings and its Subsidiaries

              

(ii) Holdings and its domestic Subsidiaries

              

3. Consolidated Statement of Cash Flows (including cumulative from previous year
end)

              

(i) Holdings and its Subsidiaries

              

 

1  Upon the occurrence and during the continuance of an Accelerated Borrowing
Base Delivery Event, such Borrowing Base Certificate and supporting information
shall be delivered on Friday of each week (or, if Friday is not a Business Day,
on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday.

2  Only applicable durringduring an Accelerated Borrowing Base Delivery Event



--------------------------------------------------------------------------------

(ii) Holdings and its domestic Subsidiaries

              

4. Compliance Certificate with Fixed Charge Ratio calculation

               D. WITHIN 60 DAYS AFTER THE END OF EACH FISCAL YEAR  

1. Forecast

               E. WITHIN 95 DAYS OF FISCAL YEAR END  

1. Annual Audited Consolidated Balance Sheet of Holdings and its Subsidiaries

              

2. Annual Consolidated Balance Sheet of Holdings and its domestic Subsidiaries

              

3. Annual Audited Consolidated Statement of Income of Holdings and its
Subsidiaries

              

4. Annual Consolidated Statement of Income of Holdings and its domestic
Subsidiaries

              

5. Annual Audited Consolidated Statement of Cash Flows of Holdings and its
Subsidiaries

              

6. Annual Consolidated Statement of Cash Flows of Holdings and its domestic
Subsidiaries

              

7. Compliance Certificate with Fixed Charge Ratio calculation

              



--------------------------------------------------------------------------------

SCHEDULE 6.01(r)

Post-Closing Undertakings

(1) The Borrowers shall use commercially reasonable efforts to arrange for
delivery, within 30 days of the Amendment Effective Date, of customary legal
opinions of local counsel in Illinois, Michigan and Delaware, in form and
substance reasonably satisfactory to the AgentRequired Lenders, with regard to
such corporate and perfection matters as the AgentRequired Lenders of either
Class may reasonably request, consistent with the other opinions delivered on
the Effective Date pursuant to Section 4.01(a)(vii).

The Borrowers shall use commercially reasonable efforts to deliver as promptly
as practicable after the Effective Date (but in any event within 30 days) the
results of UCC lien searches against each of Sears Brands, L.L.C, Sears Brands
Management Corporation, Sears, Roebuck and Co., Sears Brands Business Unit
Corporation and Kmart Corporation.

(2) The Borrowers shall deliver within five days of the Amendment Effective Date
such documents and certifications as the Required Lenders may reasonably require
to evidence that each Loan Party owning Property located in California is in
good standing in California.

(3) The Borrowers shall, at their sole cost and expense, deliver Mortgages with
respect to each of the Post-Closing Properties and Uniform Commercial Code
financing statements required to be filed in connection therewith (or otherwise
consent to the filing of such financing statements by the Lenders or the Agent)
on or before the date that is 30 days after the Amendment Effective Date, in
each case, in form and substance reasonably acceptable to the Required Lenders.
If any such Mortgage is delivered without a complete legal description attached,
the same shall nevertheless be deemed duly delivered, pursuant to this
Agreement, provided the Borrowers cause such legal description to be delivered
on or before 40 days after the Amendment Effective Date, and any such Mortgage
without a legal description shall be held by the title company (reasonably
approved by the Required Lenders) and not recorded until delivery of such legal
description.

(4) The Borrowers, at their sole cost and expense, shall use commercially
reasonable efforts to deliver Appraisals on or before January 15, 2018,
andFebruary 10, 2018. The Borrowers shall, at their sole cost and expense,
deliver, with respect to Mortgages delivered on or prior to the Effective Date,
Title Insurance Policies (subject to all Permitted Liens) and Surveys on or
before the date that is 90 days after the Effective Date, in each caseAmendment
Effective Date, and with respect to Mortgages for the Post-Closing Properties,
Title Insurance Policies on or before the date that is 90 days after the date of
delivery of such Mortgage, in each case with respect to Title Insurance
Policies, containing such endorsements and affirmative coverages that are
customarily available in the applicable jurisdiction and otherwise in form and
substance reasonably acceptable to Agent, for each of the Properties.the
Required Lenders, subject to all customary title company exclusions and subject
only to Permitted Liens. Additionally, the Borrowers shall, at their sole cost
and expense, take all actions and execute and deliver all affidavits, documents
and other instruments required in connection with the delivery of the Title
Insurance Policies in form and substance reasonably satisfactory to the Required
Lenders and each applicable title insurance company providing a Title Insurance
Policy, so long as such affidavits documents and other instruments are in usual
and customary form subject to the proviso in clause (i) of Permitted Liens.
Anything contained herein to the contrary notwithstanding, each Title Insurance
Policy shall be in an amount not less than the fair market value of each
applicable Property as determined by an Appraisal.



--------------------------------------------------------------------------------

(5) The Borrowers shall use commercially reasonable efforts to deliver such
other customary certificates, documents, estoppels, or consents as the Required
Lenders reasonably may require within the time periods reasonably designated by
the Required Lenders with respect to each of the foregoing deliverables (but in
no event shall such effort be required to continue beyond the date that is 90
days after the Amendment Effective Date); provided that, other than with respect
to the other obligations of the Borrowers set forth in this Schedule 6.01(r),
the Borrowers shall not be required pursuant to this paragraph to take any
action that (a) would be unduly burdensome or costly in relation to the benefit
likely to be afforded to the Lenders thereby, (b) would require the Borrowers to
make any financial or monetary accommodation to any party (other than de minimis
costs and expenses or otherwise in connection with the satisfaction of an
outstanding monetary obligation or liability which can be satisfied by the
payment of a fixed sum of money or any other reasonable out-of-pocket expenses
incurred in the ordinary course of satisfying the obligations of Borrower
contained herein), (c) the Borrowers reasonably believe would violate the
applicable lease or jeopardize the Borrowers’ continued use and operation of the
property, or (d) would require Holdings or any subsidiary thereof to modify or
relinquish in any material respect any of its existing material rights with
respect to any Property.

(6) The Borrowers shall deliver or perform each of the following to Agent’sthe
Required Lenders’ reasonable satisfaction on or before the date that is 90 days
following the Effective Date, or such later date as to which Agent, with respect
to Mortgages delivered on or prior to the Effective Date, 90 days following the
Amendment Effective Date, and with respect to Mortgages on the Post-Closing
Properties, 90 days following the date of delivery of such Mortgage, or, in each
case, such later date as is set forth below or to which the Required Lenders may
grant itstheir consent, such consent not to be unreasonably withheld, delayed or
conditioned so long as Borrower is diligently pursuing the satisfaction of the
applicable Post-Closing Items.

(a) Title Insurance. A marked, signed commitment to issue, or a signed pro-forma
version of, a Title Insurance Policy in respect of each Property, listing only
such exceptions as are reasonably satisfactory to Agent, subject to all
Permitted Liensthe Required Lenders (it being agreed that Permitted Liens are
reasonably satisfactory to the Required Lenders so long as the Loan Parties have
fulfilled the provisos in clause (i) of the definition of “Permitted Liens”), in
accordance with the time periods identified in paragraph 4 above.

(b) Opinion of Local Counsel. A legal opinion in form and substance reasonably
acceptable to Agentthe Initial Tranche A Term Lenders as to the enforceability
of each Mortgage under the laws of the state in which the applicable individual
Property is located, the good standing, foreign qualification, valid existence
or other comparable concept under applicable law of the applicable Borrower in
such state and the other matters described in the form local counsel opinion
delivered to Borrower as of the ClosingEffective Date (it being understood that
the formulation of such opinions shall be subject to the policies of the counsel
providing such opinions and qualifications required by the various jurisdictions
in which the Properties are located and need not include any statement or
opinion that in the reasonable opinion of the counsel providing such opinions is
not factually and legally supportable and accurate).

(c) Lien Search Reports. Reports of Uniform Commercial Code, tax lien,
bankruptcy and judgment searches (subject to all Permitted Liens) conducted by a
search firm acceptable to Agentthe Required Lenders with respect to each
Property.

(d) Zoning. A zoning report for each Property indicating that each Property is
in material compliance with all applicable zoning requirements (taking into
account all variances,



--------------------------------------------------------------------------------

exceptions, special use permits and all grandfathering provisions thereof),
subject to any survey requirements of the provider of such report.

(e) Survey. If requested by Agentthe Required Non-Affiliated Tranche A Lenders
in writing, a Survey with respect to each Property within ninetysixty
(9060) days of the request therefor in form and substance reasonably
satisfactory to Agentthe Required Lenders (subject only to all Permitted Liens).

(f) Legal Descriptions. If any Mortgage delivered on the Effective Date does not
have a complete legal description attached, the same shall nevertheless be
deemed duly delivered, pursuant to this Agreement, provided the Borrowers cause
such legal description to be delivered on or before 15 days after the Effective
Date, and any such Mortgage without a legal description shall be held by the
title company (reasonably approved by Agentthe Initial Tranche A Term Lenders)
and not recorded until delivery of such legal description.

(7) The Borrowers shall be entitled to extensions of the time periods set forth
above in the reasonable discretion of the Required Lenders with respect to
undertakings requiring the cooperation of government officials, title company
personnel or other third parties located in Puerto Rico who remain operationally
limited in any material respect by the consequences of Hurricane Maria.

(8) The Borrowers shall promptly upon request provide the Lenders with all
information reasonably requested by any Lender regarding the status and progress
of the post-closing undertakings required hereby.



--------------------------------------------------------------------------------

SCHEDULE 6.02(d)

Restricted Payments

Sears Canada Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.02(k)(ii)

Investment Policy

 

  •   Direct obligations of the United States government (U.S. Treasury Bills,
Notes and Bonds) which are fully guaranteed by same.

 

  •   Direct obligations of federal agencies (“Agencies” are arms of the federal
government and their securities are backed by the full faith and credit of the
U.S. government) and government-sponsored entities (“GSEs” are privately owned
and publicly chartered organizations which were created by acts of Congress and
their securities are not backed by the full faith and credit of the U.S.
government).

 

  •   Money Market Funds which have a minimum of $5 billion in assets, offer
immediate redemption of shares, have a minimum of three years investment
history, and have the highest rating by two of Standard & Poor’s, Moody’s or
Fitch. All funds must be 2a7 eligible.

 

  •   Commercial paper (unsecured or asset backed) issued by any corporation or
bank having a maturity of 6 months or less and rated A1/ P1/F1 by two of S&P,
Moody’s or Fitch, respectively, or having a maturity of 3 months or less and
rated at least A2/P2/F2 by two of S&P, Moody’s and Fitch, respectively.

 

  •   Money market investments such as, certificates of deposits, notes or time
deposits issued by any domestic commercial bank or a domestic branch of certain
foreign banks having a maturity of 6 months or less that are rated A1 or AA/P1or
Aa2/F1 or AA by two of S&P, Moody’s or Fitch, respectively.

 

  •   Repurchase agreements with domestic financial firms that are rated A/A2/A
by two of S&P, Moody’s or Fitch, respectively. Permissible marketable securities
allowed for repurchase or reverse repurchase agreements include any Eligible
Investments listed above. Each Repo dealer is limited to $1.0 billion in
exposure regardless of the underlying securities.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [each, the] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) the portion of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Term Lender][their
respective capacities as Term Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto identified below and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a Term
Lender)][the respective Assignors (in their respective capacities as Term
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 

1.   Assignor[s]:                                                             
   2.   Assignee[s]:                                    
                           

 

3  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5  Select as appropriate.

6  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

3. Borrowers: [Sears Roebuck Acceptance Corp., a Delaware corporation, and Kmart
Corporation, a Michigan corporation].

 

4. Agent: [JPP, LLC], a Delaware limited liability company, as the Agent under
the Credit Agreement.

 

5. Credit Agreement: [Term Loan Credit Agreement dated as of January [    ],
2018] (as such may be amended, modified, supplemented or restated hereafter, the
“Credit Agreement”) by, among others, [Sears Holdings Corporation, the
Borrowers, certain subsidiaries of Sears Holding Corporation, the Lenders party
thereto and JPP, LLC, as Agent].

 

6. Assigned Interest[s]:

 

Assignor[s]7

  

Assignee[s]8

  

Aggregate
Amount of
Tranche A Term

Loan

for all Tranche A
Term Lenders9

   Amount of
Tranche A
Term Loan
Assigned10     

Percentage
Assigned of
Tranche A Term
Loan11

     Aggregate Amount
of Tranche B Term
Loan
for all Tranche B
Term Lenders12      Amount  of
Tranche B
Term Loan
Assigned13      Column
missing
on copy        

$____________

     $______        _________%        $____________        $______        __  
     

$____________

     $______        _________%        $____________        $______        __  

 

[7. Trade Date: __________________] 1215

Effective Date: [            ] [TO BE INSERTED BY AGENT AND WHICH SHALL BE THE
DATE OF DELIVERY OF THIS ASSIGNMENT AND ACCEPTANCE FOR RECORDATION OF TRANSFER
IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:  

     

Title:  

     

 

 

7  List each Assignor, as appropriate.

8  List each Assignee, as appropriate.

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Subject to minimum amount requirements pursuant to Section 9.07(a) of the
Credit Agreement.

11  Set forth, to at least 4 decimals, as a percentage of the Tranche A Loan of
all applicable Tranche A Lenders thereunder.

12 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

13 Subject to minimum amount requirements pursuant to Section 9.07(a) of the
Credit Agreement.

14 Set forth, to at least 4 decimals, as a percentage of the Tranche B Loan of
all applicable Tranche B Lenders thereunder.

1215   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

Name:  

 

Title:  

 

 

[Consented to and]1316 Accepted:

JPP, LLC, as

Agent

By:  

 

Name:  

 

Title:  

 

 

1316   To the extent that the Agent’s consent is required under Section 9.07(a)
of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.07(a) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(j) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it is a Lender that is organized
under the laws of a jurisdiction other than that in which the Borrowers are
residents for tax purposes, to the extent reasonably requested by the Agent,
attached hereto are duly completed and executed by [the][such] Assignee, any
U.S. Internal Revenue Service forms required under Section 2.15 of the Credit
Agreement; and (b) agrees that (i) it will, independently and without reliance
upon the Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued up to but excluding the Effective Date and to
[the][the relevant] Assignee for amounts which have accrued from and after the
Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

4. Fees. This Assignment and Acceptance shall be delivered to the Agent with a
processing and recordation fee of $3,500, to the extent required by the terms of
the Credit Agreement, unless such fee has been waived by the Agent in its sole
discretion.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

Date of Certificate:             , 20    

 

To: JPP, LLC, as Agent

c/o ESL Investments, Inc.,

1170 Kane Concourse, Suite 200

Bay Harbor Islands, FL 33154

Attention: Edward S. Lampert, CEO

Ladies and Gentlemen:

Reference is made to a certain Term Loan Credit Agreement, dated as of January
[    ], 2018 (as modified, amended, supplemented or restated and in effect from
time to time, the “Credit Agreement”) by, among others, Sears Holdings
Corporation, a Delaware corporation (“Holdings”), Sears Roebuck Acceptance
Corp., a Delaware corporation, and Kmart Corporation, a Michigan corporation
(individually, a “Borrower”, and collectively, the “Borrowers”), the lenders
from time to time party thereto and JPP, LLC, a Delaware limited liability
company, as administrative agent and collateral administrator (the “Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The undersigned, as a duly authorized and acting Authorized Officer of Holdings,
hereby certifies on behalf of Holdings and each of the other Loan Parties as of
the date hereof the following:

 

1. No Defaults or Events of Default.

 

  (a) Since             (the date of the last similar certification), and except
as set forth in Appendix I, no Default or Event of Default has occurred.

 

  (b) If a Default or Event of Default has occurred since             (the date
of the last similar certification), the Loan Parties have taken or propose to
take those actions with respect to such Default or Event of Default as described
on said Appendix I.

 

2. Financial Calculations.

 

  (a) Attached hereto as Appendix IIA are reasonably detailed calculations
necessary to determine the Fixed Charge Ratio as of the last day of the [fiscal
quarter][fiscal year] ended             (whether or not compliance therewith is
then required under Section 6.03 of the Credit Agreement).

 

3. Financial Statements.

[Use following paragraph (a) for fiscal quarter-end financial statements]



--------------------------------------------------------------------------------

  (a) Attached hereto as Appendix III are the unaudited consolidated balance
sheet of Holdings and its Subsidiaries for the fiscal quarter ended
            , and the consolidated balance sheet of Holdings and its domestic
Subsidiaries as of the end of such fiscal quarter, and the consolidated
statements of income and cash flows of Holdings and its Subsidiaries and the
consolidated statements of income and cash flows of Holdings and its domestic
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter (or if not attached, a copy of the
quarterly report filed with the SEC on form 10-Q, reflecting such consolidated
balance sheets and consolidated statements of income and cash flows, has been
delivered to the Agent and the Lenders in accordance with Section 9.02(b) of the
Credit Agreement).

[Use following paragraphs (b) and (c) for fiscal year-end financial statements]

 

  (b) Attached hereto as Appendix III are the audited consolidated balance sheet
of Holdings and its Subsidiaries for the fiscal year ended             , and the
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such fiscal year, accompanied by a report without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, which report has been prepared by a Board-appointed auditor
of national standing (or if not attached, a copy of the annual report filed with
the SEC on form 10-K, reflecting such consolidated balance sheet and
consolidated statements of income and cash flows of Holdings and its
Subsidiaries, has been delivered to the Agent and the Lenders in accordance with
Section 9.02(b) of the Credit Agreement).

 

  (c) Attached hereto as Appendix IV are the unaudited consolidated balance
sheet of Holdings and its domestic Subsidiaries for the fiscal year ended
            , and the consolidated statements of income and cash flows of
Holdings and its domestic Subsidiaries for such fiscal year.

 

4. No Material Accounting Changes, Etc.

 

  (a) The financial statements furnished to the Agent and the Lenders for the
[fiscal quarter/fiscal year] ended             were prepared in accordance with
GAAP.

 

  (b) Except as set forth in Appendix V, there has been no change in GAAP used
in the preparation of the financial statements furnished to the Agent and the
Lenders for the [fiscal quarter/fiscal year] ended             . If any such
change has occurred, a statement of reconciliation conforming such financial
statements to GAAP is attached hereto in Appendix V if necessary for the
calculation of the Fixed Charge Ratio.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized and acting Authorized Officer of Holdings,
on behalf of Holdings and each of the other Loan Parties, has duly executed this
Compliance Certificate as of             , 20    .

 

HOLDINGS: SEARS HOLDINGS CORPORATION

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

APPENDIX I

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]



--------------------------------------------------------------------------------

APPENDIX IIA

A. Calculation of Fixed Charge Ratio: Required whether or not compliance under
Section 6.03 of the Credit Agreement is then required. Calculated for the most
recently ended four fiscal quarters.

 

1.   

Adjusted Consolidated EBITDA1417 for such period (all calculated on a
Consolidated basis in accordance with GAAP (excluding any non-cash income
already deducted from Consolidated Net Income in the calculation of Adjusted
Consolidated EBITDA in a prior period)):

 

   (a)    Consolidated Net Income for such period:   
                                               

 

Plus the following, without duplication and to extent deducted in determining
Consolidated Net Income for such period:

     

 

(b)

  

 

Consolidated Interest Expense for such period:

  

 

                                         

  

 

(c)

  

 

income tax expense for such period:

  

 

                                         

  

 

(d)

  

 

all amounts attributable to depreciation and amortization expense for such
period:

  

 

                                         

  

 

(e)

  

 

any items of loss resulting from the sale of assets other than in the ordinary
course of business for such period:

  

 

                                         

  

 

(f)

  

 

any non-cash charges for tangible or intangible impairments or asset write downs
for such period (excluding any write downs or write-offs of Inventory other than
write-downs or write-offs of Inventory related to up to 100 store closings in
any four consecutive fiscal quarters):

  

 

                                         

  

 

(g)

  

 

any other non-cash charges for such period (including non-cash charges arising
from share-based payments to employees or directors, but excluding (1) any
non-cash charge already added back to Consolidated Net

  

 

                                         

 

1417   For the purposes of calculating Adjusted Consolidated EBITDA in
connection with any determination of the Fixed Charge Ratio, (i) if at any time
during the applicable four-quarter period, Holdings or any of its Subsidiaries
shall have made any Material Disposition, the Adjusted Consolidated EBITDA for
such fiscal quart er shall be reduced by an amount equal to the Adjusted
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such period or increased by an amount
equal to the Adjusted Consolidated EBITDA (if negative) attributable thereto for
such fiscal period and (ii) if at any time during the applicable four-quarter
period, Holdings or any of its Subsidiaries shall have made a Material
Acquisition, Adjusted Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by
Holdings and its Subsidiaries in excess of $100,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to Holdings or any of its Subsidiaries in
excess of $100,000,000.



--------------------------------------------------------------------------------

      Income in the calculation of Adjusted Consolidated EBITDA in a prior
period, (2) any non-cash charge that relates to the write-down or write-off of
Inventory other than write-downs or write-offs of Inventory related to up to 100
store closings in any four consecutive fiscal quarters, and (3) non-cash charges
for which a cash payment is required to be made in that or any other period):   
                                                Minus the following, without
duplication and to the extent included in Consolidated Net Income for such
period:                                                 (h)    any items of gain
resulting from the sale of assets other than in the ordinary course of business
for such period:                                                 (i)    any cash
payments made during such period in respect of non-cash charges described in
Line 1(g) above taken in a prior period:   
                                             (j)    any non-cash items of income
for such period:                                                 (k)    any
cancellation of debt income for such period:       (l)    Adjusted Consolidated
EBITDA [Line 1(a), plus the sum of Lines 1(b) through 1(g), minus the sum of
Lines 1(h) through 1(jk)]:                                             

2.    Minus the following:                                                 (a)
   the unfinanced portion of Capital Expenditures made   
                                                during such period (but
including Capital Expenditures                                                
   financed with proceeds of the revolving   
                                                facility under the ABL Credit
Agreement):                                                 (b)    taxes paid in
cash net of refunds during such period (but in no event less than zero):   

 

3.    Line 1( kl), minus Lines 2(a) and 2(b):   
                                         

 

4. Fixed Charges for such period (all calculated on a Consolidated basis):

 

        (a)    Consolidated Interest Expense paid or payable in cash:
               

 

      Plus            (b)   

scheduled principal payments on Debt made during

such period:

         Plus   

 



--------------------------------------------------------------------------------

 

   (c)    Capital Lease Obligation payments made during such period:   

 

   (d)    Fixed Charges [The sum of Lines 4(a) through 4(c)]:   

 

5.    FIXED CHARGE RATIO AS OF THE FISCAL [QUARTER]       [YEAR]
ENDED                     [Line 3 divided by Line 4(d)]:   

 

B. Fixed Charge Ratio Covenant: During the continuance of a Covenant Compliance
Event, each of Holdings and the Borrowers will not permit the Fixed Charge Ratio
as of the last day of any fiscal quarter of Holdings to be less than 1.0 to 1.0.

 

1.    Is covenant required to be tested?    Yes _________ No _________ 2.    If
covenant is required to be tested, in compliance?    Yes _________ No _________



--------------------------------------------------------------------------------

APPENDIX III



--------------------------------------------------------------------------------

APPENDIX IV



--------------------------------------------------------------------------------

APPENDIX V



--------------------------------------------------------------------------------

Exhibit C

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [            , 20            ], made by
[            ] (the “Additional Guarantor”), in favor of [            ], as
agent (in such capacity, the “Agent”), for the banks, financial institutions and
other institutional lenders (the “Lenders”) parties to the Term Loan Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Term Loan Credit Agreement.

W I T N E S S E T H :

WHEREAS, Sears Holdings Corporation (“Holdings”), Sears Roebuck Acceptance Corp.
(“SRAC”), Kmart Corporation (“Kmart Corp.” and, together with SRAC, the
“Borrowers”), certain other subsidiaries of Holdings, as Guarantors, the Lenders
and JPP, LLC, as administrative agent and collateral administrator, have entered
into a certain Term Loan Credit Agreement, dated as of January [    ], 2018 (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement”);

WHEREAS, the Term Loan Credit Agreement requires the Additional Guarantor to
become a party to the Term Loan Credit Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Term Loan Credit Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Term Loan Credit Agreement. By executing and delivering this Joinder
Agreement, the Additional Guarantor, as provided in Section 10.08 of the Term
Loan Credit Agreement, hereby becomes a party to the Term Loan Credit Agreement
as a Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Guarantor
thereunder.

2. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW BUT INCLUDING SECTIONS 5-1401 and 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

[Remainder of Page intentionally left blank]

 

D- 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:

 

D- 2



--------------------------------------------------------------------------------

Exhibit D

REAL ESTATE DEFINITIONS

“Alteration” means any demolition, or any material alteration, installation,
improvement or expansion of or to any of the Properties or any portion thereof.

“Appraisal” means, with respect to each Property, an appraisal of such Property
determining market value on an as if leased basis that is prepared by Cushman
Wakefield or a member of the Appraisal Institute selected by Agent in
consultation with the Initial Tranche A Term Lenders, meets the minimum
appraisal standards for national banks promulgated by the Comptroller of the
Currency pursuant to Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of any Property.

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest in or right accruing to or use of any of the
Properties, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority, other than immaterial
takings by and/or the granting of immaterial easements or rights of way to a
Governmental Authority in the ordinary course of business that do not, in the
aggregate, have a Property Material Adverse Effect.

“Environmental Claim” means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrowers directly in connection with any Property arising out of,
based on, in connection with, or resulting from (i) the actual or alleged
presence, Use or Release of any Hazardous Substance, (ii) any actual or alleged
violation of any Environmental Law, or (iii) any actual or alleged injury or
threat of injury to property, health or safety, natural resources or to the
environment caused by Hazardous Substances.

“Environmental Laws” means, with respect to any Properties, any and all present
and future federal, state and local laws, statutes, ordinances, orders, rules,
regulations and the like, as well as common law, any judicial or administrative
orders, decrees or judgments thereunder, and any permits, approvals, licenses,
registrations, filings and authorizations, in each case as now or hereafter in
effect, relating to (i) the pollution, protection or cleanup of the environment,
(ii) the impact of Hazardous Substances on property, health or safety, (iii) the
Use or Release of Hazardous Substances, (iv) occupational safety and health,
industrial hygiene or the protection of human, plant or animal health or
welfare, in each case with respect to Hazardous Substances or the environment or
(v) the liability for or costs of other actual or threatened danger to health
with respect to Hazardous Substances or the environment. The term “Environmental
Law” includes, but is not limited to, the following statutes, as amended, any
successors thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Materials Transportation Act; the Resource Conservation and Recovery
Act (including Subtitle I relating to underground storage tanks); the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; and the River
and Harbors

 

D- 1



--------------------------------------------------------------------------------

Appropriation Act. The term “Environmental Law” also includes, but is not
limited to, any present and future federal state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law, conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.

“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-013 (and, if necessary as determined in such
Phase I Environmental Site Assessments, “Phase II Environmental Site
Assessments”), prepared by an independent environmental auditor selected by
Borrowers, and made available to Agent as provided in Section 1.7 of this
Exhibit E.

“Ground Lease” means, with respect to each Property, any “Pledged Lease”
described in the applicable Mortgage, as such ground lease may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance herewith.

“Ground Leased Parcel” means, with respect to each Property, any portion of such
Property that is ground leased to Borrowers as the lessees under a Ground Lease.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under any of the Properties is prohibited or
requires monitoring, investigation or remediation under Environmental Law,
including petroleum and petroleum by-products, asbestos and asbestos-containing
materials, toxic mold, polychlorinated biphenyls, lead and radon, and compounds
containing them (including gasoline, diesel fuel, oil and lead-based paint),
pesticides and radioactive materials, flammables and explosives and compounds
containing them, but excluding those substances commonly used in the operation
and maintenance of properties of kind and nature similar to those of the
Properties that are used at the Properties in compliance with all Environmental
Laws and in a manner that does not result in contamination any of the Properties
or in a Property Material Adverse Effect.

“Lease” means any leasehold estate, lease, sublease, sub-sublease, license,
concession, occupancy agreement or other agreement (written or oral, now or at
any time in effect and every modification, amendment or other agreement relating
thereto, including every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto) that grant a possessory interest in, or the right to use or
occupy, all or any part of the Property, together with all related security and
other deposits (together with any and all modifications, renewals, extensions
and substitutions of the foregoing), but specifically excluding (a) all Leases
under which Borrowers are not the landlord, sublandlord or licensor thereunder,
(b) Multi-Site Agreements, (c) REA’s that expressly prohibit the encumbrance of
Borrowers’ interests, rights and obligations thereunder, and (d) Ground Leases.

“Loss Proceeds” means amounts, awards or payments payable to Borrowers or Agent
in respect of all or any portion of any of the Properties in connection with a
Casualty or Condemnation thereof (after the deduction therefrom and payment to
Borrowers and Agent, respectively, of any and all reasonable expenses incurred
by Borrowers and Agent in the recovery thereof, including all reasonable
attorneys’ fees and disbursements, the fees of insurance experts and adjusters
and the costs incurred in any litigation or arbitration with respect to such
Casualty or Condemnation).

 

D- 2



--------------------------------------------------------------------------------

“Loss Proceeds Account” means an account maintained by Agent for purposes of
depositing any Loss Proceeds.

“Material Agreements” means each contract and agreement in force and effect
relating to the Property a default under which or the termination or
cancellation of which could reasonably be expected to result in a Material
Adverse Effect, other than (i) Leases (but including REA’s), (ii) Multi-Site
Agreements, (iii) any agreement (other than REA’s) set forth on Schedule B of
the Title Insurance Policy, and (iv) agreements to which Borrowers and their
affiliates are not parties or that relate only to the fee interest or any
Superior Interest and/or fee owners of the Properties or interests of holders of
Superior Interests and not Borrowers’ applicable leasehold estate under the
applicable Ground Lease or the improvements owned by Borrowers thereon.

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrowers at any of the Properties that (i) is reasonably expected to result in
a Material Adverse Effect with respect to the applicable Property or (ii) is
reasonably expected to permit (or is reasonably likely to induce) any tenant to
terminate its Lease or abate rent, but expressly excluding any Permitted
Disposition described in clause (f) of the definition thereof.

“Multi-Site Agreements” means, collectively, national, multi-site or master
leases, licenses, or concession or department agreements with tenants or
licensees that operate within and as a part of Borrowers’ store, or that operate
kiosks, ATM or vending machines or drive –through facilities located on the
Property, in each case, solely to the extent any such leases, licenses,
concessions or agreements terminate with respect to the Property upon the
cessation of Borrower’s operations at the Property.

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of each of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses, consents, approvals and rights, obtained from any Governmental
Authority or private Person concerning ownership, operation, use or occupancy of
such Property).

“Policies” means each insurance policy covering any of the Properties as more
particularly described in the [Closing Certificate.

“Properties” means the real property set forth on under the heading “Real
Property Collateral” in a schedule to the Closing Certificate, as well as the
Post-Closing Properties, all as described in greater detail under the Mortgages,
together with all buildings and improvements thereon (other than leasehold
improvements that are the property of a tenant under a lease at a Property) and
all personal property owned by Borrowers and encumbered by the Mortgages,
together with all rights pertaining to such property, all to the extent of the
mortgagor’s right, title and interest therein; and “Property” means an
individual property included in the Properties or all Properties collectively,
as the context may require.

“Post-Closing Properties” means the real property set forth on under the heading
“Real Property Collateral” in the Amendment Effective Date Certificate.

“Property Material Adverse Effect” means a material adverse effect upon
(i) Borrowers’ title to any individual Property, (ii) Agent’s ability to enforce
and derive the principal benefit of the security intended to be provided by any
Mortgage and/or the other Loan Documents, or (iii) the use or value of any
individual Property as determined by newly obtained appraisals as of, or
promptly following, the Effective Date.

 

D- 3



--------------------------------------------------------------------------------

“Real Property Collateral” means the right, title and interest of the mortgagor
in the “Property” under and as defined in each Mortgage.

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto.

“SAC Conditions” means, collectively, the visible or surface level presence of
products, materials and equipment, and/or the existence of hydraulic lifts, oil
and fluid separators, above ground and below ground storage tanks and all other
machinery and equipment, in each case, solely to the extent related to, used in
or incidental to the operation of a Sears Auto Center facility.

“Survey” means, with respect to each Property, either (a) a current land title
survey thereof, certified to Borrower, the title company issuing the applicable
Title Insurance Policy and LenderAgent and their respective successors and
assigns, in form and substance reasonably satisfactory to Lenderthe Required
Lenders, or (b) an existing survey accompanied by a “no change” affidavit from
the Borrower, and certified to the persons in subdivision (a).

“Title Insurance Policy” means, with respect to each Property, an American Land
Title Association lender’s title insurance policy or a comparable form of
lender’s title insurance policy approved for use in the applicable jurisdiction,
in form and substance reasonably satisfactory to Lenderthe Required Lenders
(taking into account any endorsements or other modifications to any such policy
to made upon the subsequent delivery of the Surveys and zoning reports required
to be delivered pursuant to this Agreement), subject only to all Permitted
Liens.

“Transfer” means the sale or other whole or partial conveyance of all or any
portion of any of the Real Property Collateral or any direct or indirect
interest therein to a third party, including any grant made after the Effective
Date of any purchase options, rights of first refusal, rights of first offer or
similar rights in respect of any portion of the Real Property Collateral (but
expressly excluding any and all of the same that exist as of the Effective Date)
or the subjecting of any portion of the Real Property Collateral to restrictions
on transfer.

“Third-Party Lease” means any Lease that covers all or any portion of any
Property with a tenant that is not an affiliate of Borrowers.

“Threshold Amount” means, with respect to each Property, $1,000,000.

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

“Waste” means any intentional and material abuse or destructive use (whether by
action or inaction) of any Property.

 

D- 4



--------------------------------------------------------------------------------

Exhibit E

REAL ESTATE REPRESENTATIONS

Section 1.1. Section 1.2. Payment of Taxes. To their knowledge, Borrowers have
filed, or caused to be filed, all material tax returns (federal, state, local
and foreign) required to be filed (taking into account any applicable
extensions) and paid all material amounts of taxes due (including interest and
penalties) except for taxes that are not yet delinquent and taxes the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it necessary to preserve the lien of each
Mortgage in favor of Agent.

Section 1.2. Section 1.3. TitleSection 1.4. . Borrowers own good, insurable and
valid title to the applicable leasehold estate in the Properties and Borrowers
either own good, insurable and valid fee simple title to the improvements
thereon or own good, insurable and valid title to the applicable leasehold
estate in such improvements, and good, insurable, valid and transferrable title
to any other Real Property Collateral, in each case free and clear of all Liens
whatsoever except the Permitted Liens. No Property is subject to a Lien (other
than a Permitted Lien described in clauses (i) or (xiib) of the definition
thereof) that secures Debt for borrowed money (expressly excluding all leases of
furnishings, fixtures, equipment and other personal property). The Mortgages,
when properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (i) valid, perfected first priority Liens on the
Properties, enforceable as such against creditors of and purchasers from
Borrowers and subject only to Permitted Liens, any requirements in the various
jurisdictions in which the Properties are located with respect to the order of,
and requirements for the realization on, security, including any applicable
so-called “security first” and “one-action” or similar rules, requirements or
limitations, and (ii) perfected Liens in and to all personalty constituting Real
Property Collateral, all in accordance with the terms thereof, in each case
subject only to any applicable Permitted Liens any requirements in the various
jurisdictions in which the Properties are located with respect to the order of,
and requirements for the realization on, security, including any applicable
so-called “security first” and “one-action” or similar rules, requirements or
limitations. Subject to clauses (a), (j) and (k) of Permitted LiensExcept as
disclosed in writing to the Lenders on the Effective Date (including in any
title commitments or Title Insurance Policies actually delivered to Agent and
Lenders on or prior to the date hereof), to the Borrowers’ knowledge, there are
no material claims for payment for work, labor or materials affecting the
Properties that are or may become a Lien prior to, or of equal priority with,
the Liens created by the Loan Documents. As used in this Section 1.2,
“insurable” means that a Title Insurance Policy meeting the requirements of
Sections 4 and 6(a) of Schedule 6.01(r) is capable of being issued by at least
one title insurance company of nationally recognized standing that is reasonably
acceptable to the Required Lenders.

Section 1.3. Section 1.5. Physical Condition.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, to the Borrowers’ knowledge, each Property and all building systems
(including sidewalks, storm drainage system, roof, plumbing system, HVAC system,
fire protection system, electrical system, equipment, elevators, exterior
sidings and doors, irrigation system and all structural components) are free of
all material damage and are in good condition, order and repair in all respects
material to such Property’s use, operation and value, subject to ordinary wear
and tear and any maintenance, restoration, repairs and/or replacements that are
diligently being prosecuted to completion in accordance with Borrowers’ ordinary
course of business.

 

E- 1



--------------------------------------------------------------------------------

(b) Except as would not reasonably be expected to result in a Material Adverse
EffectTo Borrowers’ knowledge (without due inquiry), Borrowers are not aware of
any existing material structural or other material defect or damages in any of
the Properties, whether latent or otherwise.

(c) Borrowers have not received written notice, and have not received written
notice that any tenant has received written notice from any insurance company or
bonding company of any material defects or inadequacies in any of the Properties
that remain uncured or uncorrected that would, alone or in the aggregate,
adversely affect in any material respect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

Section 1.5. Section 1.6. Condemnation. To the Borrowers’ knowledge, no
Condemnation has been commenced or, to Borrowers’ knowledge, has been threatened
in writing, with respect to all or any portion of any of the Properties or for
the relocation of roadways providing access to any of the Properties to the
extent that such Condemnation would reasonably be expected to cause a Material
Adverse Effect.

Section 1.6. Section 1.7. Utilities and Public Access. Each Property has
adequate rights of access to dedicated public ways (and to the Borrowers’
knowledge makes no material use of any means of access or egress that is not
pursuant to such dedicated public ways or recorded, irrevocable rights-of-way or
easements) and is adequately served by all public utilities, including water and
sewer (or well and septic), necessary to the continued use and enjoyment of such
Property as presently used and enjoyed.

Section 1.7. Section 1.8. Environmental Matters. To Borrowers’ knowledge, except
as would not reasonably be expected to result in a Property Material Adverse
Effect (it being agreed that the presence of SAC Conditions shall not constitute
a Property Material Adverse Effect) and except as shown on any Phase I
Environmental Reports made available to Agent or as shown on Schedule – Exhibit
E – Section 1.7 to the ClosingAmendment Effective Date Certificate:

(i) No Hazardous Substances are located at, on, in or under any of the
Properties or have been handled, manufactured, generated, stored, processed, or
disposed of at, on, in or under, or have been Released from, any of the
Properties in violation of Environmental Law. Without limiting the foregoing,
there is not present at, on, in or under any of the Properties, any
PCB-containing equipment not maintained in compliance with Environmental Laws),
asbestos or asbestos containing materials not maintained in material compliance
with Environmental Laws, underground storage tanks or surface impoundments for
any Hazardous Substance not maintained in material compliance with Environmental
Laws, lead in drinking water (except in concentrations that comply with all
Environmental Laws, or lead-based paint. To the Borrowers’ knowledge, there is
no threat of any Release of any Hazardous Substance migrating to any of the
Properties.

(ii) Each Property is in compliance in all material respects with all
Environmental Laws applicable to such Property (which compliance includes, but
is not limited to, the possession of, and compliance with, all environmental,
health and safety permits, approvals, licenses, registrations and other
governmental authorizations required in connection with the ownership and
operation of such Property under all Environmental Laws). No Environmental Claim
is pending with

 

E- 2



--------------------------------------------------------------------------------

respect to any of the Properties, nor is any threatened, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrowers or any of the Properties.

(iii) No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to any of the Properties and, to
Borrowers’ knowledge, no Governmental Authority has been taking any action to
subject any of the Properties to Liens under any Environmental Law.

(iv) There are no Phase I Environmental Reports completed within the last two
years in the possession of Borrowers in relation to any of the Properties that
have not been made available to Agent.

Section 1.8. Section 1.9. Assessments. To the Borrowers’ knowledge, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting any of the Properties, nor are there any contemplated
improvements to any of the Properties that may result in such special or other
assessments, to the extent the same would reasonably be expected to result in a
Material Adverse Effect or Property Material Adverse Effect.

Section 1.9. Section 1.10. No Joint Assessment. Subject to the provisions of the
Ground Leases, Borrowers have not suffered, permitted or initiated the joint
assessment of any of the Properties (i) with any other real property
constituting a separate tax lot, or (ii) with any personal property, or any
other procedure whereby the Lien of any taxes that may be levied against such
other real property or personal property shall be assessed or levied or charged
to any of the Properties as a single Lien.

Section  1.10. Section 1.11. [Intentionally Deleted]

Section 1.11. Section 1.12. Permits; Certificate of Occupancy. Borrowers have
obtained all material Permits necessary for the present use and operation of
each Property. The uses being made of each Property are in conformity in all
material respects with the certificate of occupancy (if any) and/or Permits for
such Property and any other restrictions, covenants or conditions affecting such
Property.

Section 1.12. Section 1.13. Security Deposits. Borrowers are in compliance in
all material respects with all Requirements of Law relating to security deposits
by Borrowers pursuant to any of the Leases.

Section 1.13. Section 1.14. Insurance. Borrowers have obtained insurance
policies reflecting the insurance coverages as set forth and certified to Agent
and the Lenders in the Officer’s Certificate, and such list accurately reflects
the insurance coverage maintained with respect to each of the Properties,
excluding any policies that may be held by the lessors under the Ground Leases.
All premiums on such insurance policies required to be paid as of the Effective
Date have been paid for the current policy period. No Person, including
Borrowers, has done, by act or omission, anything that would impair the coverage
of any such policy.

Section 1.14. Section 1.15. Ground Leased Parcel. Each of the following is true
with respect to each Ground Lease:

 

E- 3



--------------------------------------------------------------------------------

(i) The Ground Lease has an original term (or an original term plus one or more
optional renewal terms) that extends not less than 20 years beyond the maturity
date of the Loans (including any unexercised option periods and automatic
renewal periods);

(ii) The Ground Lease does not expressly prohibit or restrict Borrowers’neither
prohibits any Borrower’s ability to mortgage its leasehold interest therein, nor
grants any Borrower’s right to do so, and the Ground Lease is assignable to
Agent and, its successors and assigns, without the consent of the ground lessor
thereunder, and in the event it is so assigned, it is further assignable by
Agent and its successors and assigns without the consent of the lessor, except
as provided in and subject to the requirements set forth with respect to each
specific Ground Lease as set forth on Schedule – Exhibit E – Section 1.15(ii) to
the Closing Certificate; and 1.14 (ii) to the Amendment Effective Date
Certificate (and the Borrowers further represent and warrant Real Property
Collateral with a fair market value of at least $200,000,000 in the aggregate
(on a “lit/as if leased” basis, other than with respect to the property known as
“Tinley Park”)as determined by Appraisals is not subject to any such scheduled
restriction on assignment);

(iii) Borrowers have not received any written notice of default and have no
knowledge of any default under theany Ground Lease that remains uncured and to
the Borrowers’ knowledge no condition exists that, but for the passage of time
or giving of notice, would result in a default by any party under the terms of
the Ground Lease, and the Ground Lease is in full force and effect as of the
Effective Date. ;

(iv) The Ground Lease or a memorandum of the Ground Lease (with or without
amendments) has been duly recorded, except as set forth on Schedule—Exhibit E –
Section 1.14(iv) to the Amendment Effective Date Certificate. To each Borrower’s
knowledge, there have not been amendments or modifications to the terms of the
Ground Lease since recordation of the Ground Lease (or a memorandum thereof),
with the exception of written instruments which have been recorded or as
previously disclosed to Agent and Lenders in writing or in this Agreement;

(v) Except for the Permitted Liens and other encumbrances of record, to
Borrowers’ knowledge, Borrowers’ interest in the Ground Lease is not subject to
any Liens or encumbrances executed by, acquiesced to by or consented to by any
Borrower Party that are superior to, or of equal priority with, the applicable
Mortgage other than the applicable ground lessor’s related fee interest and any
Superior Interests; and

(vi) As of the date hereof, no Borrower has given or, to any Borrower’s
knowledge, received any written notice of any material default(s) under any
easements, REA’s, rights-of-way, covenants, conditions, statutory restrictions
(including building, fire and safety, land use and development, and zoning
regulations and restrictions), or declarations affecting the Ground Leased
Parcels, in each case, that are continuing as of the date hereof and that are
not in the process of being contested by appropriate proceedings conducted
diligently and in good faith or being cured, and that in any case would have a
Material Adverse Effect.

 

E- 4



--------------------------------------------------------------------------------

Exhibit F

REAL ESTATE COVENANTS

Sect Maintenance of Properties. Borrowers, at their sole cost and expense, shall
cause each Property to be maintained in good and safe working order and repair,
reasonable wear and tear excepted, in accordance with each Borrower’s customary
practice in the ordinary course of business. Borrowers shall not knowingly use,
maintain or operate any Property in any manner that constitutes a public or
private nuisance or that makes void, voidable, or cancelable, or increases the
premium of, any insurance then in force with respect thereto . Subject to
Section 1.12 of this Schedule, and except as may be required under any Ground
Lease, no improvements or fixtures constituting Real Property Collateral located
at or on any Property shall be voluntarily removed, demolished or materially
altered without the prior written consent of Agentthe Required Lenders (except
for (i) replacement of fixtures, furnishings, machinery, equipment and other
personal property in the ordinary course of Borrowers’ business with items of
the same utility and of equal or greater value and sales or dispositions of
obsolete or economically unusable fixtures, furnishings, machinery, equipment or
other personal property no longer needed for the operation of the applicable
Property, and (ii) except any Permitted Dispositions), and Borrowers, at their
sole cost and expense, shall from time to time make, or cause to be made, all
reasonably necessary and desirable repairs, renewals, replacements, betterments
and improvements to the Properties in accordance with Borrowers’ reasonable
business judgment, subject to the terms of any Ground Lease. Borrowers shall not
make any change in the use of any Property that would materially increase the
risk of fire or other hazard arising out of the operation of any Property, or do
or permit to be done thereon anything that may in any way impair the value of
any Property in any material respect or the Liens of the Mortgages or otherwise
cause or reasonably be expected to result in a Property Material Adverse Effect.
Borrowers shall not install or permit to be installed on any Property any
underground storage tank except in accordance with Environmental Laws, and
solely in connection with the Sears Auto Centers. Borrowers shall not, without
the prior written consent of Agentthe Required Lenders, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of any Property, regardless of the depth thereof or
the method of mining or extraction thereof, subject to all Permitted Liens.

Sect Impositions and Other Claims. Subject to the obligations of the landlords
or lessors under the Ground Leases or Superior Leases, Borrowers shall timely
pay and discharge all Taxes and all other taxes, assessments and governmental
charges levied upon it, its income and its assets pursuant to all Requirements
of Law as and when such taxes, assessments and charges are due and payable, as
well as all lawful claims for labor, materials and supplies or otherwise,
subject to any Permitted Liens, including rights to contest contained in the
definition of Permitted Liens. Borrowers shall timely file all material federal,
state and local tax returns and other reports that they are required by law to
file (taking into account any applicable extensions). If any law or regulation
applicable to Agent, any of the Real Property Collateral or any of the Mortgages
is enacted that deducts from the value of property for the purpose of taxation
any Lien thereon, or imposes upon Agent the payment of the whole or any portion
of the taxes or assessments or charges or Liens required by this Agreement to be
paid by Borrowers, or changes in any way the laws or regulations relating to the
taxation of mortgages or security agreements or debts secured by mortgages or
security agreements or the interest of the mortgagee or secured party in the
property covered thereby, or the manner of collection of such taxes, so as to
affect any of the Mortgages, the indebtedness evidenced under the Loan Documents
or Agent, then Borrowers, upon demand by Agent, shall pay such taxes,
assessments, charges or Liens, or reimburse Agent for any amounts paid by Agent.

Sect Access to Properties. Borrowers shall permit, subject to the rights of
tenants under Leases, agents, representatives and employees of Agent to enter
and inspect the Properties or any portion thereof, and/or inspect, examine,
audit and copy the books and records of Borrowers to the extent

 

F- 1



--------------------------------------------------------------------------------

relating to the Properties, excluding data with respect to the retail operations
of Borrowers , (including all recorded data of any kind or nature, regardless of
the medium of recording), at such reasonable times so as not to disrupt the
normal business operations of Borrowers as may be requested by Agentthe Required
Lenders upon reasonable advance notice allowing an opportunity for agents or
representatives of Borrowers to be present. If an Event of Default is
continuing, the reasonable cost of such inspections, examinations, copying or
audits shall be borne by Borrowers, including the reasonable cost of all follow
up or additional investigations, audits or inquiries deemed reasonably necessary
by Agent or the Required Lenders. The cost of such inspections, examinations,
audits and copying, if not paid for by Borrowers within a reasonable time after
presentment with documentation of expenses in reasonable detail following
demand, may be added to the Term Loan and such amount shall be considered
overdue for purposes hereunder.

Section 1.4. Leases.

(a) Upon Agentthe Required Lenders’s written request, Borrowers shall furnish
Agent with copies of all Leases to which any Borrower is a party entered into
after the Effective Date. All new Leases and renewals or amendments of Leases
(in each case, other than Leases with any Affiliates of Borrower which shall be
subject in all instances to clause (b) below) shall, subject in the case of
renewals to the terms and provisions of the applicable existing Lease (including
any conditions or requirements with respect to attornment, subordination and
attornment), be (i) entered into on arms’ length terms and with tenants that
could not reasonably be expected to result in a Material Adverse Effect, (ii)
subject and subordinate to the Mortgages and (iii) contain provisions for the
agreement by the tenant thereunder to attorn to Agent and any purchaser at a
foreclosure sale, such attornment to be self-executing and effective upon
acquisition of title to the applicable Property by any purchaser at a
foreclosure sale, which agreement by tenant may be conditioned upon Agent
entering into a subordination, attornment and non-disturbance agreement mutually
acceptable to Agentthe Required Lenders and the applicable tenant. If expressly
required pursuant to a Lease, Agent shall enter into a subordination, attornment
and non-disturbance agreement mutuallyon the terms required by the Lease, or if
none are set forth in the Lease, on customary terms that are reasonably
acceptable to Agent and the applicable tenantthe Required Lenders.

(b) Any Lease that does not conform to the standards set forth in Section 1.4(a)
(except for any Lease to an owner or operator of part or all of the Sears Auto
Center business in connection with the separation of a material portion of the
business or assets of such business from the assets of Borrowers) shall be
subject to the prior written consent of Agentthe Required Lenders, which consent
shall not be unreasonably withheld, delayed or conditioned. In addition, all new
Leases that are with third-parties, and all terminations, renewals and
amendments of Third-Party Leases, and any surrender of rights under any
Third-Party Lease, shall be subject to the prior written consent of Agentthe
Required Lenders, which consent shall not be unreasonably withheld, delayed or
conditioned.

(c) Borrowers shall (i) observe and punctually perform in all material respects
all the material obligations imposed upon the lessor under the Leases; (ii) use
commercially reasonable efforts to enforce in a commercially reasonable manner
all of the material terms, covenants and conditions contained in the Leases on
the part of the lessee thereunder to be observed or performed, short of
termination thereof, except that Borrowers may terminate any Lease following a
material default thereunder by the respective tenant; (iii) not collect any of
the rents thereunder more than one month in advance; (iv) not execute any
assignment of lessor’s interest in the Leases or associated rents other than the
assignments of rents and leases under the Mortgages; and (v) not cancel or
terminate any guarantee of any of the Third-Party Leases without the prior
written consent of Agentthe Required Lenders.

 

F- 2



--------------------------------------------------------------------------------

(d) Security deposits of tenants under all Leases shall be held in compliance
with Legal Requirements and any provisions in Leases relating thereto. Borrowers
shall maintain books and records of sufficient detail to identify all security
deposits of tenants separate and apart from any other payments received from
tenants. Subject to Legal Requirements, Borrowers hereby pledge to Agent as
security for the indebtedness evidenced under the Loan Documents any bond or
other instrument held by Borrowers in lieu of cash security. Upon foreclosure on
any Property, Borrowers shall deliver to Agent an amount equal to the aggregate
security deposits of the tenants at such Property (and any interest theretofore
earned on such security deposits and actually received by Borrowers), and any
such bonds, that Borrowers had not returned to the applicable tenants or applied
in accordance with the terms of the applicable Lease.

(e) Any Borrower shall promptly deliver to Agent a copy of each written notice
from a tenant under any Third-Party Lease claiming that such Borrower is in
default in the performance or observance of any of the material terms, covenants
or conditions thereof to be performed or observed by such Borrower. Borrowers
shall use commercially reasonable efforts to provide in each Third-Party Lease
executed after the ClosingEffective Date to which Borrowers are a party that any
tenant delivering any such notice shall send a copy of such notice directly to
Agent.

(f) All agreements entered into by or on behalf of Borrowers that require the
payment of leasing commissions with respect to Leases at any Property or other
similar compensation to any party shall (i) provide that the obligation will not
be enforceable against Agent and (ii) be subordinate to the lien of the
Mortgage.

(g) Borrower shall use commercially reasonable efforts to deliver to Agent, upon
request by the Required Lenders of either Class, tenant estoppel certificates
from each commercial tenant leasing space at the Properties in the form provided
by Agent and otherwise reasonably satisfactory to the Required Lenders, provided
that Borrower shall not be required to request such certificates more frequently
than two (2) times in any calendar year.

Section 1.5. Property-Specific Information. At Agent’sthe request of the
Required Lenders of either Class, Borrowers shall furnish within 30 days after
the end of the applicable calendar month such information with respect to the
Properties as Lender shall reasonably request, to the extent such other
information is then reasonably available at no material expense to Borrowers.

Section 1.6. Insurance.

(a) At all times while any portion of the Loan remains outstanding, Borrowers
shall maintain the Policies with respect to the Properties, for the mutual
benefit of Borrowers and Agent.

(b) All Policies:

 

  (i) (v) shall be maintained throughout the term of the Loan without cost to
Agent and shall name each Borrower (and may name affiliates of each Borrower) as
the named insured;

(ii) (vi) with respect to property insurance policies, shall contain a standard
noncontributory mortgagee clause naming Agent and its successors and assigns as
their interests may appear as first mortgagee and loss payee;

(iii) (vii) with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall name Agent and its successors and
assigns as their interests may appear as additional insureds and loss payees;

 

F- 3



--------------------------------------------------------------------------------

(iv) (viii) with respect to property insurance policies, shall either be written
on a no coinsurance form or contain an endorsement providing that neither
Borrowers nor Agent nor any other party shall be a co-insurer under such
Policies;

(v) (ix) with respect to property insurance policies, shall contain an
endorsement or other provision providing that Agent shall receive 10 days’ prior
written notice of cancellation thereof due to non-payment of premium;

(vi) (x) with respect to property insurance policies, shall contain an
endorsement providing that no act or negligence of Borrowers or any foreclosure
or other proceeding or notice of sale relating to one or more of the Properties
shall affect the validity or enforceability of the insurance insofar as a
mortgagee is concerned;

(vii) (xi) shall not contain provisions that would make Agent liable for any
insurance premiums thereon or subject to any assessments thereunder;

(viii) (xii) shall contain a waiver of subrogation against Agent, as applicable;

(ix) (xiii) may be in the form of a blanket or umbrella policy; and

(x) (xiv) shall otherwise be reasonably satisfactory in form and substance to
Agentthe Required Lenders and shall contain such other provisions as Agent or
the Required Lenders deems reasonably necessary or desirable to protect its
interests; provided, that nothing in this clause (x) shall require Borrowers to
obtain types of coverage that it does not typically carry, or coverage in an
amount greater than it typically carries, each case in the ordinary course of
its business.

(c) Borrowers shall pay the premiums for all Policies as the same become due and
payable, subject to Borrowers’ right to finance the premiums therefor. Complete
copies or certificates of such Policies shall be delivered to Agent reasonably
promptly upon request. Not later than 30 days prior to the expiration date of
each Policy, Borrowers shall deliver to Agent evidence, reasonably satisfactory
to Agentthe Required Lenders, of its renewal. Borrowers shall reasonably
promptly forward to Agent a copy of each written notice received by Borrowers of
any modification, reduction or cancellation of any of the Policies or of any of
the coverages afforded under any of the Policies.

(d) Borrowers shall not procure any other insurance coverage that would be on
the same level of payment as the Policies or would adversely impact in any way
the ability of Agent or Borrowers to collect any proceeds under any of the
Policies, unless the foregoing provisions (a)-(c) are applicable to such other
insurance coverage. If at any time Agent is not in receipt of written evidence
that all Policies are in full force and effect when and as required hereunder,
upon notice to Borrowers, Agent shall have the right to take such reasonable
action as Agent or the Required Lenders of either Class deems necessary to
protect its interest in the Properties, including the obtaining of such
insurance coverage as Agent in its sole discretion deems appropriate (but
limited to the coverages and amounts required hereunder). All premiums, costs
and expenses (including reasonable attorneys’ fees and expenses) incurred by
Agent in connection with such action or in obtaining such insurance and keeping
it in effect shall be paid by Borrowers to Agent upon demand and, until paid,
shall bear interest at the rate paid for overdue amounts.

 

F- 4



--------------------------------------------------------------------------------

(e) Borrowers or Guarantors shall provide Agent with at least 30 days’ prior
written notice of cancellation by Borrowers or Guarantors or any of their
respective affiliates of any property insurance policies relating to any
Property.

(f) Borrowers shall have the right to replace any Policy with one or more
additional Policies providing substantially similar or better coverage.

(g) Notwithstanding the foregoing, Borrowers may maintain self-insurance with
respect to all Properties as otherwise expressly provided in this Agreement.

Section 1.7. Casualty and Condemnation.

(a) Upon learning thereof, Borrowers shall give reasonably prompt notice to
Agent of any Casualty or Condemnation or of the actual or threatened
commencement of proceedings that would result in a Condemnation.

(b) All of the following provisions of this Section 1.7 shall be subject in all
respects to all terms, conditions and provisions of the applicable Ground Lease
and any Superior Interests.

(b) (c) Agent may participate in any proceedings for any taking by any public or
quasi-public authority accomplished through a Condemnation or any transfer made
in lieu of or in anticipation of a Condemnation, to the extent permitted by law.
Upon Agent’s request, Borrowers shall deliver to Agent all instruments
reasonably requested by it to permit such participation. Borrowers shall, at
their sole cost and expense, diligently prosecute any such proceedings, and
shall consult with Agent, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Borrowers shall not consent
or agree to a Condemnation or action in lieu thereof without the prior written
consent of Agentthe Required Lenders in each instance, which consent shall not
be unreasonably withheld, delayed or conditioned in the case of a taking of an
immaterial portion of any Property.

(c) (d) Agent may (x) jointly with Borrowers settle and adjust any insurance
claims, (y) following the commencement of a foreclosure action, settle and
adjust any insurance claims without the consent or cooperation of Borrowers, or
(z) allow Borrowers to settle and adjust any insurance claims; except that if no
Event of Default is continuing, Borrowers may settle and adjust such claims
aggregating not in excess of the Threshold Amount if such settlement or
adjustment is carried out in a competent and timely manner, but Agent, at its
election, shall be entitled to collect and receive (as set forth below) any and
all Loss Proceeds. The reasonable expenses incurred by Agent in the adjustment
and collection of Loss Proceeds shall become part of the indebtedness evidenced
under the Loan Documents and shall be reimbursed by Borrowers to Agent upon
demand therefor.

(d) (e) All Loss Proceeds from any Casualty or Condemnation shall be immediately
deposited into an account under the sole dominion and control of Agent. So long
as no Event of Default exists and is continuing, Loss Proceeds after receipt
thereof by Agent and reimbursement of any reasonable expenses incurred by Agent
in connection therewith shall be applied promptly to the cost of restoring,
repairing, replacing or rebuilding such Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrowers shall
commence, as promptly and diligently as practicable, to prosecute such
restoring, repairing, replacing or rebuilding of such Property in a workmanlike
fashion and in accordance with applicable law to a status at least equivalent to
the quality and character of such Property immediately prior to the Condemnation
or Casualty). Provided that no Event of Default shall have occurred and be then
continuing, Agent shall disburse such Loss Proceeds to

 

F- 5



--------------------------------------------------------------------------------

Borrowers upon Agent’s being furnished with (i) evidence reasonably satisfactory
to it of the estimated cost of completion of the restoration, (ii) if the cost
of completion of the restoration plus payment of debt service on the Loan during
the period of restoration exceeds the amount then contained in the Loss Proceeds
Account, funds in an amount equal to such excess, which funds shall be remitted
into the Loss Proceeds Account as additional Real Property Collateral for the
Loan, and (iii) such architect’s certificates, waivers of lien, contractor’s
sworn statements, title insurance endorsements, bonds, plats of survey and such
other evidences of cost, payment and performance as Agent may reasonably
request; and Agent may, in any event, require that all plans and specifications
for restoration reasonably estimated by Agent to exceed the Threshold Amount be
submitted to and approved by Agent prior to commencement of work (which approval
shall not be unreasonably withheld, delayed or conditioned). If Agentthe
Required Lenders of either Class reasonably estimatesestimate that the cost to
restore will exceed the Threshold Amount, Agent or such Required Lenders may
retain a local construction consultant to inspect such work and review
Borrowers’ request for payments and Borrowers shall, on demand by Agent,
reimburse Agent or such Required Lenders for the reasonable fees and expenses of
such consultant (which fees and expenses shall constitute indebtedness evidenced
under the Loan Documents). No payment shall exceed 90% of the value of the work
performed from time to time until such time as 50% of the restoration
(calculated based on the anticipated aggregate cost of the work) has been
completed, and thereafter, 100% of the value of the work shall be disbursed, and
amounts retained prior to completion of 50% of the restoration shall not be paid
prior to the final completion of the restoration. Funds other than Loss Proceeds
shall be disbursed prior to disbursement of such Loss Proceeds, and at all times
the undisbursed balance of such proceeds remaining in the Loss Proceeds Account,
together with any additional funds irrevocably and unconditionally deposited
therein or irrevocably and unconditionally committed for that purpose, shall be
at least sufficient in the reasonable judgment of Agent to pay for the cost of
completion of the restoration free and clear of all Liens or claims for Lien,
subject to all Permitted Liens.

(e) (f) Borrowers shall cooperate with Agent in obtaining for Agent the benefits
of any Loss Proceeds lawfully or equitably payable to Agent in connection with
the Properties. Agent shall be reimbursed for any expenses reasonably incurred
in connection therewith (including reasonable attorneys’ fees and disbursements,
and, if reasonably necessary to collect such proceeds, the expense of an
Appraisal on behalf of Agent) out of such Loss Proceeds or, if insufficient for
such purpose, by Borrowers.

Section 1.8. Compliance with Encumbrances and Material Agreements. Borrowers
covenant and agree as follows:

 

  (i) Borrowers shall comply with all material terms, conditions and covenants
of each Material Agreement and each material Permitted Lien which imposes
obligations on the tenant under the Ground Lease (subject to the provisions of
the Ground Lease), including any reciprocal easement agreement, ground lease,
declaration of covenants, conditions and restrictions, and any condominium
arrangements applicable to the Property.

 

  (ii) Borrowers shall promptly deliver to Agent a true and complete copy of
each and every written notice of default or event of default received by
Borrowers with respect to any obligation of Borrowers under the provisions of
any Material Agreement and/or Permitted Lien.

 

  (iii) Borrowers shall deliver to Agent copies of any written notices of
default or event of default relating to any Material Agreement and/or Permitted
Lien served by Borrowers.

 

F- 6



--------------------------------------------------------------------------------

  (iv) Without the prior written consent of Agentthe Required Lenders, not to be
unreasonably withheld, conditioned or delayed, Borrowers shall not grant or
withhold any material consent, approval or waiver under any Material Agreement
or Permitted Lien, subject to the provisions thereof, unless no Event of Default
is continuing and the same is not reasonably likely to have a Material Adverse
Effect.

 

  (v) Borrowers shall deliver to each other party to any Permitted Lien and any
Material Agreement notice of the identity of Agent and each assignee of Agent of
which Borrowers are aware if such notice is required under the terms of such
Material Agreement or Permitted Lien in order to protect Agent’s interest
thereunder.

 

  (vi) Borrowers shall use reasonable efforts to enforce, short of termination
thereof, the performance and observance of each and every material term,
covenant and provision of each Material Agreement applicable to the
counterparty(ies) thereto (other than Borrowers),, and to comply with the
material terms, covenants and provisions of any Permitted Lien to be performed
or observed by Borrowers, if any, in each case only if and to the extent the
failure to do so would have a Material Adverse Effect.

Section 1.9. Ground Lease. Except as may be expressly required pursuant to the
Ground Lease in effect as of the Effective Date, Borrowers shall not amend,
modify or consent to the termination of any Ground Lease. without Agent’s prior
written consent, which consent , in the absence of an Event of Default, shall
not be unreasonably withheld, conditioned or delayed. It shall constitute an
immediate Event of Default if (i) a default (that would constitute a basis for
an event of default that could result in the termination of the Ground Lease) by
any Borrower occurs under the Ground Lease and continues beyond the expiration
of any applicable cure period set forth therein with the applicable ground
lessor having delivered written notice to the applicable Borrower (to the extent
the applicable Ground Lease requires such notice), (ii) any Borrower terminates
the Ground Lease or (iii) except as may be expressly required pursuant to the
Ground Lease in effect as of the Effective Date, any Borrower amends the Ground
Lease without Agent’s prior written consent.

(a) Except as may be expressly required pursuant to the Ground Lease in effect
as of the Effective Date, Borrowers shall not amend, modify or consent to the
termination of any Ground Lease without the Required Lenders’ prior written
consent, which consent, in the absence of an Event of Default, shall not be
unreasonably withheld, conditioned or delayed.

(b) Borrowers shall, at their sole cost and expense, promptly and timely perform
and observe all the material terms, covenants and conditions required to be
performed and observed by Borrowers as lessee under each Ground Lease
(including, but not limited to, the payment of all rent, additional rent,
percentage rent and other charges required to be paid under each Ground Lease).

(c) Borrowers shall not, without the Required Lenders’ written consent, fail to
exercise any option or right to renew or extend the term of any Ground Lease
according to its terms during the term of this Agreement and shall give prompt
written notice to Agent and shall execute, acknowledge, deliver and record any
document reasonably requested by Agent or the Required Lenders to evidence the
lien of the related Mortgage on such extended or renewed lease term; provided,
however, Borrowers shall not be required to exercise any particular such option
or right to renew or extend to the extent Borrowers shall have received the
prior written consent of the Required Lenders (which consent may not be
unreasonably withheld, delayed or conditioned) allowing Borrowers to forego
exercising such option or right to renew or extend. If Borrowers shall fail to
exercise any such option or right that is

 

F- 7



--------------------------------------------------------------------------------

required as aforesaid, Agent may exercise the option or right as Borrowers’
agent and attorney-in-fact as provided above in Agent’s own name or in the name
of and on behalf of a nominee of Agent, as Agent may determine in the exercise
of its sole and absolute discretion, subject to the terms and conditions of the
Ground Lease.

(d) Borrowers shall not waive, excuse, condone or in any way release or
discharge any ground lessor under any Ground Lease of or from such ground
lessor’s obligations, covenants and/or conditions under the related Ground Lease
without the prior written consent of the Required Lenders.

(e) Subject to the express requirements of any Ground Lease, Borrowers shall
not, without the Required Lenders’ prior written consent, surrender, terminate,
forfeit, or suffer or permit the surrender, termination or forfeiture of, or
change, modify or amend any Ground Lease, other than an expiration of the Ground
Lease pursuant to its terms or as a result of any action by a holder of a
Superior Interest or any other third party not an Affiliate of any Borrower or
under any Borrower’s control, in each case, solely to the extent that neither
any Borrower nor any Affiliate thereof consented to, acquiesced to or in any way
participated in such action. Consent to one amendment, change, agreement or
modification shall not be deemed to be a waiver of the right to require consent
to other, future or successive amendments, changes, agreements or modifications.
Any acquisition of ground lessor’s interest in any Ground Lease by Borrowers or
any Affiliate of Borrowers shall be accomplished by Borrowers in such a manner
so as to avoid a merger of the interests of lessor and lessee in such Ground
Lease, unless consent to such merger is granted by the Required Lenders, with
any acquisition resulting in such a merger without the consent of the Required
Lenders being void ab initio.

(f) If Borrowers shall be in default under any Ground Lease and either (i) are
not (or have not given notice that they are or will be) diligently pursuing a
cure of the same within the applicable cure period or (ii) all applicable cure
periods have lapsed, then, subject to the terms of the applicable Ground Lease,
Borrowers shall grant Agent the right (but not the obligation), to cause the
default or defaults under such Ground Lease to be remedied and otherwise
exercise any and all rights of Borrowers under the Ground Lease, as may be
necessary to prevent or cure any default, and Agent shall have the right to
enter all or any portion of the related Property at such times and in such
manner as Agent or the Required Lenders of either Class deems necessary, to
prevent or to cure any such default.

(g) The actions or payments of Agent to cure any default by Borrower under each
Ground Lease shall not remove or waive, as between Borrowers and Agent, the
default that occurred under this Agreement by virtue of the default by Borrowers
under any Ground Lease. All sums expended by Agent to cure any such default
shall be paid by Borrowers to Agent, upon demand, with interest on such sum at
the rate set forth in this Agreement from the date such sum is expended to and
including the date the reimbursement payment is made to Agent. All such
indebtedness shall be deemed to be secured by the related Mortgage.

(h) Borrowers shall notify Agent promptly in writing of the occurrence of any
default (upon any of any Borrower, Affiliate of Borrower, or any agent, employee
or representative of any of the foregoing becoming aware of the same) by the
ground lessor under any Ground Lease or following the receipt by Borrowers of
any written notice from the ground lessor under any Ground Lease noting or
claiming the occurrence of any default by Borrowers under any Ground Lease or
the occurrence of any event that, with the passage of time or service of notice,
or both, would constitute a default by Borrowers under any Ground Lease.
Borrowers shall promptly deliver to Agent a copy of any such written notice of
default.

(i) Within ten (10) business days after receipt of written demand by Agent,
Borrowers shall use commercially reasonable efforts to obtain from the ground
lessor under each Ground

 

F- 8



--------------------------------------------------------------------------------

Lease and promptly after receipt furnish to Agent the estoppel certificate of
the ground lessor stating the date through which rent has been paid and whether
or not there are any defaults thereunder and specifying the nature of such
claimed defaults, if any.

(j) Subject to the terms and conditions of the Ground Lease, Borrowers shall
reasonably promptly execute, acknowledge and deliver to Agent such instruments
as may be reasonably required to permit Agent to cure any default under any
Ground Lease (subject to the provisions of clause (f) above) or permit Agent to
take such other action reasonably required to enable Agent to cure or remedy the
matter in default (subject to clause (f) above) and preserve the security
interest of Agent under the Loan Documents with respect to each Ground Lease
Property. Borrowers irrevocably appoint Agent as its true and lawful
attorney-in-fact to do, in its name or otherwise, after the occurrence of an
Event of Default, any and all acts and to execute any and all documents that are
reasonably necessary to preserve any rights of Borrowers under or with respect
to each Ground Lease, including, without limitation, the right to effectuate any
extension or renewal of each Ground Lease (subject to clause (c) above), or to
preserve any rights of Borrowers whatsoever in respect of any part of each
Ground Lease (and the above powers granted to Agent are coupled with an interest
and shall be irrevocable).

(k) Notwithstanding anything to the contrary contained in this Agreement with
respect to each Ground Lease:

(i) The lien of the related Mortgage attaches to all of Borrowers’ rights and
remedies at any time arising under or pursuant to Subsection 365(h) of the
Bankruptcy Code, 11 U.S.C. Sections 101 et seq., including, without limitation,
all of Borrowers’ rights, as debtor, to remain in possession of the related
Property.

(ii) Borrowers shall not, without the Required Lenders’ written consent, elect
to treat the Ground Lease as terminated under Subsection 365(h)(l) of the
Bankruptcy Code. Any such election made without the Required Lenders’ prior
written consent shall be void.

(iii) As security for the Obligations, Borrowers unconditionally assign,
transfer and set over to Agent all of Borrower’s claims and rights to the
payment of damages arising from any rejection by the lessor under the Ground
Lease under the Bankruptcy Code. Agent and Borrowers shall proceed jointly or in
the name of Borrowers in respect of any claim, suit, action or proceeding
relating to the rejection of the Ground Lease, including, without limitation,
the right to file and prosecute any proofs of claim, complaints, motions,
applications, notices and other documents in any case in respect of lessor under
the Bankruptcy Code. This assignment constitutes a present, irrevocable and
unconditional assignment of the foregoing claims, rights and remedies, and shall
continue in effect until all of the Obligations shall have been satisfied and
discharged in full. Any amounts received by Agent or Borrowers as damages
arising out of the rejection of the Ground Lease as aforesaid shall be applied
to all costs and expenses of Agent (including, without limitation, attorney’s
fees and costs) incurred in connection with the exercise of any of its rights or
remedies in accordance with the applicable provisions of this Agreement.

(iv) If, pursuant to Subsection 365(h) of the Bankruptcy Code, Borrowers seek to
offset, against the rent reserved in the Ground Lease, the amount of any damages
caused by the nonperformance by the lessor of any of its obligations thereunder
after the rejection by lessor of the Ground Lease under the Bankruptcy Code,
then Borrowers shall not affect any offset of the amounts so objected to by
Agent or the Required Lenders. If Agent or the Required Lenders of either Class
has failed to object as aforesaid within ten (10) days after notice from
Borrowers in accordance with the first sentence of this Subsection, Borrowers
may proceed to offset the amounts set forth in Borrowers’ notice.

 

F- 9



--------------------------------------------------------------------------------

(v) If any action, proceeding, motion or notice shall be commenced or filed in
respect of any lessor of all or any part of the applicable Property in
connection with any case under the Bankruptcy Code, Agent and Borrowers shall
cooperatively conduct and control any such litigation with counsel agreed upon
between Borrower and Agent in connection with such litigation. Borrowers shall,
upon demand, pay to Agent all costs and expenses (including attorneys’ fees and
costs) incurred in connection with the cooperative prosecution or conduct of any
such proceedings. All such costs and expenses shall be secured by the lien of
the related Mortgage.

(vi) Borrowers shall notify Agent of any filing by or against the lessor under
the Ground Lease of a petition under the Bankruptcy Code, setting forth any
information available to Borrowers as to the date of such filing, the court in
which such petition was filed, and the relief sought in such filing. Borrowers
shall deliver to Agent any and all notices, summonses, pleadings, applications
and other documents received by Borrowers in connection with any such petition
and any proceedings relating to such petition.

(l) If Agent, its nominee, designee, successor, or assignee acquires title
and/or rights of Borrowers under the Ground Lease by reason of foreclosure of
the applicable Mortgage, deed in lieu of foreclosure or otherwise, insofar as
Borrowers may be concerned and subject to the provisions of the Ground Lease,
such party shall (x) succeed to all of the rights of and benefits accruing to
Borrowers under the Ground Lease, and (y) be entitled to exercise all of the
rights and benefits accruing to Borrowers under the Ground Lease. At such time
as Agent or the Required Lenders of either Class shall request, Borrowers agree
to execute and deliver and use commercially reasonable efforts to cause any
third party to execute and deliver to Agent such documents as Agent or the
Required Lenders of either Class and their counsel may reasonably require in
order to insure that the provisions of this section will be validly and legally
enforceable and effective against Borrowers and all parties claiming by,
through, under or against Borrowers.

(m) Anything contained herein to the contrary notwithstanding, it shall
constitute an immediate Event of Default if (i) a default by any Borrowers
occurs under the Ground Lease and continues beyond the expiration of any
applicable cure period set forth therein, (ii) there occurs any event or
condition that gives the lessor under the Ground Lease a right to terminate or
cancel the Ground Lease, (iii) any Ground Lease shall be terminated, cancelled
or forfeited for any reason or under any circumstance whatsoever, or (iv) any of
the terms, covenants or conditions of the Ground Lease shall in any manner be
modified, changed, supplemented, altered, or amended without the prior written
consent of the Required Lenders, except as expressly required pursuant to the
terms and conditions of the Ground Lease.

Section 1.10. Transfer. Subject to the terms of any Ground Lease, Borrowers
shall not Transfer any Real Property Collateral other than the replacement or
other disposition of obsolete or non-useful personal property and fixtures in
the ordinary course of business and Borrowers shall not hereafter file a
declaration of condominium with respect to any of the Properties. Anything
contained herein to the contrary notwithstanding, it shall constitute an
immediate Event of Default if any Borrower Transfers or otherwise encumbers all
or any portion of any individual Property (directly or indirectly) without the
Required Lenders’ prior written consent in violation of the provisions of this
Agreement, including without limitation any Permitted Disposition, further
subject to any Permitted Liens.

Section 1.11. Modifications and Waivers. Unless otherwise consented to in
writing by AgentSubject to Section 1.9(a), Borrowers shall not amend, modify,
terminate, renew, or surrender any material rights or remedies under any Ground
Lease, or enter into any Ground Lease, except in accordance with the express
terms and conditions of any Lease or otherwise in compliance with

 

F- 10



--------------------------------------------------------------------------------

Section  1.4.without the express prior written consent of the Required Lenders.
Borrowers shall not (i) enter into any Material Agreement, or amend, modify,
surrender or waive any material rights or remedies under any Material Agreement,
except, in each case, on arms- length commercially reasonable terms,
(ii) terminate any Material Agreement, except for terminations in connection
with a material default thereunder, or (iii) default in its material obligations
under any Material Agreement.

Section 1.12. Alterations and Expansions. Except as expressly required under any
Ground Lease, Borrowers shall not perform, undertake, contract to perform or
consent to any Material Alteration without the prior written consent of Agentthe
Required Lenders, which consent (in the absence of the continuation of an Event
of Default) shall not be unreasonably withheld, delayed or conditioned, but may
be conditioned on the delivery of additional collateral in the form of cash or
cash equivalents acceptable to Agent in respect of the amount by which any such
Material Alteration exceeds the Threshold Amount. If Agent’sthe Required
Lenders’ consent is requested hereunder with respect to a Material Alteration,
Agent or the Required Lenders of either Class may retain a construction
consultant to review such request and, if such request is granted, Agent or the
Required Lenders of either Class may retain a construction consultant to inspect
the work from time to time. Borrowers shall, on demand by Agent or the Required
Lenders of either Class, reimburse Agent or the Required Lenders for the
reasonable fees and disbursements of such consultant.

Section 1.13. Zoning and Uses. Except as expressly required under any Ground
Lease, Borrowers shall not do any of the following without the prior written
consent of Agentthe Required Lenders:

 

  (i) initiate or support any limiting change in the permitted uses of any of
the Properties (or to the extent applicable, zoning reclassification of any of
the Properties) or any portion thereof, seek any variance under existing land
use restrictions, laws, rules or regulations (or, to the extent applicable,
zoning ordinances) applicable to a Property, or use or permit the use of a
Property in a manner that would result in the use of such Property first
becoming a nonconforming use under applicable land-use restrictions or zoning
ordinances or that would violate any of the material terms of any Lease,
Material Agreement or Requirements of Law (and if under applicable zoning
ordinances the use of all or any portion of any Property is a nonconforming use,
Borrowers shall not cause or permit such nonconforming use to be discontinued or
abandoned);

 

  (ii) execute or file any subdivision plat affecting any of the Properties, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising any of the Properties; or

 

  (iii) permit or consent to any of the Properties being used by the public or
any Person in such manner as might reasonably make possible a valid claim of
adverse usage or possession or of any implied dedication or easement.

Section 1.14. Waste. Borrowers shall not commit or permit any Waste on any of
the Properties, nor take any actions that might invalidate any insurance carried
on any of the Properties (and Borrowers shall promptly correct any such actions
of which Borrowers become aware).

Section 1.15. Mortgage. Section 7.26 of each Mortgage is incorporated herein by
this reference.

 

F- 11